Exhibit 10.1

 

 

 

 

$600,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

20 October 2011

 

among

 

CARLISLE COMPANIES INCORPORATED

and

CARLISLE MANAGEMENT COMPANY,

as co-borrowers,

 

the banks listed herein,

 

Wells Fargo Bank, N. A. and Bank of America, N.A.,

as co-syndication agents,

 

Bank of Tokyo-Mitsubishi UFJ, Ltd,

SunTrust Bank,

Mizuho Corporate Bank (USA)

and

T.D. Bank, N.A.

as co–documentation agents

 

and

 

[g246751kk01i001.jpg]

 

JPMorgan Chase Bank, N.A.,

as Administrative Agent

 

J.P. Morgan Securities, LLC, Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith
Incorporated,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1     DEFINITIONS

2

 

 

 

SECTION 1.01.

Definitions

2

SECTION 1.02.

Accounting Terms and Determinations

17

SECTION 1.03.

Types of Borrowings

17

SECTION 1.04.

Conversion of Foreign Currencies

18

(a)

Dollar Equivalents

18

(b)

Rounding-Off

18

 

 

 

ARTICLE 2     THE CREDITS

18

 

 

 

SECTION 2.01.

Commitments to Lend

18

(a)

Revolving Loans

18

(b)

Revolving Available Currency Loans

18

(c)

Bank Participation in Revolving Available Currency Loans

18

(d)

Term Loans

19

SECTION 2.02.

Notice of Committed Borrowing

20

SECTION 2.03.

Money Market Borrowings

21

(a)

The Money Market Option

21

(b)

Money Market Quote Request

21

(c)

Invitation for Money Market Quotes

21

(d)

Submission and Contents of Money Market Quotes

22

(e)

Notice to Carlisle

23

(f)

Acceptance and Notice by Co-Borrowers

23

(g)

Allocation by Administrative Agent

23

SECTION 2.04.

Notice to Banks; Funding of Loans

24

(a)

Notice of Borrowing

24

(b)

Funding by the Banks

24

(c)

Bank Funding Assumed Made

24

SECTION 2.05.

Swingline Borrowings

24

(a)

Swingline Commitment

24

(b)

Swingline Loan Requests

24

(c)

Participations in Swingline Loans

25

SECTION 2.06.

Repayment of Loans; Evidence of Debt

25

(a)

Promise to Pay

25

(b)

Accounts of Each Bank

26

(c)

Administrative Agent Records

26

(d)

Prima Facie Evidence

26

(e)

Promissory Notes

26

SECTION 2.07.

Maturity of Loans

26

(a)

Revolving Loans

26

(b)

Revolving Available Currency Loans

26

(c)

Money Market Loans

26

(d)

Swingline Loans

26

(e)

Term Loans

27

SECTION 2.08.

Interest Rates

27

(a)

Base Rate Loans

27

(b)

Available Currency Loans

27

(c)

Euro-Dollar Loans

28

(d)

Money Market Loans

29

(e)

Default Interest

29

(f)

Determination of Rates

29

 

i

--------------------------------------------------------------------------------


 

SECTION 2.09.

Fees

29

(a)

Facility Fees

29

(b)

Letter of Credit Fees

30

(c)

Payment Provisions

30

SECTION 2.10.

Optional Termination or Reduction of Commitments

30

SECTION 2.11.

Mandatory Termination of Commitments

30

SECTION 2.12.

Prepayments

30

(a)

Optional Prepayments

31

(b)

Mandatory Prepayment

31

(c)

Notice of Prepayment

31

SECTION 2.13.

General Provisions as to Payments

31

(a)

Payments Generally

31

(b)

Payments Assumed Made by the Co-Borrowers

32

SECTION 2.14.

Funding Losses

32

SECTION 2.15.

Computation of Interest and Fees

32

SECTION 2.16.

Method of Electing Interest Rates

32

(a)

Committed Borrowings

32

(b)

Contents of Notice of Interest Rate Election

33

(c)

Notice to Banks

34

(d)

Limitation on Election

34

(e)

Payment of Accrued Interests

34

SECTION 2.17.

Letters of Credit

34

(b)

Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions

34

(c)

Expiration Date

35

(d)

Participations

35

(e)

Reimbursement

35

(f)

Obligations Absolute

36

(g)

Disbursement Procedures

36

(h)

Interim Interest

36

(i)

Replacement of an Issuing Bank

37

(j)

Cash Collateralization

37

SECTION 2.18.

Increase of Revolving Commitments

37

SECTION 2.19.

Carlisle As Agent for CMC

38

SECTION 2.20.

Co-Borrowers’ Acknowledgment of Benefit and Liability

38

SECTION 2.21.

Limitation of CMC Liability

39

SECTION 2.22.

Contribution; Subrogation

39

SECTION 2.23.

Joint and Several Obligations Absolute

40

SECTION 2.24.

Subordination

40

 

 

 

 

ARTICLE 3     CONDITIONS

41

 

 

SECTION 3.01.

Closing

41

(a)

This Agreement

41

(b)

Legal Opinion

41

(c)

Fees

41

(d)

Authorization Documents

41

SECTION 3.02.

Borrowings

42

(a)

Effective Date

42

(b)

Notice

42

(c)

Commitments Not Exceeded

42

(d)

No Default

42

(e)

Representations and Warranties

42

SECTION 3.03.

Term Loans

42

(a)

Term Loan Supplement

42

(b)

Closing Certificate

42

(c)

Other Documents

43

 

ii

--------------------------------------------------------------------------------


 

SECTION 3.04.

Effective Date Advances and Adjustments

43

 

 

 

ARTICLE 4     REPRESENTATIONS AND WARRANTIES

43

 

 

SECTION 4.01.

Corporate Existence and Power

43

SECTION 4.02.

Corporate and Governmental Authorization; No Contravention

43

SECTION 4.03.

Binding Effect

43

SECTION 4.04.

Financial Information

43

(a)

Year End Financial Statements

44

(b)

Quarterly Financial Statements

44

(c)

No Material Adverse Change

44

SECTION 4.05.

Litigation

44

SECTION 4.06.

Compliance with ERISA

44

SECTION 4.07.

Environmental Matters

44

SECTION 4.08.

Taxes

45

SECTION 4.09.

Subsidiaries

45

SECTION 4.10.

No Regulatory Restrictions on Borrowing

45

SECTION 4.11.

Full Disclosure

45

 

 

 

ARTICLE 5     COVENANTS

46

 

 

SECTION 5.01.

Information

46

(a)

Annual Financial Statements

46

(b)

Quarterly Financial Statements

46

(c)

Compliance Certificate

46

(d)

Accountant’s Certification

47

(e)

Notice of Default

47

(f)

Shareholder Material

47

(g)

SEC Filings

47

(h)

Erisa Matters

47

(i)

Other Information

47

SECTION 5.02.

Payment of Obligations

47

SECTION 5.03.

Maintenance of Property; Insurance

47

(a)

Maintenance of Property

48

(b)

Insurance

48

SECTION 5.04.

Conduct of Business and Maintenance of Existence

48

SECTION 5.05.

Compliance with Laws

48

SECTION 5.06.

Inspection of Property, Books and Records

48

SECTION 5.07.

Mergers and Sales of Assets

48

SECTION 5.08.

Use of Proceeds

48

SECTION 5.09.

Negative Pledge

49

(a)

Existing Liens

49

(b)

Liens of an Acquired Person

49

(c)

Purchase Money Liens

49

(d)

Mergers, etc

49

(e)

Liens Existing on an Acquired Asset

49

(f)

Refinancings

49

(g)

Ordinary Course

49

(h)

Securitization Liens

49

(i)

Basket of Permitted Liens

49

SECTION 5.10.

Subsidiary Debt Limitation

49

SECTION 5.11.

Leverage Ratio

49

SECTION 5.12.

Interest Coverage Ratio

50

SECTION 5.13.

Transactions with Affiliates

50

 

iii

--------------------------------------------------------------------------------


 

ARTICLE 6     DEFAULTS

50

 

 

SECTION 6.01.

Events of Default

50

(a)

Payment

51

(b)

Covenant Default

51

(c)

Other covenant Defaults

51

(d)

False Representation, etc.

51

(e)

Cross Payment Default

51

(f)

Cross Covenant Default

51

(g)

Voluntary Insolvency

51

(h)

Involuntary Insolvency

51

(i)

ERISA

51

(j)

Judgments

52

(k)

Change of Control

52

SECTION 6.02.

Notice of Default

52

 

 

 

 

ARTICLE 7     THE AGENT

52

 

 

SECTION 7.01.

Appointment and Authorization

52

SECTION 7.02.

Administrative Agent and Affiliates

52

SECTION 7.03.

Action by Administrative Agent

53

SECTION 7.04.

Consultation with Experts

53

SECTION 7.05.

Liability of Administrative Agent

53

SECTION 7.06.

Indemnification

53

SECTION 7.07.

Credit Decision

53

SECTION 7.08.

Successor Administrative Agent

54

SECTION 7.09.

Agent’s Fees

54

SECTION 7.10.

No Additional Duties of other Agents

54

 

 

 

 

ARTICLE 8     CHANGE IN CIRCUMSTANCES

54

 

 

 

 

SECTION 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

54

(a)

Euro-Dollar Based Loans

54

(b)

Availiable Currency Loans

55

SECTION 8.02.

Illegality

55

SECTION 8.03.

Increased Cost and Reduced Return

56

(a)

Increase Costs

56

(b)

Reduced Return

56

(c)

Euro Conversion

56

(d)

Request For Compensation

56

SECTION 8.04.

Taxes

57

(a)

Definitions

57

(b)

Gross Up

57

(c)

Tax Indemnity

57

(d)

Withholding Tax Exemptions

57

(e)

Limitation on Indemnification

58

(f)

FATCA

58

(g)

Mitigation Obligations

58

SECTION 8.05.

Base Rate Loans Substituted for Affected Euro-Dollar Loans

58

SECTION 8.06.

Substitution of Bank

58

SECTION 8.07.

Unavailability of Available Currency Loans

59

SECTION 8.08.

Defaulting Banks

59

(a)

Suspension of Facility Fees

59

(b)

Suspension of Voting

59

(c)

Participation Exposure

59

(d)

Suspension of Swingline Loans, Revolving Available Currency Loans and Letters of
Credit

60

(e)

Setoff Against Defaulting Bank

60

 

iv

--------------------------------------------------------------------------------


 

ARTICLE 9     MISCELLANEOUS

61

 

 

 

 

SECTION 9.01.

Notices

61

(a)

Co-Borrowers

61

(b)

Administrative Agent

61

(c)

Available Currency Borrowing

61

(d)

Banks

61

SECTION 9.02.

No Waivers

61

SECTION 9.03.

Expenses; Indemnification

61

(a)

Expenses

62

(b)

Indemnification

62

(c)

Currency Indemnification

62

SECTION 9.04.

Sharing of Set-offs

62

SECTION 9.05.

Amendments and Waivers

62

SECTION 9.06.

Successors and Assigns

63

(a)

Benefit and Binding Effect

63

(b)

Assignments

63

(c)

Participations

65

(d)

Pledge

65

SECTION 9.07.

Collateral

66

SECTION 9.08.

Governing Law; Submission to Jurisdiction

66

SECTION 9.09.

Counterparts; Integration; Effectiveness; Amendment and Restatement

66

SECTION 9.10.

Severability

67

SECTION 9.11.

Headings

67

SECTION 9.12.

Limitation of Liability

67

SECTION 9.13.

Construction

67

SECTION 9.14.

Independence of Covenants

67

SECTION 9.15.

WAIVER OF JURY TRIAL

67

SECTION 9.16.

Confidentiality

67

SECTION 9.17.

USA PATRIOT Act

68

SECTION 9.18.

Judgment Currency

68

 

v

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

SCHEDULE 1.01

 

–

Commitments

SCHEDULE 1.01(a)

 

–

Pricing Schedule

SCHEDULE 1.01(b)

 

–

Existing Letters of Credit

SCHEDULE 1.01(c)

 

–

Mandatory Costs

SCHEDULE 4.09

 

–

Material Subsidiaries

 

 

 

 

EXHIBIT A

 

–

Form of Note

EXHIBIT B

 

–

Form of Money Market Quote Request

EXHIBIT C

 

–

Form of Invitation for Money Market Quotes

EXHIBIT D

 

–

Form of Money Market Quote

EXHIBIT E

 

–

Form of Opinion of Counsel for the Co-Borrowers

EXHIBIT F

 

–

Form of Assignment and Assumption Agreement

EXHIBIT G

 

–

Form of Increased Commitment Supplement

EXHIBIT H

 

–

Form of Term Loan Supplement

 

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated
October 20, 2011, is among CARLISLE COMPANIES INCORPORATED, a Delaware
corporation (“Carlisle”), CARLISLE MANAGEMENT COMPANY, a Delaware corporation
(“CMC” and together with Carlisle, herein the “Co-Borrowers”), the BANKS party
hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

RECITALS

 

A.                                   Carlisle, the Banks party thereto, JPMorgan
Chase Bank, N.A., as the administrative agent and certain other parties entered
into that certain Second Amended and Restated Credit Agreement dated July 12,
2007 (the “Prior Credit Agreement”).  Since the date of the Prior Credit
Agreement: (i) Calyon New York Branch has assigned all of its interests in and
to the Prior Credit Agreement to Mizuho Corporate Bank (USA) pursuant to an
Assignment and Assumption Agreement, (ii) The Bank of Tokyo-Mitsubishi UFJ,
Trust Company has assigned all of its interests in and to the Prior Credit
Agreement to The Bank of Tokyo-Mitsubishi UFJ, Ltd pursuant to an Assignment and
Assumption and (ii) BNP Paribas, Bank of China New York Branch and Bank
Hapoalim, B.M. have each assigned all of their respective interests in and to
the Prior Credit Agreement to JPMorgan Chase Bank N.A. pursuant to Assignment
and Assumption Agreements dated the date hereof. As a result of the foregoing
assignments, neither BNP Paribas, Calyon New York Branch, Bank of China New York
Branch nor Bank Hapoalim, B.M are party to the Prior Credit Agreement any
longer.

 

B.                                     Carlisle has requested that the Prior
Credit Agreement be amended to, among other things, (i) increase the aggregate
amount of the commitments provided under the Prior Credit Agreement; (ii) to
provide for advances in Available Currencies, (iii) add T.D. Bank, N.A. and HSBC
Bank USA, National Association as lenders thereunder and (iv) make certain other
changes thereto. The parties have agreed to amend and restate the Prior Credit
Agreement on the terms and conditions set forth herein.

 

C.                                     The proceeds of any borrowings hereunder
are to be used to refinance existing indebtedness, to make acquisitions, for
capital expenditures and working capital and for other general corporate
purposes. Letters of Credit issued hereunder shall be issued to support
transactions of Carlisle and the Subsidiaries.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, hereby agree as
follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01. Definitions. The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Money Market Quotes setting
forth Money Market Absolute Rates pursuant to Section 2.03.

 

“Adjusted London Interbank Offered Rate” has the meaning set forth in
Section 2.08(c) .

 

“Adjusted Maximum Amount” has the meaning set forth in Section 2.22.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Banks hereunder, and its successors in such
capacity.  JPMorgan Chase Bank, National

 

2

--------------------------------------------------------------------------------


 

Association may, in its discretion, arrange for one or more its domestic or
foreign branches or Affiliates to perform its obligations as the Administrative
Agent hereunder and in such event, the term “Administrative Agent” shall include
any such branch or Affiliate with respect to such obligations.

 

“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to Carlisle) duly
completed by such Bank.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls Carlisle (a “Controlling Person”) or (ii) any
Person (other than Carlisle or a Subsidiary) which is controlled by or is under
common control with a Controlling Person.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Aggregate Payments” has the meaning set forth in Section 2.22.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Applicable Lending Office” means, with respect to any Bank, (i) in the case of
its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Dollar Loans, its Euro-Dollar Lending Office, (iii) in the case of its
Available Currency Loans, its Available Currency Lending Office, and (iv) in the
case of its Money Market Loans, its Money Market Lending Office.

 

“Applicable Percentage” means with respect to any Bank holding a Revolving
Commitment, the percentage of the total Revolving Commitments represented by
such Revolving Bank’s Revolving Commitment.  If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments.

 

“Approved Fund” has the meaning as set forth in Section 9.06.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Bank and an assignee (with the consent of any party whose consent is required by
Section 9.06), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

 

“Available Currency” means the Euro, British Pounds Sterling, Japanese Yen, the
Canadian dollar or any other freely available currency (other than Dollars)
requested by Carlisle and approved by the Available Currency Revolving Banks
which is freely transferable and freely convertible into Dollars and in which
dealings are carried on in the London interbank market. The term “Available
Currency”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are denominated in an
Available Currency.

 

“Available Currency Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City, London, England and the
applicable Available Currency Office are closed or other day on which banks that
are authorized to deal in the applicable Available Currency are closed.

 

“Available Currency Commitment” means, with respect to each Available Currency
Revolving Bank, the commitment of such Available Currency Revolving Bank to make
Revolving Available Currency Loans hereunder, expressed as an amount
representing the maximum aggregate amount of such

 

3

--------------------------------------------------------------------------------


 

Available Currency Revolving Bank’s Revolving Available Currency Loans
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.10 and (b) reduced or increased from time to time pursuant to
assignments by or to such Bank pursuant to Section 9.06.  The initial amount of
each Available Currency Revolving Bank’s Available Currency Commitment is set
forth on Schedule 1.01, or in the Assignment and Assumption pursuant to which
such Bank shall have assumed its Available Currency Commitment.  As of the
Effective Date, the aggregate amount of the Available Currency Revolving Banks’
Available Currency Commitments is $300,000,000.

 

“Available Currency Exposure” means, at any time, the aggregate principal Dollar
Amount of all Revolving Available Currency Loans outstanding at such time. The
Available Currency Exposure of any Bank (including each Available Currency
Revolving Bank) at any time shall be its Applicable Percentage of the total
Available Currency Exposure at such time.

 

“Available Currency Lending Office” means, as to each Bank, its office, branch
or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Available Currency Lending Office) or such other office, branch or affiliate of
such Bank as it may hereafter designate as its Available Currency Lending Office
by notice to the Co-Borrowers and the Administrative Agent.

 

“Available Currency Loan” means a Revolving Available Currency Loan or a Term
Available Currency Loan.

 

“Available Currency Office” means, with respect to an Available Currency, the
office of the Administrative Agent designated by the Administrative Agent as
such by notice to the Co-Borrowers and the Banks.

 

“Available Currency Rate” has the meaning set forth in Section 2.08(b).

 

“Available Currency Revolving Bank” means a Bank with an Available Currency
Commitment or, if the Available Currency Commitments have terminated or expired,
a Bank holding direct interests in Revolving Available Currency Loans.  An
Available Currency Revolving Bank may, in its discretion, arrange for one or
more Revolving Available Currency Loans to be made by one or more of its
domestic or foreign branches, in which case the term “Available Currency
Revolving Bank” shall include any such branch or Affiliate with respect to Loans
made by such Person.

 

“Banks” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and
Assumption, Increased Commitment Supplement or a Term Loan Supplement, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Banks” includes
the Swingline Bank.

 

“Base Margin” means a rate per annum determined in accordance with the Pricing
Schedule.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the Adjusted London Interbank Offered
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%.

 

“Base Rate Loan” means a Loan that bears interest at the Base Rate pursuant to
the applicable Notice of Committed Borrowing or Notice of Interest Rate Election
or the last sentence of Section 2.16(a) or Article 8. Available Currency Loans
and Money Market Loans may not bear interest at the Base Rate.

 

4

--------------------------------------------------------------------------------


 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Carlisle” means Carlisle Companies Incorporated, a Delaware corporation, and
its successors.

 

“Carlisle’s 2010 Form 10-K” means Carlisle’s annual report on Form 10-K for the
year ended December 31, 2010, as filed with the Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Bank or the Issuing Bank (or by any lending office of any Bank or by such Bank’s
or the Issuing Bank’s Parent, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.  Notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date on or after the Effective Date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Co-Borrowers” has the meaning set forth in the introduction hereto.

 

“Commitment” means the Revolving Commitment, the Available Currency Commitment,
the Term Loan Commitment, or a combination thereof (as the context requires).

 

“Committed Borrowing” has the meaning set forth in Section 1.03.

 

“Consolidated Assets” means, at any date, the assets of Carlisle and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated Debt” means, at any date, the Debt of Carlisle and its
Consolidated Subsidiaries, determined on a consolidated basis as of such date.

 

“Consolidated EBITDA” has the meaning set forth in Section 5.11.

 

“Consolidated Financial Liabilities” has the meaning set forth in Section 5.11.

 

“Consolidated Interest Expense” has the meaning set forth in Section 5.11.

 

“Consolidated Net Income” means, for any fiscal period, the net income of
Carlisle and its Consolidated Subsidiaries, determined on a consolidated basis
for such period, exclusive of: (a) the effect of any extraordinary or other
nonrecurring gain (but not loss), (b) the net income or loss from discontinued
operations; and (c) any gains or losses arising from the disposal of a
discontinued business.

 

5

--------------------------------------------------------------------------------


 

“Consolidated Net Worth” means, at any date, the consolidated shareholders’
equity of Carlisle and its Consolidated Subsidiaries, determined on a
consolidated basis as of such date.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be consolidated with those of Carlisle in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means, at any date, the sum of the following,
determined on a consolidated basis as of such date: (i) the consolidated
shareholders’ equity of Carlisle and its Consolidated Subsidiaries minus
(ii) the amount of intangible assets carries on the balance sheet of Carlisle
and its Consolidated Subsidiaries at such date.

 

“Debt” of any Person means, at any date, without duplication, (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising in the ordinary
course of business, (iv) all obligations of such Person as lessee which are
capitalized in accordance with generally accepted accounting principles, (v) all
non–contingent obligations (and, for purposes of Section 5.09 and the
definitions of Material Debt and Material Financial Obligations, all contingent
obligations) of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all Debt
secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person and (vii) all Debt of others Guaranteed
by such Person; provided that Debt shall not include available yet unborrowed
commitments in any revolving credit facility of Carlisle or its Subsidiaries. In
calculating the amount of Debt for any purposes under this Agreement, any
particular issuance of Debt shall be recorded at par or its remaining principal
amount (excluding any increase or decrease attributable to the termination of
any related Derivatives Obligations), notwithstanding any contrary treatment in
accordance with generally accepted accounting principles.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Bank” means any Bank, as reasonably determined by the Administrative
Agent, that has: (a) failed to fund any portion of its Loans or participations
in Letters of Credit, Revolving Available Currency Loans or Swingline Loans
within three Business Days of the date required to be funded by it hereunder,
unless such Bank notifies the Administrative Agent and Carlisle in writing that
such failure is the result of such Bank’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) notified Carlisle, the Administrative Agent, the
Issuing Bank or any Bank in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements generally in which it commits to
extend credit (unless such writing or public statement relates to such Bank’s
obligation to fund a Loan hereunder and states that such position is based on
such Bank’s determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied),
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit, Revolving Available Currency Loans and Swingline
Loans, (d) otherwise failed to pay over to the Administrative Agent or any other
Bank any other amount required to be paid by it hereunder within three Business
Days of the date when due, unless the subject of a good faith dispute, or
(e) (i) become or is insolvent or has a parent company that has become or is
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or

 

6

--------------------------------------------------------------------------------


 

has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Bank shall
not be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Bank with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Bank (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such Bank.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross–currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Dollar Amount” means, as of any date of determination, (a) in the case of any
amount denominated in Dollars, such amount, and (b) in the case of any amount
denominated in another currency, the amount of Dollars which is equivalent to
such amount of other currency as of such date, determined by using the Spot Rate
on the date two (2) Business Days prior to such date or on such other date as
may be requested by the Co-Borrowers and approved by the Administrative Agent.

 

“Dollars” or “$” refers to lawful currency of the United States of America.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

“Domestic Lending Office” means, as to each Bank, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to Carlisle and the Administrative Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 3.01.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water, or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean–up or other remediation thereof.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means Carlisle, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which,

 

7

--------------------------------------------------------------------------------


 

together with Carlisle or any Subsidiary, are treated as a single employer under
Section 414 of the Internal Revenue Code.

 

“euro” or “Euro” means the single currency of the Participating Member States.

 

“Euro–Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro–Dollar Lending Office” means, as to each Bank, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro–Dollar Lending
Office) or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Euro–Dollar Lending Office by notice to the
Co-Borrowers and the Administrative Agent.

 

“Euro–Dollar Loan” means a Loan (other than a Money Market Loan) that bears
interest at a Euro–Dollar Rate pursuant to the applicable Notice of Committed
Borrowing or Notice of Interest Rate Election. Available Currency Loans may not
bear interest at a Euro-Dollar Rate.

 

“Euro–Dollar Margin” means a rate per annum determined in accordance with the
Pricing Schedule.

 

“Euro–Dollar Rate” means a rate of interest determined pursuant to
Section 2.08(c) on the basis of a London Interbank Offered Rate.

 

“Euro–Dollar Reference Bank” means the principal London offices of JPMorgan
Chase Bank, N.A.

 

“Euro–Dollar Reserve Percentage” has the meaning set forth in Section 2.08(c).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Facility Fee Rate” means the rate per annum determined in accordance with the
Pricing Schedule.

 

“Fair Share” has the meaning set forth in Section 2.22.

 

“Fair Share Shortfall” has the meaning set forth in Section 2.22.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day, provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day, and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to JPMorgan Chase Bank, N.A. on such day on
such transactions as determined by the Administrative Agent.

 

“Fixed Rate Loans” means the Available Currency Loans, Euro–Dollar Loans or
Money Market Loans (excluding Money Market Loans bearing interest at the Base
Rate pursuant to Section 8.01) or any combination of the foregoing.

 

8

--------------------------------------------------------------------------------


 

“Foreign Bank” means any Bank that is organized under the laws of a jurisdiction
other than that in which Carlisle is located. For purposes of this definition,
the United States, each state thereof and the District of Columbia shall be
deemed to constitute a single jurisdiction.

 

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.21.

 

“Funding Obligors” has the meaning set forth in Section 2.22.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
without limitation any board of insurance, insurance department or insurance
commissioner and any taxing authority or political subdivision) (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Revolving Loans which are Base Rate Loans at such time, (ii) all Revolving Loans
which are Euro–Dollar Loans having the same Interest Period at such time,
(iii) all Term Loans which are Base Rate Loans, (iv) all Term Loans which are
Euro-Dollar Loans having the same Interest Period at such time, (v) all Term
Loans which are Available Currency Loans having the same Interest Period at such
time, and (vi) all Revolving Available Currency Loans having the same Interest
Period at such time; provided that, if a Loan of any particular Bank is
converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall
be included in the same Group or Groups of Loans from time to time as it would
have been in if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep–well, to
purchase assets, goods, securities or services, to take–or–pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part), provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by–products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Increase Amount” has the meaning assigned to such term in Section 2.18.

 

“Increased Commitment Supplement” has the meaning specified in Section 2.18.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning specified in Section 9.16.

 

9

--------------------------------------------------------------------------------


 

“Interest Period” means:

 

(1)           with respect to each Euro–Dollar Loan, the period commencing on
the date of borrowing specified in the applicable Notice of Borrowing or on the
date specified in an applicable Notice of Interest Rate Election and ending two
weeks or one, three, six or nine months thereafter, as Carlisle may elect in the
applicable notice (or ending any other length of time thereafter as Carlisle may
elect and the Banks may approve); provided that:

 

(a)           any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro–Dollar Business Day;

 

(b)           any Interest Period which begins on the last Euro–Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro–Dollar Business Day of
a calendar month;

 

(c)           no Interest Period may extend beyond a principal repayment date
unless, after giving effect thereto, the aggregate principal amount of the
Euro-Dollar Loans having Interest Periods that end after such principal payment
date shall be equal to or less than the Euro-Dollar Loans to be outstanding
hereunder after such principal repayment date; and

 

(d)           any Interest Period which would otherwise end after the
Termination Date applicable to such Loan shall end on the Termination Date
applicable to such Loan or a date prior thereto as determined pursuant to
clauses (a) and (b) of this subsection (1).

 

(2)           with respect to each Available Currency Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending two weeks or one, three, six or nine months thereafter, as
Carlisle may elect in the applicable notice (or ending any other length of time
thereafter as Carlisle may elect and the Banks may approve); provided that:

 

(a)           any Interest Period which would otherwise end on a day which is
not an Available Currency Business Day shall be extended to the next succeeding
Available Currency Business Day unless such Available Currency Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Available Currency Business Day;

 

(b)           any Interest Period which begins on the last Available Currency
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Available Currency Business
Day of a calendar month;

 

(c)           no Interest Period may extend beyond a principal repayment date
unless, after giving effect thereto, the aggregate principal amount of the
Available Currency Loans having Interest Periods that end after such principal
payment date shall be equal to or less than the Available Currency Loans to be
outstanding hereunder after such principal repayment date;

 

10

--------------------------------------------------------------------------------


 

(d)           with respect to Revolving Available Currency Loans, any Interest
Period which would otherwise end after the Revolving Termination Date shall end
on the Revolving Termination Date or a date prior thereto as determined pursuant
to clauses (a) and (b) of this subsection (2); and

 

(e)           with respect to Term Available Currency Loans, any Interest Period
which would otherwise end after the applicable Term Loan Termination Date shall
end on the applicable Term Loan Termination Date or a date prior thereto as
determined pursuant to clauses (a) and (b) of this subsection (2);

 

(3)           with respect to each Money Market LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending such whole number of months
thereafter as Carlisle may elect in accordance with Section 2.03; provided that:

 

(a)           any Interest Period which would otherwise end on a day which is
not a Euro–Dollar Business Day shall be extended to the next succeeding
Euro–Dollar Business Day unless such Euro–Dollar Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Euro–Dollar Business Day;

 

(b)           any Interest Period which begins on the last Euro–Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro–Dollar Business Day of
a calendar month; and

 

(c)           any Interest Period which would otherwise end after the Revolving
Termination Date shall end on the Revolving Termination Date or a date prior
thereto as determined pursuant to clauses (a) and (b) of this subsection (3).

 

(4)           with respect to each Money Market Absolute Rate Borrowing, the
period commencing on the date of such Borrowing and ending such number of days
thereafter (but not less than 14 days) as Carlisle may elect in accordance with
Section 2.03; provided that:

 

(a)           any Interest Period which would otherwise end on a day which is
not a Domestic Business Day shall be extended to the next succeeding Domestic
Business Day; and

 

(b)           any Interest Period which would otherwise end after the Revolving
Termination Date shall end on the Revolving Termination Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Issuing Bank” means each Bank, in its capacity as the issuer of Letters of
Credit hereunder, its successors in such capacity as provided in
Section 2.17(i) and any affiliate of a Bank who issues a Letter of Credit for
the account of a Co-Borrower.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that

 

11

--------------------------------------------------------------------------------


 

have not yet been reimbursed by or on behalf of the Co-Borrowers at such time.
The LC Exposure of any Bank at any time shall be its Applicable Percentage of
the total LC Exposure at such time.

 

“Letters of Credit” means each letter of credit issued by a Bank for the account
of Carlisle which is outstanding on the Effective Date and identified on
Schedule 1.01(b) and each letter of credit issued by a Bank pursuant to
Section 2.17 of this Agreement. Letters of Credit may include standby,
commercial or direct pay letters of credit.

 

“LIBOR Auction” means a solicitation of Money Market Quotes setting forth Money
Market Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, Carlisle or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Revolving Loan, an Revolving Available Currency Loan, a Swingline
Loan, a Term Loan or a Money Market Loan and “Loans” means Revolving Loans,
Revolving Available Currency Loans, Swingline Loans, Term Loans and Money Market
Loans or any combination of the foregoing made by the Banks pursuant to this
Agreement.

 

“Loan Documents” means this Agreement, each of the Notes, and all other
documents executed or delivered (or to be executed or delivered) in connection
with this Agreement or any of the foregoing documents, and any amendments,
supplements or other modifications of any of the foregoing.

 

“London Interbank Offered Rate” has the meaning set forth in Section 2.08(c).

 

“Material Adverse Effect” means (i) a material adverse effect on the business,
financial position or results of operations of Carlisle and its Consolidated
Subsidiaries, considered as a whole, or (ii) an adverse effect which any Bank
could reasonably deem material on the rights and remedies of the Banks under
this Agreement or any Note. Notwithstanding the foregoing, matters arising
solely from general factors relating to the industries in which Carlisle and its
Consolidated Subsidiaries are principally engaged and general economic factors
relating to the markets in which Carlisle and its Consolidated Subsidiaries are
principally engaged in business, which in any such event do not have a
disproportionate impact on Carlisle or any such Consolidated Subsidiary as
compared to other companies engaged in such industries or lines of businesses
shall be deemed not to cause a Material Adverse Effect.

 

“Material Debt” means Debt (other than the Notes) of Carlisle and/or one or more
of its Subsidiaries, arising in one or more related or unrelated transactions,
in any individual case or in an aggregate principal or face amount exceeding
$10,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of Carlisle and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in any individual case or in the
aggregate $10,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

12

--------------------------------------------------------------------------------


 

“Material Subsidiary” means CMC and any Subsidiary of Carlisle from time to time
having, as of the date of the consolidated balance sheet of Carlisle and its
Subsidiaries contained in the annual report on Form 10–K of Carlisle most
recently delivered to the Banks in compliance herewith, consolidated assets of
at least $25,000,000, as certified to the Banks by Carlisle on the date of
delivery of such annual report, each change in the designation of Material
Subsidiaries to become effective as of the date of such balance sheet.  Material
Subsidiaries in existence as of October 20, 2011 are listed on Schedule 4.09
hereto.

 

“Money Market Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).

 

“Money Market Absolute Rate Loan” means a loan to be made by a Bank pursuant to
an Absolute Rate Auction.

 

“Money Market Lending Office” means, as to each Bank, its Domestic Lending
Office or such other office, branch or affiliate of such Bank as it may
hereafter designate as its Money Market Lending Office by notice to Carlisle and
the Administrative Agent; provided that any Bank may from time to time by notice
to Carlisle and the Administrative Agent designate separate Money Market Lending
Offices for its Money Market LIBOR Loans, on the one hand, and its Money Market
Absolute Rate Loans, on the other hand, in which case all references herein to
the Money Market Lending Office of such Bank shall be deemed to refer to either
or both of such offices, as the context may require.

 

“Money Market LIBOR Loan” means a loan to be made by a Bank pursuant to a LIBOR
Auction (including such a loan bearing interest at the Base Rate pursuant to
Section 8.01).

 

“Money Market Loan” means a Money Market LIBOR Loan or a Money Market Absolute
Rate Loan.

 

“Money Market Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Money Market Quote” means an offer by a Bank to make a Money Market Loan in
accordance with Section 2.03.

 

“Money Market Quote Request” has the meaning set forth in Section 2.03(b).

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“New Bank” has the meaning assigned to such term in Section 2.18.

 

“New Term Bank” has the meaning assigned to such term in Section 2.01(d).

 

“Notes” means promissory notes of the Co-Borrowers, substantially in the form of
Exhibit A hereto, evidencing the joint and several obligation of the
Co-Borrowers to repay one or more of the Loans, and “Note” means any one of such
promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Money Market Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning specified in Section 2.16.

 

13

--------------------------------------------------------------------------------


 

“Notice of Money Market Borrowing” has the meaning set forth in Section 2.03(f).

 

“Obligations” means all obligations, indebtedness, and liabilities of each
Co-Borrower to the Administrative Agent and the Banks arising pursuant to this
Agreement or any of the other Loan Documents, whether now existing or hereafter
arising, whether direct, indirect, related, unrelated, fixed, contingent,
liquidated, unliquidated, joint, several, or joint and several, including,
without limitation, the obligation of each Co-Borrower to repay the Loans, the
LC Disbursements, interest on the Loans and LC Disbursements, and all fees,
costs, and expenses (including attorneys’ fees and expenses) provided for in the
Loan Documents.  The term Obligations includes any and all post-petition
interest and expenses (including attorneys’ fees) whether or not allowed under
any bankruptcy, insolvency, or other similar law.

 

“Original Credit Agreement” means that certain Amended and Restated Credit
Agreement dated June 9, 2005 among Carlisle, the Banks party thereto, JPMorgan
Chase Bank, N.A., as the administrative agent and certain other parties, as
amended by that certain First Amendment to Amended and Restated Credit Agreement
dated as of February 27, 2006 and that certain Second Amendment to Amended and
Restated Credit Agreement dated as of August 31, 2006.

 

“Other Obligations” has the meaning set forth in Section 2.23.

 

“Other Taxes” has the meaning set forth in Section 8.04.

 

“Parent” means, with respect to any Bank, any Person controlling such Bank.

 

“Participant” has the meaning set forth in Section 9.06.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Securitization Transaction” means a sale of accounts receivable or
other rights to payment in a transaction involving a true sale and commonly
referred to as a securitization transaction; provided that the aggregate
outstanding thereunder (i.e., advanced as the purchase price and not repaid from
collections) by Carlisle and its Consolidated Subsidiaries pursuant to all such
transactions shall at no time exceed $250,000,000.

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the schedule attached hereto as Schedule 1.01(a).

 

14

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest publicly announced by JPMorgan Chase
Bank, N.A. in New York City from time to time as its Prime Rate.

 

“Prior Credit Agreement” has the meaning specified in the Recitals hereto.

 

“Quarterly Payment Dates” means each March 31, June 30, September 30 and
December 31.

 

“Quotation Date” means, with respect to an Available Currency Loan, the day on
which such interest rate is determined in accordance with market standards as
determined by the Administrative Agent.

 

“Register” has the meaning set forth in Section 9.06.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Required Banks” means, at any time, (a) Banks having Revolving Exposure and
unused Revolving Commitments representing more than 50% of the sum of the
aggregate amount of Revolving Exposure and unused Revolving Commitments and
(b) Term Banks having outstanding Term Loans and unused Term Loan Commitments
representing more than 50% of the sum of the total outstanding Term Loans and
unused Term Loan Commitments at such time. The “Required Banks” of a particular
Group of Loans means Banks having Revolving Credit Exposures, outstanding Term
Loans and unused Commitments of such Group representing more than 50% of the
total Revolving Credit Exposures, outstanding Term Loans and unused Commitments
of such Group at such time. The Revolving Exposure and Term Loans of any
Defaulting Bank shall be disregarded in determining Required Banks at any time.

 

“Revolving Available Currency Loan” means an advance made pursuant to clause
(b) of Section 2.01.

 

“Revolving Bank” means each Bank that holds a Revolving Commitment.

 

“Revolving Commitment” means, with respect to each Bank, the commitment of such
Bank to make Revolving Loans and to acquire participations in Letters of Credit,
Swingline Loans and Revolving Available Currency Loans hereunder, expressed as
the amount set forth opposite such Bank’s name on Schedule 1.01, as such
Revolving Commitment may be (a) reduced from time to time pursuant to
Section 2.10; (b) increased from time to time pursuant to Section 2.18; and
(c) reduced or increased from time to time pursuant to assignments by or to such
Bank pursuant to Section 9.06. The initial amount of each Bank’s Revolving
Commitment is set forth on the Schedule 1.01, in the Assignment and Assumption
pursuant to which such Bank shall have assumed its Commitment or in its
Increased Commitment Supplement, as applicable.  The aggregate amount of the
Banks’ Revolving Commitments as of the Effective Date is $600,000,000.

 

“Revolving Credit Period” means the period from and including the Effective Date
to but not including the Revolving Termination Date.

 

“Revolving Exposure” shall mean, with respect to any Bank at any time, the sum
of the outstanding principal amount of such Bank’s Revolving Loans and Money
Market Loans and its Available Currency Exposure, LC Exposure and Swingline
Exposure at such time.

 

“Revolving Loan” means a loan made by a Bank pursuant to Section 2.01(a) or
pursuant to Section 2.01(a) of the Prior Credit Agreement that remains
outstanding on the Effective Date; provided that, if any such loan or loans (or
portions thereof) are combined or subdivided pursuant to a Notice of

 

15

--------------------------------------------------------------------------------


 

Interest Rate Election, the term “Revolving Loan” shall refer to the combined
principal amount resulting from such combination or to each of the separate
principal amounts resulting from such subdivision, as the case may be.

 

“Revolving Termination Date” means October 20, 2016.

 

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Reuters Group (or on any successor or substitute
page, or any successor to or substitute for Reuters Group, providing exchange
rate quotations comparable to those currently provided by the Reuters Group on
such page, as determined by the Administrative Agent from time to time) at or
about 11:00 a.m. (New York City, New York time), to purchase Dollars with the
other applicable currency, provided that, if at least two such offered rates
appear on such display, the rate shall be the arithmetic mean of such offered
rates and, if no such offered rates are so displayed, the Spot Rate shall be
determined by the Administrative Agent on the basis of the arithmetic mean of
such offered rates as determined by the Administrative Agent in accordance with
its normal practice.

 

“Swingline Bank” means JPMorgan Chase Bank, N.A., in its capacity as Bank of
Swingline Loans hereunder.

 

“Swingline Exposure” means, at any time, the aggregate principal amounts of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Bank at
any time shall be its Applicable Percentage of the total Swingline Exposure at
such time.

 

“Swingline Loan” means advances made pursuant to Section 2.05.

 

“Subordinated Indebtedness” has the meaning set forth in Section 2.24.

 

“Subordination Party” has the meaning set forth in Section 2.24.

 

“subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of Carlisle.

 

“Term Available Currency Loans” means Term Loans denominated in an Available
Currency.

 

“Term Bank” means a Bank who has agree to make a Term Loan under the terms of
the related Term Loan Supplement and Section 2.01(d) or who holds a Term Loan. 
A Term Bank may, in its discretion, arrange for one or more Term Available
Currency Loans to be made by one or more of its domestic or foreign branches, in
which case the term “Term Bank” shall include any such branch or Affiliate with
respect to the Term Available Currency Loans made by such Person.

 

“Term Borrower” means, with respect to a Term Loan, the Co-Borrower designated
as the “Term Borrower” in the applicable Term Loan Supplement.

 

“Term Loan” means an advance made by a Bank to a Co-Borrower pursuant to a Term
Loan Supplement and Section 2.01(d).

 

“Term Loan Commitment” means, with respect to a Term Bank, the commitment of
such Bank to make a Term Loan in the amount set forth in the applicable Term
Loan Supplement.

 

16

--------------------------------------------------------------------------------


 

“Term Loan Termination Date” means the date specified in the Term Loan
Supplement as the maturity date of the Term Loan.

 

“Term Loan Supplement” means a supplement to this Agreement substantially in the
form of Exhibit H hereto executed pursuant to the terms of Section 2.01(d).

 

“Termination Date” means either the Term Loan Termination Date or the Revolving
Termination Date, as the context requires.

 

“Taxes” has the meaning set forth in Section 8.04.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan Termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly–Owned Subsidiary” means any Subsidiary, all of the shares of capital
stock or other ownership interests of which (except directors’ qualifying
shares) are at the time directly or indirectly owned by Carlisle.

 

SECTION 1.02. Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred by Carlisle’s independent public
accountants) with the most recent audited consolidated financial statements of
Carlisle and its Consolidated Subsidiaries delivered to the Banks prior to the
Effective Date; provided that, if Carlisle notifies the Administrative Agent
that Carlisle wishes to amend any covenant in Article 5 to eliminate the effect
of any change in generally accepted accounting principles on the operation of
such covenant (or if the Administrative Agent notifies Carlisle that the
Required Banks wish to amend Article 5 for such purpose), then Carlisle’s
compliance with such covenant shall be determined on the basis of generally
accepted accounting principles in effect immediately before the relevant change
in generally accepted accounting principles became effective, until either such
notice is withdrawn or such covenant is amended in a manner satisfactory to
Carlisle and the Required Banks.

 

SECTION 1.03. Types of Borrowings.  The term “Borrowing” denotes the aggregation
of Loans of one or more Banks to be made to the Co-Borrowers pursuant to
Article 2 on a single date and, with respect to Fixed Rate Loans, for a single
Interest Period. Borrowings are classified for purposes of this Agreement either
by reference to the pricing of Loans comprising such Borrowing (e.g., a “Fixed
Rate Borrowing” is a Euro–Dollar Borrowing, an Available Currency Borrowing or a
Money Market Borrowing (excluding any such Borrowing consisting of Money Market
LIBOR Loans bearing interest at the Base Rate pursuant to Section 8.01), and a
“Euro–Dollar Borrowing” is a Borrowing comprised of Euro–Dollar Loans) or by
reference to the provisions of Article 2 under which participation therein is
determined (i.e., a “Committed Borrowing” is a Borrowing under Section 2.01,
while a “Money Market Borrowing” is a Borrowing under Section 2.03 in which the
Bank participants are determined on the basis of their bids in accordance
therewith).

 

17

--------------------------------------------------------------------------------


 

SECTION 1.04. Conversion of Foreign Currencies.

 

(a)           Dollar Equivalents.  The Administrative Agent may determine the
Dollar Amount of any amount as required hereby, and a determination thereof by
the Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by any Co-Borrower. The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any date either
in its own discretion or upon the request of any Bank, including the Dollar
Amount of any Loan or Letter of Credit made or issued in an Available Currency.
In determining or redetermining a Dollar Amount hereunder, the Administrative
Agent shall follow the requirements of the definition of the term “Dollar
Amount”.

 

(b)           Rounding–Off.  The Administrative Agent may set up appropriate
rounding–off mechanisms or otherwise round–off amounts hereunder to the nearest
higher or lower amount in whole Dollars, Euro, whole other currency or smaller
denomination thereof to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars, whole Euro, whole other currency or in whole smaller denomination
thereof, as may be necessary or appropriate.

 

ARTICLE 2

THE CREDITS

 

SECTION 2.01. Commitments to Lend.

 

(a)           Revolving Loans. During the Revolving Credit Period, each
Revolving Bank severally agrees, on the terms and conditions set forth in this
Agreement, to make advances to the Co-Borrowers pursuant to this clause (a) from
time to time in amounts such that the Revolving Exposure of a Revolving Bank
shall not exceed such Revolving Bank’s Revolving Commitment.  Each Borrowing
under this Section shall be in an aggregate principal amount of $10,000,000 or
any larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.02(c)) and shall be made
from the several Revolving Banks in accordance with their respective Applicable
Percentages. Within the foregoing limits, the Co-Borrowers may borrow under this
clause (a), to the extent permitted by Section 2.12, prepay Revolving Loans and
reborrow at any time during the Revolving Credit Period under this clause (a).

 

(b)           Revolving Available Currency Loans.  During the Revolving Credit
Period, each Available Currency Revolving Bank severally agrees, on the terms
and conditions set forth in this Agreement, to make advances to the Co-Borrowers
in any Available Currency requested from time to time in an aggregate principal
amount that will not result in: (i) such Bank’s Revolving Available Currency
Loans exceeding such Bank’s Available Currency Commitment; (ii) such Banks’
Revolving Exposure exceeding such Bank’s Revolving Commitment; (iii) the
Revolving Exposures exceeding the total Revolving Commitments; or (iv) the
Available Currency Exposures exceeding the total Available Currency Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Co-Borrowers may borrow, prepay and reborrow Revolving Available
Currency Loans.

 

(c)           Bank Participation in Revolving Available Currency Loans.  The
Available Currency Revolving Banks may by written notice given to the
Administrative Agent not later than 10:00 a.m. (New York time) on any Business
Day require the Revolving Banks to acquire participations on such Business Day
in all or a portion of the Revolving Available Currency Loans outstanding. Such
notice shall specify the aggregate amount of Revolving Available Currency Loans
in which such Revolving Banks will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give written notice thereof to each
Revolving Bank, specifying in such notice the Revolving Bank’s Applicable
Percentage of such Revolving Available Currency Loan or Loans.  Each Revolving
Bank hereby absolutely and

 

18

--------------------------------------------------------------------------------


 

unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent in the applicable Available Currency or Currencies, for the
account of the Available Currency Revolving Banks, such Revolving Bank’s
Applicable Percentage of the Revolving Available Currency Loan or Loans;
provided that no Available Currency Revolving Bank will be required to make the
payments under this sentence to the extent it already holds Revolving Available
Currency Loans in an amount equal to or in excess of its Applicable Percentage
of the Revolving Available Currency Loans. Each Revolving Bank acknowledges and
agrees that its obligation to acquire participations in Revolving Available
Currency Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Available
Currency Commitments or Revolving Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. 
Each applicable Revolving Bank shall comply with its obligation under this
paragraph by wire transfer of immediately available funds and the applicable
Available Currency or Currencies, in the same manner as provided in Section 2.04
with respect to Available Currency Loans (and Section 2.04 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Banks), and the
Administrative Agent shall promptly pay to each Available Currency Revolving
Bank such portions of the amount so received by it from the Revolving Banks so
that after giving effect thereto the Revolving Banks (including the Available
Currency Revolving Banks) will hold direct interests in the Revolving Available
Currency Loans and in an amount equal to it Applicable Percentage thereof. The
Administrative Agent shall notify Carlisle if any participations in any
Revolving Available Currency Loans acquired pursuant to this paragraph.
Thereafter payments in respect of such Revolving Available Currency Loans shall
be made to the Administrative Agent for the account of the Revolving Banks. The
amount of principal and interest paid on the Revolving Available Currency Loans
prior to receipt of the proceeds of a sale of participations therein shall be
shared by the Available Currency Revolving Banks pro rata based on the amount of
the Available Currency Commitment of each (or if the Available Currency
Commitments shall have terminated, based on the Revolving Available Currency
Loans held be each). Any amounts received by the Administrative Agent or any
Available Currency Revolving Bank from either Co-Borrower (or other party on
behalf of a Co-Borrower) in respect of a Revolving Available Currency Loan after
receipt by the Available Currency Revolving Banks of the proceeds of a sale of
participations therein shall be promptly remitted by the Administrative Agent to
the Revolving Banks that shall have made their payments pursuant to this
paragraph and to the Available Currency Revolving Banks, as their interests may
appear. The purchase of participations in Revolving Available Currency Loans
pursuant to this paragraph shall not relieve any Co-Borrower of any default in
the payment thereof.

 

(d)                                 Term Loans.

 

(i)            Request; Requirements.  By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Banks), the Co-Borrowers may request on one or more occasions an advance
of a term loan; provided that:

 

(A)          the Term Loan shall be denominated in Dollars or an Available
Currency and shall be in an aggregate Dollar Amount equal to any integral
multiple of $1,000,000 and not less than $10,000,000;

 

(B)           the sum of the Revolving Commitments plus the aggregate
outstanding principal Dollar Amount of all Term Loans shall not at any time
exceed $900,000,000;

 

(C)           no Default exists or would result after giving effect to the
making of the proposed Term Loan and the use of proceeds therefrom;

 

19

--------------------------------------------------------------------------------


 

(D)          the Term Loans shall either be Base Rate Loans, Euro-Dollar Loans
or Available Currency Loans and the Euro-Dollar Margin and Base Margin shall be
applcable thereto; and

 

(E)           the Term Loans shall amortize at set forth in the Term Loan
Supplement.

 

(ii)           Term Commitment.  Each Bank, in its sole and absolute discretion,
shall determine whether it will commit to provide a requested Term Loan on the
terms then proposed. The failure of a Bank to respond to any request for such
Term Loan shall be deemed a rejection of such request. No Bank shall have any
obligation to make any Term Loans under the terms of this clause (d). If a Bank
commits to provide any portion of the Term Loan as so proposed by the
Co-Borrowers, such Bank’s allocated commitment for such Term Loan shall be no
less than the lesser of: (A) the amount of such Term Loan that such Bank shall
have committed to provide or (B) its pro rata share (based on the amount of its
requested commitment) of the amount of the Term Loan requested. If one or more
of the Banks will not be providing a Term Loan requested, then, with notice to
the Administrative Agent and the other Banks, another one or more financial
institutions, each as approved by the Administrative Agent (a “New Term Bank”),
may commit to provide an amount equal to the aggregate amount of the requested
Term Loan that will not be provided by the existing Banks; provided, that the
Term Commitment of each New Term Bank shall be at least equal to a Dollar Amount
of $5,000,000.

 

(iii)          Term Loan Supplement. Upon receipt of notice from the
Administrative Agent to the Banks and the Co-Borrowers that the Banks, or
sufficient Banks and New Term Banks, have agreed to commit to an aggregate
amount equal to the requested Term Loan, then the Co-Borrowers, the
Administrative Agent and the Banks willing to make the Term Loan and the New
Term Banks (if any) shall execute, complete and deliver a Term Loan Supplement
which shall set forth the following information, with respect to the Term Loan
requested: (A) the aggregate amount thereof and the currency in which such Term
Loan is denominated; (B) the Co-Borrower who will be the “Term Borrower” for
such Term Loan; (C) the Banks or New Term Banks who will be providing such Term
Loan and the amount of each of their commitments therefore; (D) the final
maturity and amortization schedule for such Term Loan; (E) the date the Term
Loan is to be made; and (F) if such Term Loan is a dollar denominated Term Loan,
whether such Term Loan shall be a Base Rate Loan or a Euro-Dollar Loan and if a
Euro-Dollar Loan, the Interest Periods to be initially applicable thereto.

 

SECTION 2.02. Notice of Committed Borrowing. Carlisle shall give the
Administrative Agent notice (a “Notice of Committed Borrowing”) not later than:
(x) 10:30 A.M. (New York City time) on the date of each Base Rate Borrowing
(including a Base Rate Borrowing of a Term Loan), (y) 10:30 A.M. (London,
England time) on the third Available Currency Business Day before each Available
Currency Borrowing (including an Available Currency Borrowing of a Term Loan)
and (z) 10:30 A.M. (New York City time) on the third Euro–Dollar Business Day
before each Euro–Dollar Borrowing (including a Euro-Dollar Borrowing of a Term
Loan), specifying:

 

(i)            the date of such Borrowing, which shall be a Domestic Business
Day in the case of a Base Rate Borrowing, an Available Currency Business Day in
the case of an Available Currency Borrowing, or a Euro–Dollar Business Day in
the case of a Euro–Dollar Borrowing;

 

(ii)           the aggregate amount of such Borrowing, which shall be
$10,000,000 or a larger multiple of $1,000,000 or, in the case of a Base Rate
Borrowing only, an amount that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.17(e) except that any Borrowing may be
in the aggregate amount available in accordance with Section 3.02(c));

 

(iii)          whether the Loans comprising such Borrowing are Available
Currency Revolving Loans, Revolving Loans or Term Loans;

 

20

--------------------------------------------------------------------------------


 

(iv)          whether the Loans comprising such Borrowing are to bear interest
initially at the Available Currency Rate, Base Rate or a Euro–Dollar Rate;

 

(v)           in the case of a Fixed Rate Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period;

 

(vi)          in the case of an Available Currency Borrowing, the Available
Currency in which such Borrowing will be denominated; and

 

(vii)         the Co-Borrower on whose account the Borrowing is being requested.

 

SECTION 2.03. Money Market Borrowings.

 

(a)           The Money Market Option.  In addition to Committed Borrowings
pursuant to Section 2.01, Carlisle may, as set forth in this Section, request
the Revolving Banks during the Revolving Credit Period to make offers to make
Money Market Loans to either of the Co-Borrowers in Dollars. The Revolving Banks
may, but shall have no obligation to, make such offers and each Co-Borrower may,
but shall have no obligation to, accept any such offers in the manner set forth
in this Section.

 

(b)           Money Market Quote Request. When a Co-Borrowers wishes to request
offers to make Money Market Loans under this Section, Carlisle shall transmit to
the Administrative Agent by telex or facsimile transmission a request (a “Money
Market Quote Request”) substantially in the form of Exhibit B hereto so as to be
received not later than 10:30 A.M. (New York City time) on (x) the fifth
Euro–Dollar Business Day prior to the date of Borrowing proposed therein, in the
case of a LIBOR Auction or (y) the Domestic Business Day next preceding the date
of Borrowing proposed therein, in the case of an Absolute Rate Auction (or, in
either case, such other time or date as Carlisle and the Administrative Agent
shall have mutually agreed and shall have notified to the Banks not later than
the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective) specifying:

 

(i)            the proposed date of Borrowing, which shall be a Euro–Dollar
Business Day in the case of a LIBOR Auction or a Domestic Business Day in the
case of an Absolute Rate Auction,

 

(ii)           the aggregate amount of such Borrowing, which shall be
$10,000,000 or a larger multiple of $1,000,000,

 

(iii)          the duration of the Interest Period applicable thereto, subject
to the provisions of the definition of Interest Period,

 

(iv)          whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate, and

 

(v)           the Co-Borrower on whose account the Borrowing is being requested.

 

Carlisle may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro–Dollar Business Days (or such other
number of days as Carlisle and the Administrative Agent may agree) of any other
Money Market Quote Request.

 

(c)           Invitation for Money Market Quotes. Promptly upon receipt of a
Money Market Quote Request, the Administrative Agent shall send to the Revolving
Banks by facsimile transmission an Invitation for Money Market Quotes
substantially in the form of Exhibit C hereto, which shall constitute

 

21

--------------------------------------------------------------------------------


 

an invitation by Carlisle to each Revolving Bank to submit Money Market Quotes
offering to make the Money Market Loans to which such Money Market Quote Request
relates in accordance with this Section.

 

(d)                                 Submission and Contents of Money Market
Quotes.

 

(i)            Each Revolving Bank may submit a Money Market Quote containing an
offer or offers to make Money Market Loans in response to any Invitation for
Money Market Quotes.  Each Money Market Quote must comply with the requirements
of this subsection (d) and must be submitted to the Administrative Agent by
facsimile transmission at its offices specified in or pursuant to Section 9.01
not later than (x) 2:00 P.M. (New York City time) on the fourth Euro–Dollar
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:30 A.M. (New York City time) on the proposed date of Borrowing,
in the case of an Absolute Rate Auction (or, in either case, such other time or
date as Carlisle and the Administrative Agent shall have mutually agreed and
shall have notified the Revolving Banks not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective); provided that Money Market Quotes
submitted by the Administrative Agent (or any affiliate of the Administrative
Agent) in the capacity of a Revolving Bank may be submitted, and may only be
submitted, if the Administrative Agent or such affiliate notifies Carlisle of
the terms of the offer or offers contained therein not later than (x) one hour
prior to the deadline for the other Revolving Banks, in the case of a LIBOR
Auction or (y) 15 minutes prior to the deadline for the other Revolving Banks,
in the case of an Absolute Rate Auction. Subject to Articles 3 and 6, any Money
Market Quote so made shall be irrevocable except with the written consent of the
Administrative Agent given on the instructions of Carlisle.

 

(ii)           Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:

 

(A)          the proposed date of Borrowing,

 

(B)           the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (1) may be greater than or less than
the Revolving Commitment of the quoting Revolving Bank, (2) must be $5,000,000
or a larger multiple of $1,000,000, (3) may not exceed the principal amount of
Money Market Loans for which offers were requested and (4) may be subject to an
aggregate limitation as to the principal amount of Money Market Loans for which
offers being made by such quoting Revolving Bank may be accepted,

 

(C)           in the case of a LIBOR Auction, the margin above or below the
applicable London Interbank Offered Rate (the “Money Market Margin”) offered for
each such Money Market Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such offered rate,

 

(D)          in the case of an Absolute Rate Auction, the rate of interest per
annum (specified to the nearest 1/10,000th of 1%) (the “Money Market Absolute
Rate”) offered for each such Money Market Loan, and

 

(E)           the identity of the quoting Revolving Bank.

 

A Money Market Quote may set forth up to five separate offers by the quoting
Revolving Bank with respect to each Interest Period specified in the related
Invitation for Money Market Quotes.

 

(iii)          Any Money Market Quote shall be disregarded if it:

 

22

--------------------------------------------------------------------------------


 

(A)         is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii) above;

 

(B)          contains qualifying, conditional or similar language;

 

(C)          proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or

 

(D)         arrives after the time set forth in subsection (d)(i).

 

(e)           Notice to Carlisle. The Administrative Agent shall promptly notify
Carlisle of the terms (x) of any Money Market Quote submitted by a Revolving
Bank that is in accordance with subsection (d) and (y) of any Money Market Quote
that amends, modifies or is otherwise inconsistent with a previous Money Market
Quote submitted by such Revolving Bank with respect to the same Money Market
Quote Request. Any such subsequent Money Market Quote shall be disregarded by
the Administrative Agent unless such subsequent Money Market Quote is submitted
solely to correct a manifest error in such former Money Market Quote.  The
Administrative Agent’s notice to Carlisle shall specify (A) the aggregate
principal amount of Money Market Loans for which offers have been received for
each Interest Period specified in the related Money Market Quote Request,
(B) the respective principal amounts and Money Market Margins or Money Market
Absolute Rates, as the case may be, so offered and (C) if applicable,
limitations on the aggregate principal amount of Money Market Loans for which
offers in any single Money Market Quote may be accepted.

 

(f)            Acceptance and Notice by Co-Borrowers.  Not later than 10:30 A.M.
(New York City time) on (x) the third Euro–Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) the proposed
date of Borrowing, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as Carlisle and the Administrative Agent shall have
mutually agreed and shall have notified to the Revolving Banks not later than
the date of the Money Market Quote Request for the first LIBOR Auction or
Absolute Rate Auction for which such change is to be effective), Carlisle shall
notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e).  In the case of acceptance,
such notice (a “Notice of Money Market Borrowing”) shall specify the aggregate
principal amount of offers for each Interest Period that are accepted. Carlisle
may accept any Money Market Quote in whole or in part; provided that:

 

(i)            the aggregate principal amount of each Money Market Borrowing may
not exceed the applicable amount set forth in the related Money Market Quote
Request;

 

(ii)           the principal amount of each Money Market Borrowing must be
$10,000,000 or a larger multiple of $1,000,000;

 

(iii)          acceptance of offers may only be made on the basis of ascending
Money Market Margins or Money Market Absolute Rates, as the case may be; and

 

(iv)          Carlisle may not accept any offer that is described in subsection
(d)(iii) or that otherwise fails to comply with the requirements of this
Agreement.

 

(g)           Allocation by Administrative Agent.  If offers are made by two or
more Revolving Banks with the same Money Market Margins or Money Market Absolute
Rates, as the case may be, for a greater aggregate principal amount than the
amount in respect of which such offers are accepted for the related Interest
Period, the principal amount of Money Market Loans in respect of which such
offers are accepted shall be allocated by the Administrative Agent among such
Revolving Banks as nearly as possible (in multiples of $1,000,000, as the
Administrative Agent may deem appropriate) in proportion to the

 

23

--------------------------------------------------------------------------------


 

aggregate principal amounts of such offers. Determinations by the Administrative
Agent of the amounts of Money Market Loans shall be conclusive in the absence of
manifest error.

 

SECTION 2.04. Notice to Banks; Funding of Loans.

 

(a)           Notice of Borrowing.  Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Bank of the contents thereof and
of such Bank’s share (if any) of such Borrowing and such Notice of Borrowing
shall not thereafter be revocable by either Co-Borrower.

 

(b)           Funding by the Banks.  Not later than 12:00 Noon (New York City
time) on the date of each Borrowing (other than an Available Currency
Borrowing), each Bank obligated to make such Borrowing shall make available its
share of such Borrowing, in Federal or other funds immediately available in New
York City, to the Administrative Agent at its address referred to in
Section 9.01; provided that Swingline Loans shall be made as provided in
Section 2.05.  Not later than 12:00 Noon (Available Currency Office time) on the
date of each Available Currency Borrowing, each applicable Bank shall make
available its share of such Borrowing, in immediately available funds in the
Available Currency in which such Borrowing is denominated to the account of the
Administrative Agent most recently designated by it for such purpose (including
accounts in its various foreign branches) by notice to the applicable Banks. The
Administrative Agent will make such Loans available to the applicable
Co-Borrower by promptly crediting the amounts so received, in like funds, to the
account designated in the Notice of Borrowing; provided that a Base Rate
Borrowing made to finance the reimbursement of an LC Disbursement as provided in
Section 2.17(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(c)           Bank Funding Assumed Made.  Unless the Administrative Agent shall
have received notice from a Bank prior to the date of any Borrowing that such
Bank will not make available to the Administrative Agent such Bank’s share of
such Borrowing, the Administrative Agent may assume that such Bank has made such
share available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (b) of this Section and the Administrative Agent may,
in reliance upon such assumption, make available to the applicable Co-Borrower
on such date a corresponding amount. If and to the extent that such Bank shall
not have so made such share available to the Administrative Agent, such Bank on
the one hand and the Co-Borrowers jointly and severally on the other, severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the applicable Co-Borrower until the date such
amount is repaid to the Administrative Agent, at the Federal Funds Rate. If such
Bank shall repay to the Administrative Agent such corresponding amount, such
amount so repaid shall constitute such Bank’s Loan included in such Borrowing
for purposes of this Agreement.

 

SECTION 2.05. Swingline Borrowings.

 

(a)           Swingline Commitment.  Subject to the terms and conditions set
forth herein, the Swingline Bank agrees to make Swingline Loans in Dollars to
the Co-Borrowers from time to time during the Revolving Credit Period, in an
aggregate principal amount at any time outstanding that will not result in:
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$25,000,000 or (ii) the sum of the total Revolving Exposures exceeding the total
Revolving Commitments; provided that the Swingline Bank shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Co-Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b)           Swingline Loan Requests.  To request a Swingline Loan, Carlisle
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and

 

24

--------------------------------------------------------------------------------


 

shall specify the requested date (which shall be a Business Day), amount of the
requested Swingline Loan and the Co-Borrower on whose account such Swingline
Loan is being made. The Administrative Agent will promptly advise the Swingline
Bank of any such notice received from Carlisle. The Swingline Bank shall make
each Swingline Loan available to the applicable Co-Borrower by means of a credit
to the general deposit account of such Co-Borrower with the Swingline Bank (or,
in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.17(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan. Each Swingline Loan shall be in an amount that is an integral
multiple of $100,000 and not less than $500,000.

 

(c)           Participations in Swingline Loans.  The Swingline Bank may by
written notice given to the Administrative Agent not later than 10:30 A.M. (New
York City time) on any Business Day require the Revolving Banks to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.  Such notice shall specify the aggregate amount of Swingline Loans
in which Revolving Banks will participate. Promptly upon receipt of such notice,
the Administrative Agent will give notice thereof to each Revolving Bank,
specifying in such notice such Revolving Bank’s Applicable Percentage of such
Swingline Loan or Swingline Loans. Each Revolving Bank hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Bank, such Revolving
Bank’s Applicable Percentage of such Swingline Loan or Swingline Loans.  Each
Revolving Bank acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Bank shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.04 with respect to Revolving Loans made by such Revolving Bank (and
Section 2.04 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Banks), and the Administrative Agent shall promptly pay to the
Swingline Bank the amounts so received by it from the Revolving Banks. The
Administrative Agent shall notify Carlisle of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Bank.  Any amounts received by the Swingline Bank from the
Co-Borrowers (or other party on behalf of the Co-Borrowers) in respect of a
Swingline Loan after receipt by the Swingline Bank of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Banks that shall have made their
payments pursuant to this paragraph and to the Swingline Bank, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Bank or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve either Co-Borrower of any default in the payment thereof.

 

SECTION 2.06. Repayment of Loans; Evidence of Debt.

 

(a)           Promise to Pay.  The Co-Borrowers jointly and severally hereby
unconditionally promise to pay: (i) to the Administrative Agent for the account
of each Bank the then unpaid principal amount of each Revolving Loan on the
Revolving Termination Date, (ii) to the Administrative Agent for the account of
each Available Currency Revolving Bank the then unpaid principal amount of each
Revolving Available Currency Loan made to the Co-Borrowers by such Available
Currency Revolving Bank on the Revolving Termination Date, (iii) to the
Administrative Agent for the account of each Bank the then unpaid principal
amount of each Money Market Loan on the last day of the Interest Period
applicable to such Loan, (iv) to the Administrative Agent for the benefit of the
Swingline Bank the then unpaid

 

25

--------------------------------------------------------------------------------


 

principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loans
or Money Market Loan is made, the Co-Borrowers shall repay all Swingline Loans
then outstanding, and (v) to the Administrative Agent for the account of each
applicable Term Bank, the unpaid principal amount of each Term Loan made to the
Co-Borrowers in installments on the dates and in the amounts indicated for the
Term Loan in the Term Loan Supplement.

 

(b)           Accounts of Each Bank.  Each Bank shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Co-Borrowers to such Bank resulting from each Loan made by such Bank,
including the amounts of principal and interest payable and paid to such Bank
from time to time hereunder.

 

(c)           Administrative Agent Records.  The Administrative Agent shall
maintain accounts in which it shall record (i) the amount of each Borrowing made
hereunder, the type thereof and, if applicable, the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Co-Borrowers to each Bank hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Banks and each Bank’s share thereof.

 

(d)           Prima Facie Evidence.  The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Bank or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the joint and several
obligation of the Co-Borrowers to repay the Loans in accordance with the terms
of this Agreement.

 

(e)           Promissory Notes.  Any Bank may request that Loans made by it be
evidenced by one or more Notes.  In such event, the Co-Borrowers shall prepare,
execute and deliver to such Bank one or more Notes payable to the order of such
Bank (or, if requested by such Bank, to such Bank and its registered assigns)
and payable in the original principal amount of the applicable Commitment.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.06) be represented by
one or more Notes in such form payable to the order of the payee named therein
(or, if such Note is a registered Note, to such payee and its registered
assigns).

 

SECTION 2.07. Maturity of Loans.

 

(a)           Revolving Loans.  Each Revolving Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon), on the Revolving Termination Date.

 

(b)           Revolving Available Currency Loans.  Each Revolving Available
Currency Loan shall mature, and the principal amount thereof shall be due and
payable (together with interest accrued thereon), on the Revolving Termination
Date.

 

(c)           Money Market Loans.  Each Money Market Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon), on the last day of the Interest Period applicable thereto.

 

(d)           Swingline Loans. Each Swingline Loan shall mature, and the
principal amount thereof shall be due and payable (together with interest
accrued thereon) as provided in Section 2.06(a)(iv) and Section 2.08.

 

26

--------------------------------------------------------------------------------


 

(e)           Term Loans.  Each Term Loan shall mature, and the unpaid principal
amount thereof shall be due and payable (together with interest accrued thereon)
on the Term Loan Termination Date and as otherwise provided in the Term Loan
Supplement.

 

SECTION 2.08. Interest Rates.

 

(a)           Base Rate Loans.  Each Base Rate Loan (including each Swingline
Loan, which may only accrue interest under the terms of this clause (a)) shall
bear interest on the outstanding principal amount thereof, for each day from the
date such Loan is made until it becomes due, at a rate per annum equal to the
Base Rate for such day plus the Base Margin. Such interest shall be payable
quarterly in arrears on each Quarterly Payment Date and on the Termination Date
applicable to such Loan and, with respect to the principal amount of any Base
Rate Loan that is prepaid or converted to a Euro–Dollar Loan, on the date of
such prepayment or conversion; provided that interest on Swingline Loans shall
be due and payable on the day that such Swingline Loan is required to be repaid.
Any overdue principal of or interest on any Base Rate Loan shall bear interest,
payable on demand, for each day until paid at a rate per annum equal to the sum
of 2% plus the rate otherwise applicable to Base Rate Loans for such day.

 

(b)           Available Currency Loans.  Each Available Currency Loan shall bear
interest on the outstanding principal amount thereof, for each day during each
Interest Period applicable thereto, at a rate per annum equal to the sum of the
Euro–Dollar Margin for such day plus the Available Currency Rate applicable to
such Interest Period. Such interest shall be payable for each Interest Period on
the last day thereof and, if such Interest Period is longer than three months,
at intervals of three months after the first day thereof. Interest on each
Available Currency Loan shall be paid in the Available Currency in which such
Loan is denominated.

 

(i)             Default Interest. Any overdue principal of or interest on any
Available Currency Loan shall bear interest, payable on demand, for each day
until paid at a rate per annum equal to the higher of (i) the sum of 2% plus the
Euro–Dollar Margin for such day plus the Available Currency Rate applicable to
such Loan on the day before such payment was due and (ii) the sum of 2% plus the
Euro–Dollar Margin for such day plus the average (rounded upward, if necessary,
to the next higher 1/16 of 1%) of the respective rates per annum at which one
day (or, if such amount due remains unpaid more than three Available Currency
Business Days, then for such other period of time not longer than three months
as the Administrative Agent may select) deposits in dollars in an amount
approximately equal to such overdue payment due to the Available Currency
Reference Bank are offered to the Available Currency Reference Bank in the
applicable interbank market for the applicable Available Currency and the period
determined as provided above.

 

(ii)            Definitions.  As used herein the following terms have the
following meanings:

 

“Available Currency Rate” means, in relation to any Interest Period and the
related Available Currency Borrowing:

 

(A)          the applicable Screen Rate (as defined below); or

 

(B)           if no Screen Rate is available for that Interest Period of that
Borrowing, the arithmetic mean of the rates (rounded upwards to four decimal
places) as supplied to the Administrative Agent at its request quoted by the
Available Currency Reference Banks (as defined below) to leading banks in the
London or other applicable interbank market

 

as of 11.00 am (London time) on the applicable Quotation Date for the offering
of deposits in the applicable Available Currency and for a period comparable to
that Interest Period. “Available Currency

 

27

--------------------------------------------------------------------------------


 

Rate” when used with respect to a Borrowing made by a Bank through a lending
office located in the United Kingdom shall be calculated to include the
Mandatory Cost.  “Mandatory Costs” means the percentage rate per annum
calculated by the Administrative Agent in accordance with Schedule 1.01(c) .

 

“Screen Rate” means the percentage rate per annum displayed for the applicable
Available Currency on the appropriate page of the Reuters Group screen as
determined by the Administrative Agent.

 

“Reuters Group” means the division or subsidiary of Thomson Reuters Corporation
providing electronic quotations of rates. If the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate.

 

“Available Currency Reference Banks” means the Administrative Agent and any
other bank or financial institution appointed as an Available Currency Reference
Bank by the Administrative Agent.  If the Available Currency Rate is to be
determined by reference to the Available Currency Reference Banks but an
Available Currency Reference Bank does not supply a quotation as required
hereby, the Available Currency Rate shall be determined on the basis of the
quotations of the remaining Available Currency Reference Banks.

 

(c)           Euro-Dollar Loans.  Each Euro–Dollar Loan shall bear interest on
the outstanding principal amount thereof, for each day during each Interest
Period applicable thereto, at a rate per annum equal to the sum of the
Euro–Dollar Margin for such day plus the Adjusted London Interbank Offered Rate
applicable to such Interest Period. Such interest shall be payable for each
Interest Period on the last day thereof and, if such Interest Period is longer
than three months, at intervals of three months after the first day thereof and,
with respect to the principal amount of any Euro–Dollar Loan that is prepaid or
converted to a Base Rate Loan, on the date of such prepayment or conversion.

 

(i)             Definitions. As used herein the following terms have the
following meanings:

 

“Adjusted London Interbank Offered Rate” applicable to any Interest Period means
a rate per annum equal to the quotient obtained (rounded upward, if necessary,
to the next higher 1/100 of 1%) by dividing (i) the applicable London Interbank
Offered Rate by (ii) 1.00 minus the Euro–Dollar Reserve Percentage.

 

“London Interbank Offered Rate” means, with respect to any Euro–Dollar Borrowing
for any Interest Period and any Money Market LIBOR Loan, the rate appearing on
Reuters Group Screen LIBOR01 Page (or on any successor or substitute page of
such Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
Euro–Dollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period.
In the event that such rate is not available at such time for any reason, then
the “London Interbank Offered Rate” with respect to such Euro–Dollar Borrowing
or Money Market LIBOR Loan for such Interest Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of JPMorgan Chase Bank, N.A.
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Euro–Dollar Business Days prior to the commencement
of such Interest Period.

 

“Euro–Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the

 

28

--------------------------------------------------------------------------------


 

Federal Reserve System in New York City with deposits exceeding five billion
dollars in respect of “Eurocurrency liabilities” (or in respect of any other
category of liabilities which includes deposits by reference to which the
interest rate on Euro–Dollar Loans is determined or any category of extensions
of credit or other assets which includes loans by a non–United States office of
any Bank to United States residents). The Adjusted London Interbank Offered Rate
shall be adjusted automatically on and as of the effective date of any change in
the Euro–Dollar Reserve Percentage.

 

(ii)            Default Interest. Any overdue principal of or interest on any
Euro–Dollar Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the higher of (i) the sum of 2% plus the
Euro–Dollar Margin for such day plus the Adjusted London Interbank Offered Rate
applicable to such Loan on the day before such payment was due and (ii) the sum
of 2% plus the Euro–Dollar Margin for such day plus the quotient obtained
(rounded upward, if necessary, to the next higher 1/100 of 1%) by dividing
(x) the average (rounded upward, if necessary, to the next higher 1/16 of 1%) of
the respective rates per annum at which one day (or, if such amount due remains
unpaid more than three Euro–Dollar Business Days, then for such other period of
time not longer than three months as the Administrative Agent may select)
deposits in dollars in an amount approximately equal to such overdue payment due
to the Euro–Dollar Reference Bank are offered to the Euro–Dollar Reference Bank
in the London interbank market for the applicable period determined as provided
above by (y) 1.00 minus the Euro–Dollar Reserve Percentage (or, if the
circumstances described in clause (a) or (b) of Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

 

(d)           Money Market Loans. Subject to Section 8.01, each Money Market
LIBOR Loan shall bear interest on the outstanding principal amount thereof, for
the Interest Period applicable thereto, at a rate per annum equal to the sum of
the London Interbank Offered Rate for such Interest Period plus (or minus) the
Money Market Margin quoted by the Bank making such Loan in accordance with
Section 2.03. Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.03. Such interest shall
be payable for each Interest Period on the last day thereof and, if such
Interest Period is longer than three months, at intervals of three months after
the first day thereof. Any overdue principal of or interest on any Money Market
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the sum of 2% plus the Base Rate for such day.

 

(e)           Default Interest. Except as otherwise set forth above in this
Section 2.08, if any amount payable by either Co-Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest after, as well as before judgment, at a rate
per annum equal to the rate applicable to Base Rate Loans as determined pursuant
to Section 2.08(a) plus 2%.

 

(f)            Determination of Rates.  The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder. The Administrative Agent
shall give prompt notice to Carlisle and the participating Banks of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.

 

SECTION 2.09. Fees.

 

(a)           Facility Fees. The Co-Borrowers shall jointly and severally pay to
the Administrative Agent for the account of the Banks ratably a facility fee at
the Facility Fee Rate (determined daily in accordance with the Pricing
Schedule). Such facility fee shall accrue from and including the Effective Date
to but excluding the date of termination of the Revolving Commitments in their
entirety, on the daily aggregate amount of the Revolving Commitments (whether
used or unused) and from and including such

 

29

--------------------------------------------------------------------------------


 

date of termination to but excluding the date the Revolving Exposure shall be
repaid or no longer outstanding, on the daily aggregate outstanding amount of
the Revolving Exposure. Accrued fees under this subsection shall be payable
quarterly in arrears on each Quarterly Payment Date and on the date of
termination of the Revolving Commitments in their entirety (and, if later, the
date the Revolving Exposure shall be repaid or no loner outstanding).

 

(b)           Letter of Credit Fees.  The Co-Borrowers jointly and severally
agree to pay (i) to the Administrative Agent for the account of each Bank a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the Euro–Dollar Margin on the average daily amount of such
Bank’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Bank’s Revolving Commitment
terminates and the date on which such Bank ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of 1/8
% per annum on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) attributable to
the Letters of Credit issues by each such Issuing Bank during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any such LC Exposure, as well as each Issuing Bank’s standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand.

 

(c)           Payment Provisions.  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the applicable Issuing Bank, in the case of fees payable to it) for
distribution, in the case of facility fees and participation fees, to the Banks.

 

SECTION 2.10. Optional Termination or Reduction of Commitments.  During the
Revolving Credit Period, Carlisle may, upon at least three Domestic Business
Days’ notice to the Administrative Agent, (i) terminate the Revolving
Commitments at any time if no Revolving Exposure exists at such time,
(ii) ratably reduce from time to time by an aggregate amount of $10,000,000 or a
larger multiple of $1,000,000, the aggregate amount of the Revolving Commitments
in excess of the aggregate outstanding Revolving Exposure, and (iii) ratably
reduce from time to time by an aggregate amount of $10,000,000 or a larger
multiple of $1,000,000 the aggregate amount of the Available Currency
Commitments in excess of the aggregate outstanding Available Currency Exposure.
In no event shall the Revolving Commitment be reduced to an amount less than the
Available Currency Commitment.  Promptly after receiving a notice pursuant to
this subsection, the Administrative Agent shall notify each Bank of the contents
thereof.  Any termination or reduction of the Available Currency Commitment or
the Revolving Commitment shall be permanent.

 

SECTION 2.11. Mandatory Termination of Commitments. The Revolving Commitments
and the Available Currency Commitments shall terminate on the Revolving
Termination Date and any Revolving Loans and Revolving Available Currency Loans
then outstanding (together with accrued interest thereon) shall be due and
payable on such date. Any Term Loan Commitment shall terminate upon the funding
of the related Term Loan.

 

30

--------------------------------------------------------------------------------


 

SECTION 2.12. Prepayments.

 

(a)           Optional Prepayments. Subject in the case of Fixed Rate Loans to
Section 2.14, the Co-Borrowers may (i) upon at least one Domestic Business Day’s
notice to the Administrative Agent, prepay any Base Rate Loans (or any Money
Market Borrowing bearing interest at the Base Rate pursuant to Section 8.01 but
not including Swingline Loans under this sentence), (ii) upon at least three
Euro–Dollar Business Days’ notice to the Administrative Agent, prepay any Group
of Euro–Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $10,000,000 or any larger multiple of $1,000,000,
and (iii) by notice given to the Administrative Agent by 12:00 Noon (Available
Currency Office time) at least three Available Currency Business Days, prepay
any Group of Available Currency Loans, in each case in whole at any time, or
from time to time in part in Dollar Amounts aggregating to $10,000,000 or any
larger multiple of $1,000,000. Each prepayment shall be accompanied by interest
accrued thereon to the date of prepayment. Each such optional prepayment shall
be applied to prepay ratably the Loans of the several Banks included in such
Group of Loans (or such Money Market Borrowing). By notice given not later than
12:00 Noon (New York City time) on the date of prepayment, the Co-Borrowers may
prepay any Swingline Loan in whole at any time, or from time to time in part in
amounts aggregating $500,000 or any larger multiple of $100,000, by paying the
principal amount to be prepaid together with interest accrued thereon to the
date of prepayment.  Except as provided in this Section, the Co-Borrowers may
not prepay all or any portion of the principal amount of any Money Market Loan
prior to the maturity thereof.

 

(b)           Mandatory Prepayment. In the event and on such occasion that the
Dollar Amount of the Available Currency Exposures exceed the total Available
Currency Commitments, the Co-Borrowers shall prepay so much of the Revolving
Available Currency Borrowings so that after giving effect to all such
prepayments, the Dollar Amount of the Available Currency Exposures shall no
longer exceed the total Available Currency Commitments.

 

(c)           Notice of Prepayment. Upon receipt of a notice of prepayment
pursuant to this Section, the Administrative Agent shall promptly notify each
Bank of the contents thereof and of such Bank’s ratable share (if any) of such
prepayment and such notice shall not thereafter be revocable by the
Co-Borrowers.

 

SECTION 2.13. General Provisions as to Payments.

 

(a)           Payments Generally. The Co-Borrowers shall make each payment
hereunder related to any Borrowing (other than an Available Currency Borrowing)
(whether of principal, interest, fees, reimbursement of all LC Disbursements and
amounts payable under Article 8), not later than 12:00 Noon (New York City
time), on the date when due, in Federal or other funds immediately available in
New York City, to an account of the Administrative Agent designated in writing
by the Administrative Agent and without reduction by reason of any set–off or
counterclaim.  The Co-Borrowers shall make each payment hereunder related to any
Available Currency Borrowing (whether of principal, interest, fees and amounts
payable under Article 8 with respect to Available Currency Borrowings), not
later than 12:00 Noon (Available Currency Office time) (or such other time as
the Administrative Agent may advise the Co-Borrowers), on the date when due, in
immediately available funds in the applicable Available Currency to account of
the Administrative Agent designated in writing by the Administrative Agent. The
Administrative Agent will promptly distribute to the parties entitled thereto
its ratable share of each payment received by the Administrative Agent for the
account of the Banks or the applicable Issuing Bank. Whenever any payment of
principal of, or interest on, the Base Rate Loans or of fees shall be due on a
day which is not a Domestic Business Day, the date for payment thereof shall be
extended to the next succeeding Domestic Business Day. Whenever any payment of
principal of, or interest on, the Euro–Dollar Loans or Money Market LIBOR Loans
shall be due on a day which is not a Euro–Dollar Business Day, the date for
payment thereof shall be extended to the next succeeding Euro–Dollar Business
Day unless such Euro–Dollar Business Day falls in another calendar month, in
which case the date for

 

31

--------------------------------------------------------------------------------


 

payment thereof shall be the next preceding Euro–Dollar Business Day.  Whenever
any payment of principal of, or interest on, the Money Market Absolute Rate
Loans shall be due on a day which is not a Euro–Dollar Business Day, the date
for payment thereof shall be extended to the next succeeding Euro–Dollar
Business Day.  Whenever any payment of principal of, or interest on, the
Available Currency Loans shall be due on a day which is not an Available
Currency Business Day, the date for payment thereof shall be extended to the
next succeeding Available Currency Business Day unless such Available Currency
Business Day falls in another calendar month, in which case the date for payment
thereof shall be the next preceding Available Currency Business Day. If the date
for any payment of principal is extended by operation of law or otherwise,
interest thereon shall be payable for such extended time.

 

(b)           Payments Assumed Made by the Co-Borrowers.  Unless the
Administrative Agent shall have received notice from Carlisle prior to the date
on which any payment is due to the Banks or an Issuing Bank hereunder that the
Co-Borrowers will not make such payment in full, the Administrative Agent may
assume that the Co-Borrowers have made such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be distributed to each Bank or the applicable
Issuing Bank, as applicable, on such due date an amount equal to the amount then
due such Bank or the applicable Issuing Bank, as applicable.  If and to the
extent that the Co-Borrowers shall not have so made such payment, each Bank and
each Issuing Bank shall repay to the Administrative Agent forthwith on demand
such amount distributed to it together with interest thereon, for each day from
the date such amount is distributed until the date such Bank or Issuing Bank, as
applicable, repays such amount to the Administrative Agent, at the Federal Funds
Rate.

 

SECTION 2.14.  Funding Losses.  If either Co-Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted to a different type of Loan (whether such payment or conversion is
pursuant to Article 2, 6 or 8 or otherwise) on any day other than the last day
of an Interest Period applicable thereto, or the last day of an applicable
period fixed pursuant to Section 2.08(d), or if a Fixed Rate Loan is assigned on
any day other than the last day of an Interest Period applicable thereto at the
request of either Co-borrower or if the Co-Borrowers fails to borrow, prepay,
convert or continue any Fixed Rate Loan after notice has been given to any Bank
in accordance with Section 2.04(a), 2.12(c) or 2.16(c), the Co-Borrowers shall
jointly and severally reimburse each Bank within 15 days after demand for any
resulting loss or expense incurred by it (or by an existing or prospective
Participant in the related Loan), including (without limitation) any loss
incurred in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after such payment or conversion or
failure to borrow, prepay, convert or continue; provided that such Bank shall
have delivered to Carlisle a certificate as to the amount of such loss or
expense, along with such supplemental information as Carlisle may reasonably
request, which certificate shall be conclusive in the absence of manifest error.

 

SECTION 2.15. Computation of Interest and Fees.  Interest based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day).  All other interest and fees shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day); provided that with respect
to any Available Currency as to which a 365 or 366 day year, as the case may be
is customarily used as a basis for such calculation, then interest with respect
to Loans denominated in such Available Currency shall be computed on such basis.

 

SECTION 2.16.  Method of Electing Interest Rates.

 

(a)           Committed Borrowings.  The Loans included in each Committed
Borrowing shall bear interest initially at the type of rate specified by
Carlisle in the applicable Notice of Committed Borrowing. Thereafter, Carlisle
may from time to time elect to change or continue the type of interest rate
borne by

 

32

--------------------------------------------------------------------------------


 

each Group of Loans (subject to Section 2.16(d) and the provisions of Article 8
and not including any Money Market Loans or Swingline Loans), as follows:

 

(i)             if such Loans are Base Rate Loans, Carlisle may elect to convert
such Loans to Euro–Dollar Loans as of any Euro–Dollar Business Day;

 

(ii)            if such Loans are Available Currency Loans, the Co-Borrowers may
elect to continue such Loans as Available Currency Loans, as of the end of any
Interest Period applicable thereto, for an additional Interest Period, subject
to Section 2.14 if any such conversion is effective on any day other than the
last day of an Interest Period applicable to such Loans; and

 

(iii)           if such Loans are Euro–Dollar Loans, Carlisle may elect to
convert such Loans to Base Rate Loans as of any Domestic Business Day or may
elect to continue such Loans as Euro–Dollar Loans, as of the end of any Interest
Period applicable thereto, for an additional Interest Period, subject to
Section 2.14 if any such conversion is effective on any day other than the last
day of an Interest Period applicable to such Loans.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:30 A.M. (New York
City time): (A) in the case of conversion to or continuation of a Euro–Dollar
Loan, on the third Euro–Dollar Business Day before the conversion or
continuation selected in such notice is to be effective; and (B) in the case of
conversion to a Base Rate Loan, on the Domestic Business Day of the conversion.
Any Notice of Interest Rate Election applicable to the continuation of an
Available Currency Loan shall be delivered to the Administrative Agent’s office
designated for such purpose not later than 10:30 A.M. (Available Currency Office
time) three Available Currency Business Days before the proposed continuation. A
Notice of Interest Rate Election may, if it so specifies, apply to only a
portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such Notice applies, and the remaining
portion to which it does not apply, are each at least $10,000,000 (unless such
portion is comprised of Base Rate Loans).  If no such notice is timely received
before the end of an Interest Period for any Group of Euro–Dollar Loans, the
Co-Borrowers shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans at the end of such Interest Period. If no such
notice is timely received before the end of an Interest Period for any Group of
Available Currency Loans, the Co-Borrowers shall be deemed to have elected that
such Group of Loans be continued for an Interest Period of one month.

 

(b)           Contents of Notice of Interest Rate Election.  Each Notice of
Interest Rate Election shall specify:

 

(i)          the Group of Loans (or portion thereof) to which such notice
applies;

 

(ii)         the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
Section 2.16(a);

 

(iii)        if the Loans comprising such Group are to be converted, the new
type of Loans and, if the Loans resulting from such conversion are to be
Euro–Dollar Loans, the duration of the next succeeding Interest Period
applicable thereto;

 

(iv)        if such Loans are to be continued as Euro–Dollar Loans for an
additional Interest Period, the duration of such additional Interest Period; and

 

(v)         if such Loans are Available Currency Loans and to be continued for
an additional Interest Period, the duration of such additional Interest Period.

 

33

--------------------------------------------------------------------------------


 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)           Notice to Banks.  Promptly after receiving a Notice of Interest
Rate Election from Carlisle pursuant to Section 2.16(a), the Administrative
Agent shall notify each Bank of the contents thereof and such notice shall not
thereafter be revocable by Carlisle.

 

(d)           Limitation on Election. Carlisle shall not be entitled to elect to
convert any Loans to, or continue any Loans for an additional Interest Period if
(i) the aggregate principal amount of any Group of Euro–Dollar Loans created or
continued as a result of such election would be less than $10,000,000 or (ii) a
Default shall have occurred and be continuing when Carlisle delivers notice of
such election to the Administrative Agent. Carlisle shall not be entitled to
elect to continue any Available Currency Loans for an additional Interest Period
if the aggregate principal amount of any Group of Available Currency Loans
created or continued as a result of such election would be less than a Dollar
Amount equal to $10,000,000.  Carlisle shall not be entitled to elect to
continue any Available Currency Loans for an additional Interest Period longer
than one month if a Default shall have occurred and be continuing when Carlisle
delivers notice of such election to the Administrative Agent. Money Market Loans
may not be converted or continued. This section shall not apply to Swingline
Loans. Swingline Loans shall accrue interest as Base Rate Loans and the
Co-Borrowers may not at any time elect to change the type of interest rate borne
by the Swingline Loans

 

(e)           Payment of Accrued Interests. If any Loan is converted to a
different type of Loan, the Co-Borrowers shall jointly and severally pay, on the
date of such conversion, the interest accrued to such date on the principal
amount being converted.

 

SECTION 2.17. Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, Carlisle may request the issuance of letters of
credit for the account of one or more of the Co-Borrowers, denominated in
Dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the Revolving
Credit Period.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a letter of credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), Carlisle shall hand
deliver or telecopy (or transmit by electronic communication, if arrangements
for doing so have been approved by the applicable Issuing Bank) to the
applicable Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Domestic Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank in connection with any request for a Letter of
Credit, the Co-Borrowers also shall submit a letter of credit application on the
applicable Issuing Bank’s standard form (with such changes thereto as may be
acceptable to the applicable Issuing Bank and the Co-Borrowers). In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Co-Borrowers to, or entered into by the Co-Borrowers
with, the applicable Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Co-Borrowers shall be deemed
to represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not

 

34

--------------------------------------------------------------------------------


 

exceed $50,000,000 and (ii) the total Revolving Exposures shall not exceed the
total Revolving Commitments.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire no later than the date that is five Domestic Business Days prior to
the Revolving Termination Date.

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof,
or with respect to the Letters of Credit outstanding on the Effective Date, as
of the Effective Date) and without any further action on the part of any Issuing
Bank or the Revolving Banks, each Issuing Bank hereby grants to each Revolving
Bank, and each Revolving Bank hereby acquires from each Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Bank’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Bank hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of each Issuing Bank, such Revolving Bank’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Co-Borrowers on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to either
Co-Borrower for any reason. Each Revolving Bank acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If an Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Co-Borrowers
shall jointly and severally reimburse such LC Disbursement by paying to the
Administrative Agent an amount equal to such LC Disbursement not later than
12:00 noon, New York City time, on the date that such LC Disbursement is made,
if Carlisle shall have received notice of such LC Disbursement prior to
10:00 A.M., New York City time, on such date, or, if such notice has not been
received by Carlisle prior to such time on such date, then not later than 12:00
noon, New York City time on the Domestic Business Day immediately following the
day that Carlisle receives such notice; provided that Carlisle may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.02 or Section 2.05(b) that such payment be financed with a Base Rate
Borrowing (including a Swingline Loan) in an equivalent amount and, to the
extent so financed, the Co-Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Borrowing. If the
Co-Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Bank of the applicable LC Disbursement, the payment then
due from the Co-Borrowers in respect thereof and such Revolving Bank’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Revolving Bank shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Co-Borrowers, in the same manner as provided in
Section 2.04 with respect to Loans made by such Revolving Bank (and Section 2.04
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Banks), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Revolving Banks. Promptly
following receipt by the Administrative Agent of any payment from the
Co-Borrowers pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Banks have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then to such Revolving Banks and the applicable Issuing
Bank as their interests may appear. Any payment made by a Revolving Bank
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of Base Rate Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Co-Borrowers of their joint and
several obligation to reimburse such LC Disbursement.

 

35

--------------------------------------------------------------------------------


 

(f)                                    Obligations Absolute.  Each Co-Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall, subject to the following sentence, be joint, several, absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, a Co-Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Banks nor any Issuing Bank, nor
any of their Indemnitees shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse an
Issuing Bank from liability to a Co-Borrower to the extent of any damages (but
excluding consequential damages, claims in respect of which are hereby waived by
each Co-Borrower to the extent permitted by applicable law) suffered by such
Co-Borrower that are caused by or attributable to an Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction), each Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, unless the applicable Issuing Bank has notice or information to
the contrary, or refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit.

 

(g)                                 Disbursement Procedures.  Each Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under each one of its Letters of Credit. Each
Issuing Bank shall promptly notify the Administrative Agent and Carlisle of a
demand for payment under a Letter of Credit it has issued and whether it has
made or will make an LC Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Co-Borrowers of their
joint and several obligation to reimburse the applicable Issuing Bank and the
Revolving Banks with respect to any such LC Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any LC Disbursement, then, unless the Co-Borrowers shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Co-Borrowers reimburses
such LC Disbursement, at the rate per annum then applicable to Base Rate
Borrowings; provided that, if the Co-Borrowers fail to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then the last
sentence of Section 2.08(a) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Revolving Bank pursuant
to paragraph (e) of this Section to reimburse the applicable Issuing Bank shall
be for the account of such Revolving Bank to the extent of such payment.

 

36

--------------------------------------------------------------------------------


 

(i)                                     Replacement of an Issuing Bank.  Any
Issuing Bank may be replaced at any time by written agreement among Carlisle,
the Administrative Agent, the replaced Issuing Bank and the successor Issuing
Bank. The Administrative Agent shall notify the Revolving Banks of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Co-Borrowers shall jointly and severally pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to this
Section 2.17 and Article 8. From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of the replaced Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to include such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement.

 

(j)                                     Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Domestic Business Day that
Carlisle receives notice from the Administrative Agent or the Required Revolving
Banks (or, if the maturity of the Loans has been accelerated, Revolving Banks
with LC Exposure representing greater than 50% of the total LC Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Co-Borrowers shall jointly and severally deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Banks, an amount in cash equal to the LC Exposure as of such date
plus any accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to either
Co-Borrower described in clause (g) or (h) of Article 6. Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Co-Borrowers’ risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements which
have not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Co-Borrowers for the LC
Exposure at such time or, if the maturity of the Revolving Loans has been
accelerated (but subject to the consent of the Required Revolving Banks), be
applied to satisfy other Obligations. If the Co-Borrowers are required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to Carlisle within three Domestic Business Days after all Events of
Default have been cured or waived.

 

SECTION 2.18. Increase of Revolving Commitments.  By written notice sent to the
Administrative Agent (which the Administrative Agent shall promptly distribute
to the Revolving Banks), Carlisle may request from time to time an increase of
the aggregate amount of the Revolving Commitments by an aggregate amount equal
to any integral multiple of $5,000,000 and not less than $10,000,000; provided
that (i) no Default shall have occurred and be continuing, (ii) the aggregate
amount of the Revolving Commitments shall not have been reduced, nor shall
Carlisle have given notice of any such reduction under Section 2.10, (iii) the
aggregate amount of the Revolving Commitments can not be increased pursuant to
this Section 2.18 more than three (3) times; and (iv) at no time shall the
aggregate amount of the Revolving Commitments plus the Dollar Amount of the
outstanding principal amount of the Term Loans exceed $900,000,000 in the
aggregate. No Revolving Bank shall have any obligation to increase its Revolving
Commitment.  A Revolving Bank’s decision whether to increase its Revolving
Commitment under this Section 2.18 if it is requested to do so shall be made in
such Revolving Bank’s

 

37

--------------------------------------------------------------------------------


 

sole and absolute disrection and any failure to respond to a request shall be
deemed to be a decsion by such Revolving Bank that it will not increase its
Revolving Commitment.  If one or more of the Revolving Banks is not increasing
its Revolving Commitment, then, with notice to the Administrative Agent and the
other Revolving Banks, another one or more financial institutions, each as
approved by the Co-Borrowers and the Administrative Agent (a “New Bank”), may
commit to provide an amount equal to the aggregate amount of the requested
increase that will not be provided by the existing Revolving Banks (the
“Increase Amount”); provided, that the Revolving Commitment of each New Bank
shall be at least $5,000,000 and the maximum number of New Banks shall be three
(3). Upon receipt of notice from the Administrative Agent to the Revolving Banks
and Carlisle that the Revolving Banks, or sufficient Revolving Banks and New
Banks, have agreed to commit to an aggregate amount equal to the Increase Amount
(or such lesser amount as the Co-Borrowers shall agree, which shall be at least
$10,000,000 and an integral multiple of $5,000,000 in excess thereof), then:
provided that no Default exists at such time or after giving effect to the
requested increase, the Co-Borrowers, the Administrative Agent and the Revolving
Banks willing to increase their respective Revolving Commitments and the New
Banks (if any) shall execute and deliver an Increased Commitment Supplement
(herein so called) in the form attached as Exhibit G hereto.  If all existing
Revolving Banks shall not have provided their pro rata portion of the requested
increase, on the effective date of the Increased Commitment Supplement the
Revolving Banks shall make advances among themselves (which may be through the
Administrative Agent) so that after giving effect thereto the Revolving Loans
will be held by the Revolving Banks, pro rata in accordance with their
respective Applicable Percentages hereunder. The advances made under this
Section by each Revolving Bank whose Applicable Percentage is new or has
increased under the Increased Commitment Supplement (as compared to its
Applicable Percentage prior to the effectiveness of the Increased Commitment
Supplement) shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Revolving Bank or Revolving Banks whose Applicable
Percentage has decreased (as compared to its Applicable Percentage prior to the
effectiveness of the Increased Commitment Supplement). The advances made under
this Section shall be Base Rate Borrowings made under each Revolving Bank’s
Revolving Commitment unless another type of Borrowing is selected by Carlisle to
be applicable thereto.

 

SECTION 2.19. Carlisle As Agent for CMC.  CMC hereby irrevocably appoints
Carlisle as its agent hereunder for the purposes of acting on its behalf in
connection with this Agreement as specified herein including for the purpose of
requesting, converting and continuing Borrowings and authorizes Carlisle to take
such actions on its behalf and to exercise such powers on its behalf as are
delegated to Carlisle by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.

 

SECTION 2.20. Co-Borrowers’ Acknowledgment of Benefit and Liability.  Each
Co-Borrower expressly acknowledges that it has benefited and will benefit,
directly and indirectly, from each and every Loan and Letter of Credit, whether
or not such Co-Borrower is or was the actual borrower in respect of such Loan or
on whose actual account such Letter of Credit was issued and hereby acknowledges
and undertakes, together with the other Co-Borrower, joint and several liability
for the punctual payment when due, whether at stated maturity, by acceleration
or otherwise, of all Obligations. Each Co-Borrower hereby acknowledges that the
Loan Documents to which the Co-Borrowers are a party are each the independent
and several obligation of each Co-Borrower and may be enforced against each
Co-Borrower separately, whether or not enforcement of any right or remedy
hereunder has been sought against the other Co-Borrower.  Each Co-Borrower
further agrees that its liability hereunder and under the other Loan Documents
shall be absolute, unconditional, continuing and irrevocable.  Each Co-Borrower
expressly waives any requirement that the Administrative Agent or any Bank
exhaust any right, power or remedy and proceeds against the other Co-Borrower
under this Agreement or under any other Loan Document, or against any other
Person under any guaranty of, or security for, any of the Obligations.

 

38

--------------------------------------------------------------------------------


 

SECTION 2.21. Limitation of CMC Liability.  Anything contained in this Agreement
to the contrary notwithstanding, if any Fraudulent Transfer Law (as hereinafter
defined) is determined by a court of competent jurisdiction to be applicable to
the obligations of CMC under the Loan Documents, such obligations of CMC shall
be limited to a maximum aggregate amount equal to the largest amount that would
not render its obligations under the Loan Documents subject to avoidance as a
fraudulent transfer or conveyance under Section 544 of the United States
Bankruptcy Code or any applicable provisions of comparable state law
(collectively, the “Fraudulent Transfer Laws”), in each case after giving effect
to all other liabilities of CMC, contingent or otherwise, that are relevant
under the Fraudulent Transfer Laws (specifically excluding, however, any
liabilities of CMC in respect of intercompany indebtedness to Carlisle or other
Affiliates of Carlisle to the extent that such indebtedness would be discharged
in an amount equal to the amount paid by CMC under the Loan Documents) and after
giving effect as an asset to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
reimbursement, indemnification or contribution of CMC pursuant to applicable law
or pursuant to the terms of any agreement (including without limitation any such
rights of contribution under Section 2.22).

 

SECTION 2.22. Contribution; Subrogation.  The Co-Borrowers desire to allocate
among themselves, in a fair and equitable manner, their obligations arising
under the Loan Documents. Accordingly, in the event any payment or distribution
is made by a Co-Borrower under any Loan Document (a “Funding Obligor”) that
exceeds its Fair Share (as defined below), that Funding Obligor shall be
entitled to a contribution from the other Co-Borrower in the amount of such
Co-Borrower’s Fair Share Shortfall (as defined below), with the result that all
such contributions will cause each Co-Borrower’s Aggregate Payments (as defined
below) to equal its Fair Share. “Fair Share” means, with respect to a
Co-Borrower as of any date of determination, an amount equal to (i) the ratio of
(x) the Adjusted Maximum Amount (as defined below) with respect to such
Co-Borrower to (y) the aggregate of the Adjusted Maximum Amounts with respect to
all Co-Borrowers, multiplied by (ii) the aggregate amount paid or distributed on
or before such date by all Funding Obligors under the Loan Documents in respect
of the Obligations. “Fair Share Shortfall” means, with respect to a Co-Borrower
as of any date of determination, the excess, if any, of the Fair Share of such
Co-Borrower over the Aggregate Payments of such Co-Borrower. “Adjusted Maximum
Amount” means, with respect to a Co-Borrower as of any date of determination,
the maximum aggregate amount of the obligations of such Co-Borrower under the
Loan Documents, in each case determined in accordance with the provisions hereof
and thereof (including the provisions of Section 2.21); provided that, solely
for purposes of calculating the Adjusted Maximum Amount with respect to any
Co-Borrower for purposes of this Section, the assets or liabilities arising by
virtue of any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Co-Borrower. “Aggregate Payments”
means, with respect to a Co-Borrower as of any date of determination, the
aggregate amount of all payments and distributions made on or before such date
by such Co-Borrower in respect of the Loan Documents (including, in respect of
this Section or any similar provision contained in any other Loan Documents). 
The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Obligor. The allocation among Co-Borrowers of their obligations as set
forth in this Section shall not be construed in any way to limit the liability
of any Co-Borrower under any Loan Document. In the event a payment is made by a
Co-Borrower in excess of its Fair Share, then such Co-Borrower shall be
subrogated to the rights then held by Administrative Agent with respect to the
Obligations to the extent to which the Obligations were discharged by such
Co-Borrower and, in addition, upon payment by such Co-Borrower of any sums to
Administrative Agent hereunder in excess of its Fair Share, all rights of such
Co-Borrower against the other Co-Borrower arising as a result therefrom by way
of right or subrogation, reimbursement, or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full of the Obligations.

 

39

--------------------------------------------------------------------------------


 

SECTION 2.23. Joint and Several Obligations Absolute.  If acceleration of the
time for payment of any amount payable by a Co-Borrower under the Obligations is
stayed upon the insolvency, bankruptcy, or reorganization of the other
Co-Borrower, all such amounts otherwise subject to acceleration shall
nonetheless be payable by the other Co-Borrower hereunder forthwith on demand by
Administrative Agent.  Each Co-Borrower hereby agrees that its joint and several
liability for the Obligations of the other Co-Borrower (the “Other Obligations”)
shall not be released, discharged, diminished, impaired, reduced, or affected
for any reason or by the occurrence of any event, including, without limitation,
one or more of the following events, whether or not with notice to or the
consent of any Co-Borrower:  (a) the taking or accepting of collateral as
security for any or all of the Other Obligations or the release, surrender,
exchange, or subordination of any collateral now or hereafter securing any or
all of the Other Obligations; (b) any partial release of the liability of any
Co-Borrower hereunder, or the full or partial release of any Co-Borrower from
liability for any or all of the Other Obligations; (c) any disability of any
other Co-Borrower, or the dissolution, insolvency, or bankruptcy of the other
Co-Borrower or any other party at any time liable for the payment of any or all
of the Other Obligations; (d) any renewal, extension, modification, waiver,
amendment, or rearrangement of any or all of the Other Obligations or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Other Obligations; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by
Administrative Agent or any Bank to any other Obligor or any other party ever
liable for any or all of the Other Obligations; (f) any neglect, delay,
omission, failure, or refusal of Administrative Agent or any Bank to take or
prosecute any action for the collection of any of the Other Obligations or to
foreclose or take or prosecute any action in connection with any instrument,
document, or agreement evidencing, securing, or otherwise relating to any or all
of the Other Obligations; (g) the unenforceability or invalidity of any or all
of the Other Obligations or of any instrument, document, or agreement
evidencing, securing, or otherwise relating to any or all of the Other
Obligations; (h) any payment by the other Co-Borrower or any other party to
Administrative Agent or any Bank is held to constitute a preference under
applicable bankruptcy or insolvency law or if for any other reason
Administrative Agent or any Bank is required to refund any payment or pay the
amount thereof to someone else; (i) the settlement or compromise of any of the
Other Obligations; (j) the non–perfection of any security interest or lien
securing any or all of the Other Obligations; (k) any impairment of any
collateral securing any or all of the Other Obligations; (l) the failure of
Administrative Agent or any Bank to sell any collateral securing any or all of
the Other Obligations in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of the other Co-Borrower; or (n) any other circumstance which might
otherwise constitute a defense available to, or discharge of, either Co-Borrower
(other than payment of the Other Obligations).

 

SECTION 2.24. Subordination.  Each Co-Borrower hereby agrees that the
Subordinated Indebtedness (as defined below) shall be subordinate and junior in
right of payment to the prior payment in full in cash of the Obligations. The
Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be made or
given, directly or indirectly by or on behalf of any Subordination Party
(hereafter defined) or received, accepted, retained or applied by either
Co-Borrower unless and until the Obligations have been fully paid in cash;
except that when no Event of Default exists, a Co-Borrower shall have the right
to receive payments on the Subordinated Indebtedness made in the ordinary course
of business. When an Event of Default exists, no payments of principal or
interest may be made or given, directly or indirectly, by or on behalf of any
Subordination Party or received, accepted, retained or applied by any
Co-Borrower unless and until the Obligations have been fully paid in cash. If
any sums shall be paid to a Co-Borrower by any Subordination Party or any other
Person on account of the Subordinated Indebtedness when such payment is not
permitted hereunder, such sums shall be held in trust by such Co-Borrower for
the benefit of Administrative Agent and the Banks and shall forthwith be paid to
Administrative Agent without affecting the liability of either Co-Borrower under
this Agreement and may be applied by Administrative Agent against the
Obligations in accordance

 

40

--------------------------------------------------------------------------------


 

with this Agreement.  For purposes of this Agreement and with respect to a
Co-Borrower, the term “Subordinated Indebtedness” means all indebtedness,
liabilities, and obligations of the other Co-Borrower (herein a “Subordination
Party”) to such Co-Borrower, whether such indebtedness, liabilities, and
obligations now exist or are hereafter incurred or arise, or are direct,
indirect, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such indebtedness, liabilities, or
obligations are evidenced by a note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such indebtedness,
obligations, or liabilities may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by such Co-Borrower. Each Co-Borrower agrees that any and all Liens (including
any judgment liens), upon any Subordination Party’s assets securing payment of
any Subordinated Indebtedness shall be and remain inferior and subordinate to
any and all Liens upon any Subordination Party’s assets securing payment of the
Obligations or any part thereof, regardless of whether such Liens in favor of a
Co-Borrower, Administrative Agent or any Bank presently exist or are hereafter
created or attached. Without the prior written consent of Administrative Agent,
no Co-Borrower shall (i) file suit against any Subordination Party or exercise
or enforce any other creditor’s right it may have against any Subordination
Party, or (ii) foreclose, repossess, sequester, or otherwise take steps or
institute any action or proceedings (judicial or otherwise, including without
limitation the commencement of, or joinder in, any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any
obligations of any Subordination Party to such Co-Borrower or any Liens held by
such Co-Borrower on assets of any Subordination Party.  In the event of any
receivership, bankruptcy, reorganization, rearrangement, debtor’s relief, or
other insolvency proceeding involving any Subordination Party as debtor,
Administrative Agent shall have the right to prove and vote any claim under the
Subordinated Indebtedness and to receive directly from the receiver, trustee or
other court custodian all dividends, distributions, and payments made in respect
of the Subordinated Indebtedness until the Obligations have been paid in full in
cash. Administrative Agent may apply any such dividends, distributions, and
other payments against the Obligations in accordance with this Agreement.

 

ARTICLE 3

CONDITIONS

 

SECTION 3.01. Closing.  The effectiveness of this Agreement to amend and restate
the Prior Credit Agreement is subject to the condition precedent that the
Administrative Agent shall have received each of the following, each dated the
Effective Date unless otherwise indicated or not applicable:

 

(a)                                  This Agreement.  a counterpart of this
Agreement signed on behalf of each party hereto or written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(b)                                 Legal Opinion.  an opinion of Steven J.
Ford, Esq., Vice President, Secretary and General Counsel of Carlisle,
substantially in the form of Exhibit E hereto and covering such additional
matters relating to the transactions contemplated hereby as the Required Banks
may reasonably request;

 

(c)                                  Fees.  all fees and other amounts due and
payable on or prior to the Effective Date, including, without limitation, the
upfront fees Carlisle and the Administrative Agent have agreed to pay to each
Bank, all unpaid interest and fees accrued under the Prior Credit Agreement
through the Effective Date and any amounts due under Section 2.14 of the Prior
Credit Agreement as a result of the termination of the interest periods
thereunder; and

 

(d)                                 Authorization Documents.  all documents the
Administrative Agent may reasonably request relating to the existence of the
Co-Borrowers, the corporate authority for and the validity of the Loan Documents
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent.

 

41

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly notify Carlisle and the Banks of the
date when all documents required to be delivered as a condition to the
effectiveness of this Agreement have been delivered, such date shall be the
Effective Date, and such notice shall be conclusive and binding on all parties
hereto; provided that unless the Administrative Agent notifies Carlisle and the
Banks to the contrary, the Effective Date shall be the date of this Agreement. 
The execution of this Agreement by the Co-Borrowers shall be deemed to be a
representation and warranty by Carlisle on the Effective Date as to the facts
specified in clauses (c), (d) and (e) of Section 3.02.

 

SECTION 3.02. Borrowings.  The obligation of each Bank to make a Loan on the
occasion of any Borrowing, and any agreement of an Issuing Bank to consider
issuing, amending, renewing or extending any Letter of Credit, is subject to the
satisfaction of the following conditions:

 

(a)                                  Effective Date.  the fact that the
Effective Date shall have occurred on or prior to October 31, 2011;

 

(b)                                 Notice.  receipt by the Administrative Agent
of a Notice of Borrowing as required by Section 2.02 or Section 2.03, as the
case may be, if a Loan is requested or if an issuance, amendment, renewal or
extention of a Letter of Credit is requested, receipt by the Administrative
Agent and the applicable Issuing Bank of a request therefor under the terms of
Section 2.17(b) or if a Swingline Loan is requested, receipt by the
Administrative Agent and Swingline Bank of a request therefor under the terms of
Section 2.05(b);

 

(c)                                  Commitments Not Exceeded.  the fact that,
immediately after such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, the aggregate Revolving Exposure will not
exceed the aggregate amount of the Revolving Commitments and the aggregate
Available Currency Exposure will not exceed the aggregate amount of the
Available Currency Commitments;

 

(d)                                 No Default.  the fact that, immediately
before and after such Borrowing or the issuance, amendment, renewal or extension
of such Letter of Credit, no Default shall have occurred and be continuing, and

 

(e)                                  Representations and Warranties.  the fact
that the representations and warranties of Carlisle contained in this Agreement
shall be true in all material respects on and as of the date of such Borrowing
or the date of issuance, amendment, renewal or extension of such Letter of
Credit.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by Carlisle
on the date of such Borrowing or the date of such issuance, amendment, renewal
or extension, as applicable, as to the facts specified in clauses (c), (d) and
(e) of this Section.

 

SECTION 3.03. Term Loans.  In addition to the conditions precedent set forth in
Sections 3.02 of this Agreement, the obligation of any Term Bank to make any
Term Loan is subject to the condition precedent that the Administrative Agent
shall have received:

 

(a)                                  Term Loan Supplement.  a fully executed and
completed copy of the related Term Loan Supplement;

 

(b)                                 Closing Certificate.  a certificate dated as
of the date of the Term Loan Supplement signed by the Co-Borrowers: (i)
demonstrating compliance with the requirements of Section 2.01(d)(i) and
(ii) confirming compliance with the conditions set forth in clauses (d) and
(e) of Section 3.02; and

 

42

--------------------------------------------------------------------------------


 

(c)                                  Other Documents.  the Administrative Agent
shall have received such other documentation as the Administrative Agent, any
Bank or counsel to the Administrative Agent may reasonably request.

 

SECTION 3.04. Effective Date Advances and Adjustments.  On the Effective Date,
the aggregate amount of the revolving commitments under the Prior Credit
Agreement is being increased hereunder, certain Banks are being added as parties
hereto but not all Banks party to the Prior Credit Agreement are participating
in the increase in the Revolving Commitments based on their pro rata percentages
established under the Prior Credit Agreement. As a result, any committed loans
outstanding under the Prior Credit Agreement which are continued hereunder will
not be held pro rata by the Revolving Banks in accordance with their Applicable
Percentages determined hereunder. To remedy the foregoing, on the Effective
Date, upon fulfillment of the conditions in Section 3.01 and if there are any
committed loans outstanding under the Prior Credit Agreement, the Revolving
Banks shall make advances among themselves (which may be through the
Administrative Agent) so that after giving effect thereto the Revolving Loans
will be held by the Revolving Banks, pro rata in accordance with their
respective Applicable Percentages hereunder. The advances made on the Effective
Date under this Section by each Revolving Bank whose Applicable Percentage is
new or has increased under this Agreement (as compared to its applicable
percentage under the Prior Credit Agreement) shall be deemed to be a purchase of
a corresponding amount of the Revolving Loans of the Revolving Bank or Revolving
Banks whose Applicable Percentage has decreased (as compared to its applicable
percentage under the Prior Credit Agreement).  The advances made under this
Section shall be Base Rate Borrowings made under each Revolving Bank’s Revolving
Commitment unless another type of Borrowing is selected by Carlisle to be
applicable thereto.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Carlisle represents and warrants that:

 

SECTION 4.01. Corporate Existence and Power.  Each Co-Borrower is a corporation
duly incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

SECTION 4.02. Corporate and Governmental Authorization; No Contravention.  The
execution, delivery and performance by each Co-Borrower of this Agreement and
the other Loan Documents are within the corporate powers of each Co-Borrower,
have been duly authorized by all necessary corporate action, require no action
by or in respect of, or filing with, any governmental body, agency or official
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation or by–laws
of either Co-Borrower or of any agreement, judgment, injunction, order, decree
or other instrument binding upon Carlisle or any of its Material Subsidiaries or
result in the creation or imposition of any Lien on any asset of Carlisle or any
of its Material Subsidiaries.

 

SECTION 4.03. Binding Effect.  This Agreement constitutes a valid and binding
agreement of each Co-Borrower and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of each Co-Borrower, in each case enforceable in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and by general principles of equity.

 

43

--------------------------------------------------------------------------------


 

SECTION 4.04. Financial Information.

 

(a)                                  Year End Financial Statements.  The
consolidated balance sheet of Carlisle and its Consolidated Subsidiaries as of
December 3l, 2010 and the related consolidated statements of cash flow, earnings
and shareholders’ equity for the fiscal year then ended, set forth in Carlisle’s
2010 Form 10–K, a copy of which has been delivered to each of the Banks, fairly
present, in conformity with generally accepted accounting principles, the
consolidated financial position of Carlisle and its Consolidated Subsidiaries as
of such date and their consolidated results of operations and cash flows for
such fiscal year.

 

(b)                                 Quarterly Financial Statements.  The
consolidated balance sheet of Carlisle and its Consolidated Subsidiaries as of
June 30, 2011 and the related consolidated statements of cash flow, earnings and
shareholders’ equity for the portion of the fiscal year then ended, set forth in
Carlisle’s most recent Form 10–Q, a copy of which has been delivered to each of
the Banks, fairly present, in conformity with generally accepted accounting
principles, the consolidated financial position of Carlisle and its Consolidated
Subsidiaries as of such date and their consolidated results of operations and
cash flows for such portion of such fiscal year.

 

(c)                                  No Material Adverse Change.  From
December 31, 2010 to the date of this Agreement, there has been no material
adverse change in the business, financial position, results of operations or
prospects of Carlisle and its Consolidated Subsidiaries, considered as a whole,
except for matters arising solely from general factors relating to the
industries in which Carlisle and its Consolidated Subsidiaries are principally
engaged and general economic factors relating to the markets in which Carlisle
and its Consolidated Subsidiaries are principally engaged in business, which in
any such event do not have a disproportionate impact on Carlisle or any such
Consolidated Subsidiary as compared to other companies engaged in such
industries or lines of businesses.

 

SECTION 4.05. Litigation.  There is no action, suit or proceeding pending
against, or to the knowledge of Carlisle threatened against or affecting,
Carlisle or any of its Subsidiaries before any court or arbitrator or any
governmental body, agency or official in which there is a reasonable possibility
of an adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of
Carlisle and its Consolidated Subsidiaries, considered as a whole, or which in
any manner draws into question the validity or enforceability of this Agreement
or the Notes.

 

SECTION 4.06. Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Internal Revenue Code with respect to each Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the
Internal Revenue Code with respect to each Plan. No member of the ERISA Group
has (i) sought a waiver of the minimum funding standard under Section 412 of the
Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

SECTION 4.07. Environmental Matters.  In the ordinary course of its business,
Carlisle conducts an ongoing review of the effect of Environmental Laws on the
business, operations and properties of Carlisle and its Subsidiaries, in the
course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean–up or closure of properties presently or previously owned, any capital
or operating expenditures required to achieve or maintain compliance with
environmental protection standards imposed by law or as a condition of any
license, permit or contract, any related constraints on operating activities,
including any periodic or permanent shutdown of any facility or reduction in the
level of or change in the nature of operations

 

44

--------------------------------------------------------------------------------


 

conducted thereat, any costs or liabilities in connection with off site disposal
of wastes or Hazardous Substances, and any actual or potential liabilities to
third parties, including employees, and any related costs and expenses). On the
basis of this review, Carlisle has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a material adverse effect on the business, financial
condition, results of operations or prospects of Carlisle and its Consolidated
Subsidiaries, considered as a whole.

 

SECTION 4.08. Taxes.  Carlisle and its Subsidiaries have filed all United States
Federal income tax returns and all other material tax returns which are required
to be filed by them and have paid all taxes due pursuant to such returns or
pursuant to any assessment received by Carlisle or any Subsidiary except such
taxes and charges as may be contested in good faith by appropriate proceedings. 
The charges, accruals and reserves on the books of Carlisle and its Subsidiaries
in respect of taxes or other governmental charges are, in the opinion of
Carlisle, adequate.

 

SECTION 4.09. Subsidiaries.  Each of Carlisle’s corporate Subsidiaries is a
corporation duly incorporated, validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where failure to have such
powers, licenses, authorizations, consents or approvals could not reasonably be
expected to have a Material Adverse Effect. Material Subsidiaries in existence
as of the Effective Date are listed on Schedule 4.09 hereto.

 

SECTION 4.10. No Regulatory Restrictions on Borrowing.  Neither Co-Borrowers is
an “investment company” within the meaning of the Investment Company Act of
1940, as amended or otherwise subject to any regulatory scheme which restricts
its ability to incur debt.

 

SECTION 4.11. Full Disclosure.  All information heretofore furnished by Carlisle
to the Administrative Agent or Bank for purposes of or in connection with this
Agreement or any transaction contemplated hereby is, and all such information
hereafter furnished by Carlisle to the Administrative Agent or Bank will be,
true and accurate in all material respects on the date as of which such
information is stated or certified.  Carlisle has disclosed to the Banks in
writing any and all facts which, in the reasonable judgment of Carlisle,
materially and adversely affect or may affect (to the extent Carlisle can now
reasonably foresee), the business, operations or financial condition of Carlisle
and its Consolidated Subsidiaries, taken as a whole, or the ability of the
Co-Borrowers to perform their respective obligations under this Agreement.

 

SECTION 4.12. OFAC Money Laundering Representations.  Neither Co-Borrower nor
any of their Affiliates is in violation of any laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including regulations administered by
the United States Treasury Department’s Office of Foreign Asset Control (“OFAC”)
and the Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56. Neither Co-Borrower nor any of their
Affiliates or their respective brokers or other agents acting or benefiting in
any capacity in connection with the Loans, is any of the following:

 

(a)                                  a Person that is listed in the annex to, or
is otherwise subject in the prohibitions contained in, the Executive Order or
the OFAC regulations;

 

(b)                                 a Person owned or controlled by, or acting
for or on the behalf of, any Person that is listed in the annex to, or is
otherwise subject to the prohibitions contained in, the Executive Order or the
OFAC regulations;

 

45

--------------------------------------------------------------------------------


 

(c)                                  a Person with which a Bank is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(d)                                 a Person that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order or
the OFAC regulations; or

 

(e)                                  a Person that is named on the most current
list of “Specially Designated Nationals and Blocked Persons” published by OFAC
at its official website or any replacement website or other replacement official
publication list.

 

Niether Co-Borrower nor any of its brokers or other agents acting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Person described above in this Section, (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or the OFAC regulations, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

ARTICLE 5

COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, Carlisle covenants and agrees with the
Banks that:

 

SECTION 5.01. Information.  Carlisle will furnish to each of the Banks:

 

(a)                                  Annual Financial Statements.  as soon as
available and in any event within 90 days after the end of each fiscal year of
Carlisle, a consolidated balance sheet of Carlisle and its Consolidated
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of cash flows, earnings and shareholders’ equity for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by independent public accountants of nationally
recognized standing;

 

(b)                                 Quarterly Financial Statements.  as soon as
available and in any event within 45 days after the end of each of the first
three quarters of each fiscal year of Carlisle, a consolidated balance sheet of
Carlisle and its Consolidated Subsidiaries as of the end of such quarter and the
related consolidated statements of cash flows, earnings and shareholders’ equity
for such quarter and for the portion of Carlisle’s fiscal year ended at the end
of such quarter, setting forth in the case of such statements of cash flows,
earnings and shareholders’ equity, in comparative form the figures for the
corresponding quarter and the corresponding portion of Carlisle’s previous
fiscal year, all certified (subject to normal year-end adjustments) as to
fairness of presentation, generally accepted accounting principles and
consistency by the chief financial officer or the chief accounting officer of
Carlisle;

 

(c)                                  Compliance Certificate.  simultaneously
with the delivery of each set of financial statements referred to in clauses (a)
and (b) above, a certificate of the chief financial officer or the chief
accounting officer of Carlisle (i) setting forth in reasonable detail the
calculations required to establish whether Carlisle was in compliance with the
requirements of Sections 5.09 to 5.12, inclusive, on the date of such financial
statements and (ii) stating whether any Default exists on the date of such
certificate and, if any Default then exists, setting forth the details thereof
and the action which Carlisle is taking or proposes to take with respect
thereto;

 

46

--------------------------------------------------------------------------------


 

(d)                                 Accountant’s Certification.  simultaneously
with the delivery of each set of financial statements referred to in clause (a)
above, a statement of the firm of independent public accountants which reported
on such statements (i) whether anything has come to their attention to cause
them to believe that any Default existed on the date of such statements and
(ii) confirming the calculations set forth in the officer’s certificate
delivered simultaneously therewith pursuant to clause (c) above;

 

(e)                                  Notice of Default.  within five days after
any officer of Carlisle obtains actual knowledge of any Default, if such Default
is then continuing, a certificate of the chief financial officer or the chief
accounting officer of Carlisle setting forth the details thereof and the action
which Carlisle is taking or proposes to take with respect thereto;

 

(f)                                    Shareholder Material.  promptly upon the
mailing thereof to the shareholders of Carlisle generally, copies of all
financial statements, reports and proxy statements so mailed;

 

(g)                                 SEC Filings.  promptly upon the filing
thereof, copies of all registration statements (other than the exhibits thereto
and any registration statements on Form S–8 or its equivalent) and reports on
Forms 10–K, 10–Q and 8–K (or their equivalents) which Carlisle shall have filed
with the Securities and Exchange Commission;

 

(h)                                 ERISA Matters.  if and when any member of
the ERISA Group (i) gives or is required to give notice to the PBGC of any
“reportable event’’ (as defined in Section 4043 of ERISA) with respect to any
Plan which might constitute grounds for a termination of such Plan under Title
IV of ERISA, or knows that the plan administrator of any Plan has given or is
required to give notice of any such reportable event, a copy of the notice of
such reportable event given or required to be given to the PBGC; (ii) receives
notice of complete or partial withdrawal liability under Title IV of ERISA or
notice that any Multiemployer Plan is in reorganization, is insolvent or has
been terminated, a copy of such notice; (iii) receives notice from the PBGC
under Title IV of ERISA of an intent to terminate, impose liability (other than
for premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice, or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or the chief
accounting officer of Carlisle setting forth details as to such occurrence and
action, if any, which Carlisle or applicable member of the ERISA Group is
required or proposes to take; and

 

(i)                                     Other Information.  from time to time
such additional information regarding the financial position or business of
Carlisle and its Subsidiaries as the Administrative Agent, at the request of any
Bank, may reasonably request.

 

SECTION 5.02. Payment of Obligations.  Carlisle will pay and discharge, and will
cause each Subsidiary to pay and discharge, at or before maturity, all their
respective material obligations and liabilities (including, without limitation,
tax liabilities and claims of materialmen, warehousemen and the like which if
unpaid might by law give rise to a Lien), except where the same may be contested
in good faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary to maintain, in accordance with generally accepted accounting
principles, appropriate reserves for the accrual of any of the same.

 

47

--------------------------------------------------------------------------------


 

SECTION 5.03. Maintenance of Property; Insurance.

 

(a)                                  Maintenance of Property.  Carlisle will
keep, and will cause each Subsidiary to keep, all property useful and necessary
in its business in good working order and condition, ordinary wear and tear
excepted; provided that nothing in this Section shall prevent Carlisle or any
Subsidiary from disposing of any of its assets in the ordinary course of
business.

 

(b)                                 Insurance.  Carlisle will, and will cause
each of its Subsidiaries to, maintain (either in the name of Carlisle or in such
Subsidiary’s own name) with financially sound and responsible insurance
companies, insurance on all their respective properties in at least such
amounts, against at least such risks and with such risk retention as are usually
maintained, insured against or retained, as the case may be, in the same general
area by companies of established repute engaged in the same or a similar
business; and will furnish to the Banks, upon request from the Administrative
Agent, information presented in reasonable detail as to the insurance so
carried.

 

SECTION 5.04. Conduct of Business and Maintenance of Existence.  Carlisle will
preserve, renew and keep in full force and effect, and will cause each
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section shall prohibit (i) the merger of a Subsidiary into Carlisle or
the merger or consolidation of a Subsidiary with or into another Person if the
corporation surviving such consolidation or merger is a Subsidiary and if, in
each case, after giving effect thereto, no Default shall have occurred and be
continuing or (ii) the termination of the corporate existence of any Subsidiary
if Carlisle in good faith determines that such termination is in the best
interest of Carlisle.

 

SECTION 5.05. Compliance with Laws.  Carlisle will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities
(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except (x) where the necessity of compliance therewith
is contested in good faith by, appropriate proceedings or (y) where the failure
to comply could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.06. Inspection of Property, Books and Records.  Carlisle will keep,
and will cause each Subsidiary to keep, proper books of record and account in
which full, true and correct entries shall be made of all dealings and
transactions in relation to its business and activities; and will permit, and
will cause each Subsidiary to permit, representatives of any Bank at such Bank’s
expense to visit and inspect any of their respective properties, to examine and
make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants, all at such reasonable times and
as often as may reasonably be desired.

 

SECTION 5.07. Mergers and Sales of Assets.  Carlisle will not (a) consolidate or
merge with or into any other Person or (b) sell, lease or otherwise transfer,
directly or indirectly, in any one transaction or in any series of related
transactions, in each case outside the ordinary course of business, more than
15% of Consolidated Assets to any other Person or Persons; provided that
(i) Carlisle may merge with another Person if (x) Carlisle is the corporation
surviving such merger and (y) after giving effect to such merger, no Default
shall have occurred and be continuing; and (ii) Carlisle may sell accounts
receivable and other rights to payment in Permitted Securitization Transactions
and the assets sold pursuant thereto shall not be included as asset disposed of
in the determining compliance with the 15% limitation set forth above.

 

SECTION 5.08. Use of Proceeds.  The proceeds of the Loans made under this
Agreement will be used by the Co-Borrowers for general corporate purposes
including, without limitation, to finance its working capital needs, to
refinance indebtedness and to finance acquisitions; provided that the proceeds

 

48

--------------------------------------------------------------------------------


 

of the Loans may not be used to finance an acquisition that is opposed by the
board of directors of the target (or similar governing body if the target is not
a corporation). None of such proceeds will be used, directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
any “margin stock” within the meaning of Regulation U.

 

SECTION 5.09. Negative Pledge.  Neither Carlisle nor any Subsidiary will create,
assume or suffer to exist any Lien on any asset (including Subsidiary stock) now
owned or hereafter acquired by it, except:

 

(a)                                  Existing Liens.  Liens existing on the date
of this Agreement securing Debt outstanding on the date of this Agreement in an
aggregate principal or face amount not exceeding $40,000,000;

 

(b)                                 Liens of an Acquired Person.  any Lien
existing on any asset of any Person at the time such Person becomes a Subsidiary
and not created in contemplation of such event;

 

(c)                                  Purchase Money Liens.  any Lien on any
asset securing Debt incurred or assumed for the purpose of financing all or any
part of the cost of acquiring such asset, provided that such Lien attaches to
such asset concurrently with or within six months after the acquisition thereof;

 

(d)                                 Mergers, etc.  any Lien on any asset of any
Person existing at the time such Person is merged or consolidated with or into
Carlisle or a Subsidiary and not created in contemplation of such event;

 

(e)                                  Liens Existing on an Acquired Asset.  any
Lien existing on any asset prior to the acquisition thereof by Carlisle or a
Subsidiary and not created in contemplation of such acquisition;

 

(f)                                    Refinancings.  any Lien arising out of
the refinancing, extension, renewal or refunding of any Debt secured by any Lien
permitted by any of the foregoing clauses of this Section, provided that such
Debt is not increased and is not secured by any additional assets;

 

(g)                                 Ordinary Course.  Liens arising in the
ordinary course of its business which (i) do not secure Debt or Derivatives
Obligations, (ii) do not secure any obligation in an amount exceeding 10% of
Consolidated Tangible Net Worth and (iii) do not in the aggregate materially
detract from the value of its assets or materially impair the use thereof in the
operation of its business;

 

(h)                                 Securitization Liens.  Liens on accounts
receivable, other rights to payment, the proceeds thereof and the accounts in
which such proceeds are deposited arising in connection with Permitted
Securitization Transactions; and

 

(i)                                     Basket of Permitted Liens.  Liens not
otherwise permitted by the foregoing clauses of this Section securing Debt or
Derivatives Obligations in an aggregate principal or face amount at any date not
to exceed 10% of Consolidated Tangible Net Worth.

 

SECTION 5.10. Subsidiary Debt Limitation.  Total Debt of Consolidated
Subsidiaries (excluding (i) Debt of a Subsidiary to Carlisle or to a
Wholly-Owned Subsidiary and (ii) Debt arising in connection with Permitted
Securitization Transactions) will at no time exceed 15% of Consolidated Net
Worth.

 

SECTION 5.11. Leverage Ratio.  The Leverage Ratio will at no time exceed 3.50 to
1.00. As used herein, the follow terms have the following meanings:

 

49

--------------------------------------------------------------------------------


 

“Leverage Ratio” at any date is the ratio of Consolidated Finance Liabilities at
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date.

 

“Consolidated Finance Liabilities” means, at any date, the sum of
(i) Consolidated Debt (including the aggregate amount of all outstandings (i.e.,
advanced as the purchase price and not repaid from collections ) under all
Permitted Securitization Transactions); minus (ii), as long as no Loans are
outstanding hereunder on such date, the aggregate book value of all cash and
cash equivalent investments then held by Carlisle and its Consolidated
Subsidiaries in excess of $15,000,000, all determined on a consolidated basis as
of such date.

 

“Consolidated EBITDA” means, for any period, (i) Consolidated Net Income for
such period plus (ii) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of: (A) Consolidated Interest
Expense, income tax expense and depreciation and amortization expense; plus
(B) losses arising in connection with the sales of accounts receivable and other
rights to payment in Permitted Securitization Transactions; plus (C) any
non-cash goodwill or non-cash asset impairment charges; plus (D), to the extent
expensed in such period, non-cash stock based compensation expenses. In the
event of any acquisition or disposition during such period of assets having a
book value (on the books of Carlisle) exceeding $10,000,000, Consolidated EBITDA
shall be determined on a pro forma basis as if such transaction had occurred on
the first day of such period.

 

“Consolidated Interest Expense” means, for any period all interest on Debt of
Carlisle and its Consolidated Subsidiaries paid or payable in cash during such
period; including or in addition: (i) the interest portion of payment under
capital lease obligations, (ii) all fees with respect to such Debt during such
period, and (iii) that portion of the losses arising in connection with the
sales of accounts receivable and other rights to payment in Permitted
Securitization Transactions that can be demonstrated in a manner acceptable to
the Administrative Agent to be representative of the interest expense that would
have been paid if such transaction were accounted for as a financing, in each
case determined in accordance with generally accepted accounting principles.

 

SECTION 5.12. Interest Coverage Ratio.  The Interest Coverage Ratio will at no
time be less than 3.00 to 1.00. The “Interest Coverage Ratio” at any date is the
ratio of Consolidated EBITDA to Consolidated Interest Expense, in both cases,
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date of determination.

 

SECTION 5.13. Transactions with Affiliates.  Carlisle will not, and will not
permit any Subsidiary to, directly or indirectly, pay any funds to or for the
account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate except on an arms-length basis on terms at least as favorable to
Carlisle or such Subsidiary than could have been obtained from a third party who
was not an Affiliate; provided that the foregoing provisions of this
Section shall not prohibit any such Person from declaring or paying any lawful
dividend or other payment ratably in respect of all of its capital stock of the
relevant class so long as, after giving effect thereto, no Default shall have
occurred and be continuing.

 

ARTICLE 6

DEFAULTS

 

SECTION 6.01. Events of Default.  If one or more of the following events
(“Events of Default”) shall have occurred and be continuing:

 

50

--------------------------------------------------------------------------------


 

(a)                                  Payment.  Either Co-Borrower shall fail to
pay (i) any principal of any Loan or any reimbursement obligation in respect of
any LC Disbursement when and as the same shall become due and payable, or
(ii) within three Domestic Business Days after the due date thereof, any
interest, any fees or any other amount payable hereunder;

 

(b)                                 Covenant Default.  Carlisle shall fail to
observe or perform any covenant contained in Article 5, other than those
contained in Sections 5.01 through 5.06, for 5 days after any officer of either
Co-Borrower obtains actual knowledge thereof;

 

(c)                                  Other covenant Defaults.  Carlisle shall
fail to observe or perform any covenant or agreement contained in this Agreement
(other than those covered by clause (a) or (b) above) for 30 days after notice
thereof has been given to Carlisle by the Administrative Agent at the request of
any Bank;

 

(d)                                 False Representation, etc.  any
representation, warranty, certification or statement made by either Co-Borrowers
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement shall prove to have been incorrect in any
material respect when made (or deemed made);

 

(e)                                  Cross Payment Default.  Carlisle or any
Subsidiary shall fail to make any payment in respect of any Material Financial
Obligations when due or within any applicable grace period;

 

(f)                                    Cross Covenant Default.  any event or
condition shall occur which results in the acceleration of the maturity of any
Material Debt or enables (or, with the giving of notice or lapse of time or
both, would enable) the holder of such Debt or any Person acting on such
holder’s behalf to accelerate the maturity thereof,

 

(g)                                 Voluntary Insolvency.  Carlisle or any
Material Subsidiary shall commence a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in effect
or seeking the appointment of a trustee, receiver, liquidator, custodian or
other similar official of it or any substantial part of its property, or shall
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against it,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing;

 

(h)                                 Involuntary Insolvency.  an involuntary case
or other proceeding shall be commenced against Carlisle or any Material
Subsidiary seeking liquidation, reorganization or other relief with respect to
it or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall
be entered against Carlisle or any Material Subsidiary under the federal
bankruptcy laws as now or hereafter in effect;

 

(i)                                     ERISA.  any member of the ERISA Group
shall fail to pay when due an amount or amounts aggregating in excess of
$10,000,000 which it shall have become liable to pay under Title IV of ERISA; or
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material Plan must be terminated; or there shall occur a complete or partial
withdrawal from, or a default, within the meaning of Section 4219(c)(5) of
ERISA, with respect to, one or

 

51

--------------------------------------------------------------------------------


 

more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $10,000,000;

 

(j)                                     Judgments.  judgments or orders for the
payment of money in excess of $10,000,000 shall be rendered against Carlisle or
any Subsidiary and such judgments or orders shall continue unsatisfied and
unstayed for a period of 30 days; or

 

(k)                                  Change of Control.  any person or group of
persons (within the meaning of Section 13 or 14 of the Securities Exchange Act
of 1934, as amended) shall have acquired beneficial ownership (within the
meaning of Rule 13d–3 promulgated by the Securities and Exchange Commission
under said Act) of 25% or more of the outstanding shares of common stock of
Carlisle; or, during any period of 12 consecutive calendar months, individuals
who were directors of Carlisle on the first day of such period shall cease to
constitute a majority of the board of directors of Carlisle;

 

then, and in every such event, the Administrative Agent shall

 

(i)                                     if requested by the Required Banks, by
notice to Carlisle terminate the Revolving Commitments, the Available Currency
Commitment, any Term Loan Commitment, and the commitment of the Swingline Bank
to make Swingline Loans and they shall thereupon terminate, and

 

(ii)                                  if requested by the Required Banks, by
notice to Carlisle declare the Loans (together with accrued interest thereon) to
be, and the Loans, shall thereupon become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Co-Borrower; provided that in the case of any of the
Events of Default specified in clause 6.01(g) or 6.01(h) above with respect to
either Co-Borrower, without any notice to either Co-Borrower or any other act by
the Administrative Agent or the Banks, the Commitments, the commitment of the
Swingline Bank to make Swingline Loans and any agreement of any Issuing Bank to
issue or modify Letters of Credit, shall thereupon terminate and the Loans
(together with accrued interest thereon) shall become immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Co-Borrower.

 

SECTION 6.02. Notice of Default.  The Administrative Agent shall give notice to
Carlisle under Section 6.01(c) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

 

ARTICLE 7

THE AGENT

 

SECTION 7.01. Appointment and Authorization.  Each Bank and each Issuing Bank
irrevocably appoints and authorizes JPMorgan Chase Bank, N.A. to take such
action as agent (and confirms and continues such appointment under the Original
Credit Agreement and the Prior Credit Agreement) on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent by the terms hereof or thereof, together with all
such powers as are reasonably incidental thereto.

 

SECTION 7.02. Administrative Agent and Affiliates.  JPMorgan Chase Bank, N.A.
shall have the same rights and powers under this Agreement as any other Bank and
may exercise or refrain from exercising the same as though it were not the
Administrative Agent, and JPMorgan Chase Bank, N.A. and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
business with Carlisle or any Subsidiary or affiliate of Carlisle as if it were
not the Administrative Agent.

 

52

--------------------------------------------------------------------------------


 

SECTION 7.03. Action by Administrative Agent.  The obligations of the
Administrative Agent hereunder are only those expressly set forth herein.
Without limiting the generality of the foregoing, the Administrative Agent shall
not be required to take any action with respect to any Default, except as
expressly provided in Article 6.

 

SECTION 7.04. Consultation with Experts.  The Administrative Agent may consult
with legal counsel (who may be counsel for either Co-Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken by it in good faith in accordance with
the advice of such counsel, accountants or experts.

 

SECTION 7.05. Liability of Administrative Agent.  Neither the Administrative
Agent nor any of its affiliates nor any of their respective directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection herewith (i) with the consent or at the request of the Required Banks
(or such different number of Banks as any provision hereof expressly requires
for such consent or request) or (ii) in the absence of its own gross negligence
or willful misconduct.  Neither the Administrative Agent nor any of its
affiliates nor any of their respective directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into or verify
(i) any statement, warranty or representation made in connection with this
Agreement or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of either Co-Borrower; (iii) the satisfaction of
any condition specified in Article 3, except receipt of items required to be
delivered to the Administrative Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement, the Notes or any other instrument or writing
furnished in connection herewith. The Administrative Agent shall not incur any
liability by acting in reliance upon any notice, consent, certificate,
statement, or other writing (which may be a bank wire, telex, facsimile
transmission or similar writing) believed by it to be genuine or to be signed by
the proper party or parties. Without limiting the generality of the foregoing,
the use of the term “agent” in this Agreement with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used merely as a matter of market custom and is intended
to create or reflect only an administrative relationship between independent
contracting parties.

 

SECTION 7.06. Indemnification.  Each Bank, pro ratably in accordance with the
Commitments held by each or if the Commitments have been terminated or fully
utilized, in accordance with the outstanding Revolving Exposure and other Loans
held by each, indemnifies the Administrative Agent, the Swingline Bank and each
Issuing Bank (to the extent not reimbursed by the Co-Borrowers) against any
cost, expense (including counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitee’s gross negligence
or willful misconduct) that such indemnitees may suffer or incur in connection
with: (i) the execution or delivery of the Original Credit Agreement, the Prior
Credit Agreement, this Agreement or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), or (iii) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether such indemnitee is a party
thereto.

 

SECTION 7.07. Credit Decision.  Each Bank and each Issuing Bank acknowledges
that it has, independently and without reliance upon the Administrative Agent or
any other Bank, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such

 

53

--------------------------------------------------------------------------------


 

documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under this
Agreement.

 

SECTION 7.08. Successor Administrative Agent.  The Administrative Agent may
resign at any time by giving notice thereof to the Banks and Carlisle. Upon any
such resignation, the Required Banks shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Required Banks, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent gives notice of
resignation, then the retiring Administrative Agent may, on behalf of the Banks,
appoint a successor Administrative Agent, which shall be a commercial bank
organized or licensed under the laws of the United States of America or of any
State thereof and having a combined capital and surplus of at least $50,000,000.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent.

 

SECTION 7.09. Agent’s Fees.  The Co-Borrowers shall jointly and severally pay to
the Administrative Agent for its own account fees in the amounts and at the
times previously agreed upon between Carlisle and the Administrative Agent.

 

SECTION 7.10. No Additional Duties of other Agents.  Certain Banks may have been
named on the cover page of this Agreement as “co-documentation agents” and or as
“co–syndication agents” hereunder in recognition of the level of each of their
respective Revolving Commitments. None of such Banks is an agent for the Banks
and no such Bank shall have any obligation hereunder other than those existing
in its capacity as a Bank. Without limiting the foregoing, no such Bank shall
have or be deemed to have any fiduciary relationship with or duty to any other
Bank.

 

ARTICLE 8

CHANGE IN CIRCUMSTANCES

 

SECTION 8.01. Basis for Determining Interest Rate Inadequate or Unfair.

 

(a)                                  Euro-Dollar Based Loans.  If on or prior to
the first day of any Interest Period for any Euro-Dollar Loan or Money Market
LIBOR Loan:

 

(i)                                     the Administrative Agent is advised by
the Euro-Dollar Reference Bank that deposits in dollars (in the applicable
amounts) are not being offered to the Euro-Dollar Reference Bank in the relevant
market for such Interest Period, or

 

(ii)                                  in the case of a Committed Borrowing, the
Required Banks advise the Administrative Agent that the Adjusted London
Interbank Offered Rate  as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Banks of funding their
Euro–Dollar Loans for such Interest Period, the Administrative Agent shall
forthwith give notice thereof to Carlisle and the Banks, whereupon until the
Administrative Agent notifies Carlisle that the circumstances giving rise to
such suspension no longer exist, (A) the obligations of the Banks to make
Euro–Dollar Loans or to continue or convert outstanding Loans as or into
Euro–Dollar Loans shall be suspended and (B) each outstanding Euro–Dollar Loan
shall be converted into a Base Rate Loan on the last day of the then current
Interest Period applicable thereto. Unless Carlisle notifies the Administrative
Agent at least two Domestic Business Days before the date of any Fixed Rate
Borrowing for which a Notice of Borrowing has previously been given that it
elects not to, borrow on such date, (i) if such Fixed Rate

 

54

--------------------------------------------------------------------------------


 

Borrowing is a Committed Borrowing (other than an Available Currency Borrowing),
such Borrowing shall instead be made as a Base Rate Borrowing and (ii) if such
Fixed Rate Borrowing is a Money Market LIBOR Borrowing, the Money Market LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate plus the Base Margin for such day.

 

(b)                                 Availiable Currency Loans.  If, with respect
to any Available Currency Loan, the Available Currency Rate to be applied
thereto and any Interest Period therefor:

 

(i)                                     at or about noon on the applicable
Quotation Date, the applicable Screen Rate is not available and none or only one
of the applicable Available Currency Reference Banks supplies a rate to the
Administrative Agent to determine the then applicable Available Currency Rate
for the relevant Interest Period; or

 

(ii)                                  before the close of business in London,
England on the applicable Quotation Date, any Bank notifies the Administrative
Agent that the cost to them of obtaining matching deposits in the relevant
interbank market would be in excess of applicable Available Currency Rate then
set,

 

then the rate of interest on the applicable Available Currency Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

(A)                              the Euro-dollar Margin;

 

(B)                                the rate equal to the percentage rate per
annum equivalent to the cost to the Administrative Agent of funding its
participation in that Available Currency Loan from whatever source it may
reasonably select; and

 

(C)                                the Mandatory Cost, if any, applicable to the
Available Currency Loan.

 

If an event of the type described in clause (i) or (ii) of this clause
(b) occurs and the Administrative Agent or the Co-Borrowers so requires, the
Administrative Agent, the Banks and the Co-Borrowers shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 

SECTION 8.02. Illegality.  If any Change in Law shall make it unlawful or
impossible for any Bank (or its Applicable Lending Office) to make, maintain or
fund its Euro–Dollar Loans or Available Currency Loans, as the case may be, and
such Bank shall so notify the Administrative Agent, the Administrative Agent
shall forthwith give notice thereof to the other Banks and Carlisle, whereupon
until such Bank notifies Carlisle and the Administrative Agent that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Bank to make Euro–Dollar Loans or Available Currency Loans, as the case may
be, shall be suspended. Before giving any notice to the Administrative Agent
pursuant to this Section, such Bank shall designate a different lending office
for Available Currency Loans or Euro–Dollar Loans if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank, be
otherwise disadvantageous to such Bank. If such notice is given, each
Euro–Dollar Loan of such Bank then outstanding shall be converted to a Base Rate
Loan either (a) on the last day of the then current Interest Period applicable
to such Euro–Dollar Loan if such Bank may lawfully continue to maintain and fund
such Loan as a Euro–Dollar Loan to such day or (b) immediately if such Bank
shall determine that it may not lawfully continue to maintain and fund such Loan
as a Euro–Dollar Loan to such day. Interest and principal on any such Base Rate
Loan shall be payable on the same dates as, and on a pro rata basis with, the
interest and principal payable on the related Euro–Dollar Loans of the other
Banks. If such notice is given, each Available Currency Loan of such Bank then
outstanding shall be paid in full (a) on the last day of the then current
Interest Period applicable

 

55

--------------------------------------------------------------------------------


 

to such Available Currency Loan if such Bank may lawfully continue to maintain
and fund such Loan as an Available Currency Loan to such day or (b) immediately
if such Bank shall determine that it may not lawfully continue to maintain and
fund such Loan as an Available Currency Loan to such day.

 

SECTION 8.03.  Increased Cost and Reduced Return.

 

(a)                                  Increase Costs.  If on or after (x) the
date hereof, in the case of any Loan, any obligation to make a Loan or any
Letter of Credit or (y) the date of the related Money Market Quote, in the case
of any Money Market Loan, any Change in Law shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Fixed Rate Loan any such requirement included in an
applicable Euro–Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or any Issuing Bank or shall impose on any Bank (or its Applicable Lending
Office) or any Issuing Bank or on the London or European interbank market any
other condition affecting its Fixed Rate Loans, its Note, any Letter of Credit
or its obligation to make Fixed Rate Loans or issue Letters of Credit and the
result of any of the foregoing is to increase the cost to such Bank (or its
Applicable Lending Office) or Issuing Bank, as applicable, of making or
maintaining any Fixed Rate Loan or of issuing or maintaining any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Bank
(or its Applicable Lending Office) or Issuing Bank under this Agreement or under
its Note with respect thereto, by an amount deemed by such Bank or Issuing Bank
to be material, then, within 15 days after demand by such Bank or Issuing Bank
(with a copy to the Administrative Agent), the Co-Borrowers shall jointly and
severally pay to such Bank or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Bank or Issuing Bank, as applicable,
for such increased cost or reduction.

 

(b)                                 Reduced Return.  If any Bank or any Issuing
Bank reasonably shall have determined that any Change in Law has or would have
the effect of reducing the rate of return on capital of such Bank (or its
Parent) or Issuing Bank (or its Parent) as a consequence of such Person’s
obligations hereunder to a level below that which it (or its Parent) could have
achieved but for such adoption, change, request or directive (taking into
consideration its policies with respect to capital adequacy) by an amount deemed
by such Bank or Issuing Bank, as applicable, to be material, then from time to
time, within 15 days after demand by such Bank or Issuing Bank, as applicable
(with a copy to the Administrative Agent), the Co-Borrowers shall jointly and
severally pay to such Bank or Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Bank (or its Parent) for such
reduction.

 

(c)                                  Euro Conversion.  If the introduction of,
changeover to or operation of the Euro in the United Kingdom shall result in an
increase in the cost to any Bank of making or maintaining any Available Currency
Loan (or of maintaining its obligation to make any such Loan) or result in a
reduction of the amount of any sum received or receivable by such Bank hereunder
(whether of principal, interest or otherwise), then the Co-Borrowers will pay to
the applicable Bank, such additional amount or amounts as will compensate such
Bank for such additional costs incurred or reduction suffered.

 

(d)                                 Request For Compensation.  Each Bank and
each Issuing Bank will promptly notify Carlisle and the Administrative Agent of
any event of which it has knowledge, occurring after the date hereof, which will
entitle it to compensation pursuant to this Section and will designate a
different Lending Office if such designation will avoid the need for, or reduce
the amount of, such compensation and will not, in the judgment of such Bank or
Issuing Bank, as applicable, be otherwise disadvantageous to such Bank or
Issuing Bank, as applicable. A certificate of any Bank or any Issuing Bank
claiming compensation under this Section and setting forth the additional amount
or amounts to be paid to it hereunder, along with such supplemental information
as Carlisle may reasonably request, shall be

 

56

--------------------------------------------------------------------------------


 

conclusive in the absence of manifest error. In determining such amount, such
Bank or Issuing Bank, as applicable, may use any reasonable averaging and
attribution methods.

 

SECTION 8.04.  Taxes.

 

(a)                                  Definitions.  For the purposes of this
Section 8.04, the following terms have the following meanings:

 

“FATCA” means Sections 1471 through 1474 of the Code and any current or future
regulations or official interpretations thereof.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any other Loan Document or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Loan Document.

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by either
Co-Borrower pursuant to this Agreement or under any other Loan Document, and all
liabilities with respect thereto, excluding (i) in the case of each Bank, each
Issuing Bank and the Administrative Agent, taxes imposed on its income, and
franchise or similar taxes imposed on it, by a jurisdiction under the laws of
which such Bank, Issuing Bank or the Administrative Agent (as the case may be)
is organized or in which its principal executive office is located or, in the
case of each Bank, in which its Applicable Lending Office is located and (ii) in
the case of each Bank or each Issuing Bank, any United States withholding tax
imposed on such payments but only to the extent that such Bank or Issuing Bank
is subject to United States withholding tax at the time such Bank first becomes
a party to this Agreement.

 

(b)                                 Gross Up.  Any and all payments by either
Co-Borrower to or for the account of any Bank, any Issuing Bank or the
Administrative Agent hereunder or under any other Loan Document shall be made
without deduction for any Taxes or Other Taxes; provided that, if a Co-Borrower
shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Bank or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable Co-Borrower shall make such
deductions, (iii) the applicable Co-Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law and (iv) the applicable Co-Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt evidencing payment thereof.

 

(c)                                  Tax Indemnity.  Each Co-Borrower agrees to
jointly and severally indemnify each Bank, each Issuing Bank and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by such Bank or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be paid within 15 days after such Bank, Issuing Bank
or the Administrative Agent (as the case may be) makes demand therefor.

 

(d)                                 Withholding Tax Exemptions.  Each Foreign
Bank, on or prior to the date of its execution and delivery of this Agreement in
the case of each Bank listed on the signature pages hereof and on or prior to
the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by Carlisle (but only so long as
such Bank remains lawfully able to do so), shall provide Carlisle and the
Administrative Agent with applicable Internal Revenue Service form,

 

57

--------------------------------------------------------------------------------


 

certifying that such Bank is entitled to benefits under an income tax treaty to
which the United States is a party which exempts the Bank from United States
withholding tax or reduces the rate of withholding tax on payments of interest
for the account of such Bank or certifying that the income receivable pursuant
to this Agreement is effectively connected with the conduct of a trade or
business in the United States.

 

(e)                                  Limitation on Indemnification.  For any
period with respect to which a Bank has failed to provide Carlisle or the
Administrative Agent with the appropriate form pursuant to
Section 8.04(d) (unless such failure is due to a change in treaty, law or
regulation occurring subsequent to the date on which such form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 8.04(b) or (c) with respect to Taxes imposed by the United States;
provided that if a Bank which is otherwise exempt from or subject to a reduced
rate of withholding tax, becomes subject to Taxes because of its failure to
deliver a form required hereunder, Carlisle shall take such steps as such Bank
shall reasonably request to assist such Bank to recover such Taxes.

 

(f)                                    FATCA.  If a payment made to a Bank
hereunder would be subject to United States Federal withholding Tax imposed by
FATCA if such Bank were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Bank shall deliver to Carlisle and the
Administrative Agent, at the time or times prescribed by law and at such time or
times reasonably requested by Carlisle or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by Carlisle or the Administrative Agent as may be necessary
for either Co-Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Bank has complied with such
Bank’s obligations under FATCA or to determine the amount to deduct and withhold
from such payment. A Bank shall not be entitled to payment or indemnification
under this Section with respect to Taxes imposed on any “withholdable payment”
payable to such Bank as a result of the failure of such Bank to satisfy the
applicable requirements as set forth in FATCA after December 31, 2012.

 

(g)                                 Mitigation Obligations.  If a Co-Borrower is
required to pay additional amounts to or for the account of any Bank pursuant to
this Section, then such Bank will change the jurisdiction of its Applicable
Lending Office if, in the judgment of such Bank, such change (i) will eliminate
or reduce any such additional payment which may thereafter accrue and (ii) is
not otherwise disadvantageous to such Bank.

 

SECTION 8.05.  Base Rate Loans Substituted for Affected Euro-Dollar Loans.  If
(i) the obligation of any Bank to make, or to continue or convert outstanding
Loans as or to, Euro–Dollar Loans has been suspended pursuant to Section 8.02 or
(ii) any Bank has demanded compensation under Section 8.03 or 8.04 with respect
to its Euro–Dollar Loans and Carlisle shall, by at least five Euro–Dollar
Business Days’ prior notice to such Bank through the Administrative Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies Carlisle that the circumstances giving rise
to such suspension or demand for compensation no longer exist, all Loans which
would otherwise be made by such Bank as (or continued as or converted to)
Euro–Dollar Loans, as the case may be, shall instead be Base Rate Loans (on
which interest and principal shall be payable contemporaneously with the related
Fixed Rate Loans of the other Banks). If such Bank notifies Carlisle that the
circumstances giving rise to such suspension or demand for compensation no
longer exist, the principal amount of each such Base Rate Loan shall be
converted into a Euro–Dollar Loan on the first day of the next succeeding
Interest Period applicable to the related Euro–Dollar Loans of the other Banks.

 

SECTION 8.06.  Substitution of Bank.  If any Bank has demanded compensation
pursuant to Section 8.03 or 8.04 or if a Bank becomes a Defaulting Bank,
Carlisle shall have the right to designate an assignee which is not an affiliate
of Carlisle to purchase for cash, pursuant to an Assignment and

 

58

--------------------------------------------------------------------------------


 

Assumption Agreement substantially in the form of Exhibit F hereto, the
outstanding Loans and Commitments of such Bank and to assume all of such Bank’s
other rights and obligations hereunder without recourse to or warranty by such
Bank, for a purchase price equal to the principal amount of all of such Bank’s
outstanding Loans including participations in the LC Disbursements, Revolving
Available Currency Loans and Swingline Loans, plus any accrued but unpaid
interest thereon and the accrued but unpaid facility fees in respect of that
Bank’s Revolving Commitment hereunder plus such amount, if any, as would be
payable pursuant to Section 2.14 if the outstanding Loans of such Bank were
prepaid in their entirety on the date of consummation of such assignment.

 

SECTION 8.07.  Unavailability of Available Currency Loans.  Notwithstanding any
other provision herein, if any Change in Law shall make it unlawful for a Bank
to make or maintain any Available Currency Loan or to give effect to its
obligations as contemplated hereby with respect to any such Loan or in the event
that there shall occur any material adverse change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which would in the opinion of a Bank makes it impracticable
for any Available Currency Loan to be denominated in an Available Currency,
then, by written notice to Carlisle and the Administrative Agent, the applicable
Bank may: (a) declare that such Loans will not thereafter be made and
(b) require that all outstanding Available Currency Loans so affected be repaid.

 

SECTION 8.08.  Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Bank becomes a Defaulting Bank, then
the following provisions shall apply for so long as such Revolving Bank is a
Defaulting Bank:

 

(a)                                  Suspension of Facility Fees.  facility fees
shall cease to accrue on the Revolving Commitment of such Defaulting Bank
pursuant to Section 2.09;

 

(b)                                 Suspension of Voting.  the Revolving
Commitment, Revolving Exposure of, and the outstanding Term Loans held by, such
Defaulting Bank shall not be included in determining whether all Revolving Banks
or all the Banks have taken or may take any action hereunder (including any such
consent to any amendment or waiver pursuant to Section 9.05; provided that,
among others, the foregoing provisions do not permit a Commitment of a
Defaulting Bank to be extended without its consent nor permit a Commitment of a
Defaulting Bank to be increased without its consent);

 

(c)                                  Participation Exposure.  if any Swingline
Exposure, Available Currency Exposure or LC Exposure exists at the time a
Revolving Bank becomes a Defaulting Bank then:

 

(i)                                      Reallocation.  all or any part of such
Swingline Exposure, Available Currency Exposure and LC Exposure shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Banks’ Revolving Exposures plus such Defaulting Bank’s Swingline Exposure,
Available Currency Exposure and LC Exposure does not exceed the total of all
non-Defaulting Banks’ Revolving Commitments and (y) the conditions set forth in
Section 3.02 are satisfied at such time;

 

(ii)                                   Payment and Cash Collateralization.  if
the reallocation described in clause (i) above cannot, or can only partially, be
effected, the Co-Borrowers shall, jointly and severall, within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure, (y) second, prepay such Available Currency Exposure and (z) third,
cash collateralize such Defaulting Bank’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 2.17(j) for so long as such LC Exposure is
outstanding;

 

59

--------------------------------------------------------------------------------


 

(iii)                                Suspension of Letter of Credit Fee.  if the
Co-Borrowers cash collateralizes any portion of such Defaulting Bank’s LC
Exposure pursuant to this Section 2.20(c), the Borrower shall not be required to
pay any fees to such Defaulting Bank pursuant to Section 2.12(b) with respect to
such Defaulting Bank’s LC Exposure during the period such Defaulting Bank’s LC
Exposure is cash collateralized;

 

(iv)                               Reallocation of Fees.  if the LC Exposure of
the non-Defaulting Banks is reallocated pursuant to this Section, then the fees
payable to the Revolving Banks pursuant to Section 2.09 shall be adjusted in
accordance with such non-Defaulting Banks’ Applicable Percentages; and

 

(v)                                  Issuing Bank Entitled to Fees.  if any
Defaulting Bank’s LC Exposure is neither cash collateralized nor reallocated
pursuant to Section, then, without prejudice to any rights or remedies of the
applicable Issuing Bank or any Revolving Bank hereunder, all letter of credit
fees payable under Section 2.09 with respect to such Defaulting Bank’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;

 

(d)                                  Suspension of Swingline Loans, Available
Currency Loans and Letters of Credit.  so long as any Revolving Bank is a
Defaulting Bank, the Swingline Bank shall not be required to fund any Swingline
Loan, no Available Currency Revolving Bank shall be required to fund any
Available Currency Loan and no Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be 100% covered by the Revolving Commitments of the non-Defaulting
Banks and/or cash collateral will be provided by the Co-Borrowers in accordance
with this Section, and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan and Available Currency
Loans shall be allocated among non-Defaulting Banks in a manner consistent with
this Section (and Defaulting Banks shall not participate therein); and

 

(e)                                   Setoff Against Defaulting Bank.  any
amount payable to such Defaulting Bank hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Bank pursuant to Section 2.13 but
excluding Section 8.06 shall, in lieu of being distributed to such Defaulting
Bank, be retained by the Administrative Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Administrative Agent (i) first, to the payment of
any amounts owing by such Defaulting Bank to the Administrative Agent hereunder,
(ii) second, pro rata, to the payment of any amounts owing by such Defaulting
Bank to any Issuing Bank, Available Currency Revolving Bank or Swingline Bank
hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participating interest in any Swingline Loan, Revolving
Available Currency Loan or Letter of Credit in respect of which such Defaulting
Bank has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and Carlisle, held in such account as cash collateral for
future funding obligations of the Defaulting Bank under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to either Co-Borrower
or the Revolving Banks as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Revolving Bank against such
Defaulting Bank as a result of such Defaulting Bank’s breach of its obligations
under this Agreement and (vi) sixth, to such Defaulting Bank or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Bank has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 3.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Banks pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Bank. In the event that the
Administrative Agent, Carlisle, each Issuing Bank, each Available Currency
Revolving Bank and the Swingline Bank each agrees that a Defaulting Bank has
adequately remedied all matters that

 

60

--------------------------------------------------------------------------------


 

caused such Revolving Bank to be a Defaulting Bank, then the Swingline Exposure,
Available Currency Exposure and LC Exposure of the Revolving Banks shall be
readjusted to reflect the inclusion of such Revolving Bank’s Revolving
Commitment and on such date such Revolving Bank shall purchase at par such of
the Revolving Loans of the other Revolving Banks (other than Swingline Loans) as
the Administrative shall determine may be necessary in order for such Revolving
Bank to hold such Revolving Loans in accordance with its Applicable Percentage.

 

ARTICLE 9

MISCELLANEOUS

 

SECTION 9.01. Notices.  All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)                                  Co-Borrowers.  if to either Co-Borrower, to
it care of Carlisle at 13925 Ballantyne Corporate Place, Suite 400, Charlotte,
NC 28277, Attention of Chief Financial Officer, Telecopy No. (704) 501-1190;

 

(b)                                 Administrative Agent.  if to the
Administrative Agent and/or Swingline Bank, 13777 Ballantyne Corporate Place,
Charlotte, NC 28277 Attention of Patrick S. Thornton Telecopy No. (704) 544-4267
with a copy to JPMorgan Chase Bank, N.A., Midcorp Loan and Agency Services
Group, Mailcode: IL1-001010; South Dearborn Street, 19th Floor, Chicago, IL 
60603; Attention: Leonida Mischke, Telephone: 312-385-7055; Telecopy:
888-266-8058;

 

(c)                                  Available Currency Borrowing.  if to the
notice related to an Available Currency Borrowing, also to J.P.Morgan Europe
Limited, 125 London Wall, Floor 9, London EC2Y 5AJ, United Kingdom, Attention of
the Manager, London Loans & Agency; Telecopy: (44) 207 7772360; and

 

(d)                                 Banks.  if to a Bank or Issuing Bank, to it
at its address (or telecopy number) set forth in the Administrative
Questionnaire delivered to Administrative Agent by such Bank in connection with
this Agreement, the Prior Credit Agreement or the Original Credit Agreement or
in connection with the Assignment and Assumption pursuant to which such Bank
became a party hereto.

 

Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article 2 unless otherwise agreed by the Administrative Agent and
the applicable Bank.  The Administrative Agent or Carlisle may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 9.02. No Waivers.  No failure or delay by the Administrative Agent, any
Issuing Bank or any Bank in exercising any right, power or privilege hereunder
or under any Note shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided and provided in the Notes shall be cumulative and not exclusive of any
rights or remedies provided by law or otherwise.

 

61

--------------------------------------------------------------------------------


 

SECTION 9.03.  Expenses; Indemnification.

 

(a)                                  Expenses.  The Co-Borrowers shall jointly
and severally pay: (i) all out–of–pocket expenses of the Administrative Agent,
including fees and disbursements of special counsel for the Administrative
Agent, in connection with, the preparation and administration of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or
alleged Default hereunder; (ii) all out–of–pocket expenses of each Issuing Bank,
including fees and disbursements of special counsel for each Issuing Bank, in
connection with, the preparation and administration of any Letter of Credit
(including any issuance, modification or payment of any demand under any Letter
of Credit), any waiver or consent hereunder or any Default or alleged Default
hereunder; and (iii) if an Event of Default occurs, all out–of–pocket expenses
incurred by the Administrative Agent, each Issuing Bank and each Bank, including
(without duplication) the fees and disbursements of counsel, in connection with
such Event of Default and collection, bankruptcy, insolvency and other
enforcement proceedings resulting therefrom.

 

(b)                                 Indemnification.  The Co-Borrowers agree to
jointly and severally indemnify the Administrative Agent, each Person named as
Joint Lead Arranger or Joint Bookrunner on the cover page to this Agreement,
each Issuing Bank and each Bank, their respective affiliates and the respective
directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel, which may be
incurred by such Indemnitee in connection with any investigative, administrative
or judicial proceeding (whether or not such Indemnitee shall be designated a
party thereto) brought or threatened relating to or arising out of this
Agreement, the Prior Credit Agreement, the Original Credit Agreement, or any
actual or proposed use of proceeds of Loans hereunder or under the Prior Credit
Agreement or the Original Credit Agreement; provided that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.

 

(c)                                  Currency Indemnification.  The Co-Borrowers
agree to jointly and severally indemnify each Bank for any and all liabilities,
losses, damages, costs and expenses of any kind, including, without limitation,
the reasonable fees and disbursements of counsel, which may be incurred by such
Bank as a result of the failure of any Co-Borrower to pay any Available Currency
Loan or any interest thereon in the Available Currency in which such Loan was
originally made.

 

SECTION 9.04. Sharing of Set–offs.  Each Bank agrees that if it shall, by
exercising any right of set–off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amounts outstanding hereunder held by it which is
greater than the proportion received by any other Bank in respect of the
aggregate amounts outstanding hereunder, the Bank receiving such proportionately
greater payment shall purchase such participations in the outstanding of the
other Banks, and such other adjustments shall be made, as may be required so
that all such payments on the amounts outstanding hereunder held by the Banks
shall be shared by the Banks pro rata; provided that nothing in this
Section shall impair the right of any Bank to exercise any right of set–off or
counterclaim it may have and to apply the amount subject to such exercise to the
payment of indebtedness of either Co-Borrower other than its indebtedness
hereunder. Each Co-Borrower agrees, to the fullest extent it may effectively do
so under applicable law, that any holder of a participation in the obligations
outstanding hereunder, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set–off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of such Co-Borrower in the amount of such participation.

 

SECTION 9.05. Amendments and Waivers.  Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (w) in the case of this Agreement, pursuant to an agreement or agreements
in writing entered into by the Co-Borrowers and the Required Banks, (x) pursuant
to a Term Loan Supplement executed in accordance with

 

62

--------------------------------------------------------------------------------


 

the terms and conditions of Section 2.01(d) which only needs to be signed by the
Co-Borrowers, the Administrative Agent and the Banks providing the Term
Commitments thereunder, (y) pursuant to an Increased Commitment Supplement
executed in accordance with the terms and conditions of Section 2.18 which only
needs to be signed by the Co-Borrowers, the Administrative Agent and the
Revolving Banks increasing or providing new Revolving Commitments, and (z) in
the case of any other Loan Document, pursuant to an agreement or agreements in
writing entered into by the Administrative Agent and the Co-Borrowers, with the
consent of the Required Banks; provided that no such agreement shall
(i) increase the Commitment of any Bank without the written consent of such
Bank, (ii) reduce or forgive the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder, without the written consent of each Bank affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Bank affected thereby,
(iv) change Section 2.13 or Section 9.04 in a manner that would alter the manner
in which payments are shared, without the written consent of each Bank,
(v) change any of the provisions of this Section or the definition of “Required
Banks” or any other provision of any Loan Document specifying the number or
percentage of Banks required to waive, amend or modify any rights thereunder or
make any determination or grant any consent thereunder, without the written
consent of each Bank directly affected thereby, (vi) release either Co-Borrower
from its obligations under the Loan Documents, without the written consent of
each Bank (not including any Defaulting Bank), or (vii) change any provisions of
any of the Loan Documents in a manner that by its terms adversely affects the
rights in respect of payments due to Banks holding a class of Loans differently
than those holding Loans of any other class, without the written consent of
Banks holding a majority in interest of the outstanding Loans and unused
commitments of each affected class; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of any Available
Currency Revolving Bank, the Administrative Agent, any Issuing Bank or the
Swingline Bank without the prior written consent of such Available Currency
Revolving Bank, the Administrative Agent, the Issuing Bank or the Swingline
Bank, as the case may be, and (B) any waiver, amendment or modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Revolving Banks, the Term Banks, or the Available Currency Revolving Banks
but not any other group of Banks, may be effected by an agreement or agreements
in writing entered into by the Co-Borrowers and requisite percentage in interest
of the affected class of Banks.

 

SECTION 9.06. Successors and Assigns.

 

(a)                                  Benefit and Binding Effect.  The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) neither Co-Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Bank (and any
attempted assignment or transfer by a Co-Borrower without such consent shall be
null and void) and (ii) no Bank may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, each Indemnitee) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Assignments.

 

(i)                                      Subject to the conditions set forth in
clause (b)(ii) below, any Bank may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              Carlisle, provided that no consent of Carlisle
shall be required for an assignment to a Bank, an affiliate of a Bank, an
Approved Fund or, if an Event of Default has occurred and is continuing, to any
other assignee; and

 

(B)                                the Administrative Agent and the Issuing
Banks, provided that no consent of the Administrative Agent or any Issuing Bank
shall be required for an assignment of: (1) any Revolving Commitment to an
assignee that is a Revolving Bank with a Revolving Commitment immediately prior
to giving effect to such assignment, an affiliate of a Bank or an Approved Fund
nor (2) all or any portion of a Term Loan to a Bank, an affiliate of a Bank or
an Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Bank
or an affiliate of a Bank, an Approved Fund or an assignment of the entire
remaining amount of the assigning Bank’s Commitment or Loans, the amount of each
Commitment or type of Loans of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of Carlisle and the Administrative Agent otherwise
consent, provided that no such consent of Carlisle shall be required if an Event
of Default has occurred and is continuing;

 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; and

 

(D)                               the assignee, if it shall not be a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire.

 

For the purposes of this Section 9.06(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Bank, (b) an affiliate of a Bank or (c) an entity or an affiliate of an entity
that administers or manages a Bank.

 

(iii)                                Subject to acceptance and recording thereof
pursuant to clause (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Bank under this Agreement, and
the assigning Bank thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Bank’s rights and obligations under this Agreement, such Bank shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Article 8). Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 9.06 shall be

 

64

--------------------------------------------------------------------------------


 

treated for purposes of this Agreement as a sale by such Bank of a participation
in such rights and obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Co-Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Banks, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Bank pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
and the Co-Borrowers, the Administrative Agent, the Issuing Banks and the Banks
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Co-Borrowers, any Issuing Bank and any Bank, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Bank and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Bank
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           Participations.

 

(i)            Any Bank may, without the consent of either Co-Borrower, the
Administrative Agent, any Issuing Bank, or the Swingline Bank sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Bank’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Bank’s obligations under this Agreement shall remain
unchanged, (B) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Co-Borrowers, the
Administrative Agent, each Issuing Bank and the other Banks shall continue to
deal solely and directly with such Bank in connection with such Bank’s rights
and/or obligations under this Agreement.  Any agreement or instrument pursuant
to which a Bank sells such a participation shall provide that such Bank shall
retain the sole right to enforce the Loan Documents and to approve any
amendment, modification or waiver of any provision of the Loan Documents;
provided that such agreement or instrument may provide that such Bank will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in Section 9.05(i) (vii) that affects such Participant. Subject
to paragraph (c)(ii) of this Section, each Co-Borrower agrees that each
Participant shall be entitled to the benefits of Article 8 to the same extent as
if it were a Bank and had acquired its interest by assignment pursuant to
paragraph (b) of this Section.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.04 as though it were a Bank,
provided such Participant agrees to be subject to this Agreement as though it
were a Bank.

 

(ii)            A Participant shall not be entitled to receive any greater
payment under Article 8 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with Carlisle’s prior
written consent. A Participant that would be a Foreign Bank if it were a Bank
shall not be entitled to the benefits of Section 8.04 unless Carlisle is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Co-Borrowers, to comply with Section 8.04 as
though it were a Bank.

 

(d)           Pledge.  Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Bank, including without limitation

 

65

--------------------------------------------------------------------------------


 

any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Bank from any of its obligations hereunder or substitute any
such pledgee or assignee for such Bank as a party hereto.

 

SECTION 9.07. Collateral.  Each of the Banks represents to the Administrative
Agent and each of the other Banks that it in good faith is not relying upon any
“margin stock” (as defined in Regulation U) as collateral in the extension or
maintenance of the credit provided for in this Agreement.

 

SECTION 9.08. Governing Law; Submission to Jurisdiction.  This Agreement and
each other Loan Document shall be governed by and construed in accordance with
the laws of the State of New York. This governing law election has been made by
the parties in reliance (at least in part) on Section 5-1401 of the General
Obligations Law of the State of New York, as amended (as and to the extent
applicable), and other applicable law. Each Co-Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Bank,
any Issuing Bank, any of their respective affiliates or any of their respective
directors, officers, agents and employees in any way relating to this Agreement
or any other Loan Document or the transactions relating hereto or thereto, in
any forum other than the courts of the State of New York sitting in New York
County, and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or in
any other Loan Document shall affect any right that the Administrative Agent,
any Bank or any Issuing Bank may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against either
Co-Borrower or its properties in the courts of any jurisdiction.  Each
Co-Borrower irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.

 

SECTION 9.09. Counterparts; Integration; Effectiveness; Amendment and
Restatement.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  This Agreement constitutes the entire
agreement and understanding among the parties hereto and supersedes any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the
Administrative Agent of counterparts hereof signed by each of the parties hereto
(or, in the case of any party as to which an executed counterpart shall not have
been received, receipt by the Administrative Agent in form satisfactory to it of
telegraphic, telex, facsimile or other written confirmation from such party of
execution of a counterpart hereof by such party). This Agreement amends and
restated in its entirety the Prior Credit Agreement. However, for all matters
arising prior to the Effective Date (including the accrual and payment of
interest and fees, and matters relating to indemnification and compliance with
financial covenants), the terms of the Prior Credit Agreement (as unmodified by
this Agreement) shall control and are hereby ratified and confirmed. Carlisle
represents and warrants that as of the Effective Date there are no claims or
offsets against or defenses or counterclaims to its obligations under the Prior
Credit Agreement or the Original Credit Agreement or any of the other Loan
Documents. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic communication shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

66

--------------------------------------------------------------------------------


 

SECTION 9.10. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Limitation of Liability.  None of the Administrative Agent, any
Person named as Joint Lead Arranger or Joint Bookrunner on the cover page to
this Agreement, any Issuing Bank, any Bank, or any affiliate, officer, director,
employee, attorney, or agent thereof shall have any liability with respect to,
and each Co-Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, consequential or punitive
damages suffered or incurred by such Co-Borrower in connection with, arising out
of, or in any way related to any of the Loan Documents, or any of the
transactions contemplated by any of the Loan Documents.

 

SECTION 9.13. Construction.  Each Co-Borrower, the Administrative Agent and each
Bank acknowledges that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review the Loan Documents
with its legal counsel and that the Loan Documents shall be construed as if
jointly drafted by the parties thereto.

 

SECTION 9.14. Independence of Covenants.  All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

SECTION 9.15. WAIVER OF JURY TRIAL.  EACH OF THE CO-BORROWERS, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE BANKS HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

SECTION 9.16. Confidentiality.  Each of the Administrative Agent, each Issuing
Bank and each Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed: (a) to its and its
affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement and
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to either Co-Borrower and its obligations,
(g) with the consent of Carlisle or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank
or any Bank on a nonconfidential basis from a source other than a Co-Borrower.
For the purposes of this Section, “Information” means all information received
from a Co-Borrower relating to either Co-Borrower or its business, other than
any

 

67

--------------------------------------------------------------------------------


 

such information that is available to the Administrative Agent, any Issuing Bank
or any Bank on a nonconfidential basis prior to disclosure by the applicable
Co-Borrower; provided that, in the case of information received from a
Co-Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. Notwithstanding
anything in any commitment or fee letter executed in connection herewith to the
contrary or the forgoing provisions, the parties hereto may disclose to any
Person, without limitation of any kind, the “tax treatment” and “tax structure”
(in each case, within the meaning of Treasury Regulation Section 1.6011–4) of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to a Co-Borrower relating to
such tax treatment and tax structure, except that, with respect to any document
or similar item that in either case contains information concerning the tax
treatment or tax structure of the transactions contemplated hereby as well as
other information, this proviso shall only apply to such portions of the
document or similar item that relate to the tax treatment or tax structure of
the such transactions.

 

EACH BANK ACKNOWLEDGES THAT INFORMATION FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING CARLISLE AND
ITS SUBSIDIARIES AND AFFILIATES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
CARLISLE OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT CARLISLE AND ITS SUBSIDIARIES
AND AFFILIATES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH BANK
REPRESENTS TO CARLISLE AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.17. USA PATRIOT Act.  Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Co-Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Co-Borrowers, which information includes the name and
address of the Co-Borrowers and other information that will allow such Bank to
identify the Co-Borrowers in accordance with the Act.

 

SECTION 9.18. Judgment Currency.  This is an international loan transaction in
which the specification of the applicable currency of payment is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances.  A payment obligation in one currency under the
Loan Documents (the “Original Currency”) shall not be discharged by an amount
paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency except to the extent
that such tender results in the effective receipt by the payee of the full
amount of the Original Currency payable to such payee.  If for the purpose of

 

68

--------------------------------------------------------------------------------


 

obtaining judgment in any court it is necessary to convert a sum due under any
Loan Document in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
at the relevant office with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the
Co-Borrowers in respect of any such sum due from it to the relevant payee under
any Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Available Currency
Business Day following receipt by such Entitled Person of any sum adjudged to be
due hereunder in the Other Currency such Entitled Person may in accordance with
normal banking procedures purchase the Original Currency with the amount of the
judgment currency so adjudged to be due; and the Co-Borrowers, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
Original Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Original Currency hereunder exceeds the amount of the
Other Currency so purchased.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

CARLISLE COMPANIES INCORPORATED

 

CARLISLE MANAGEMENT COMPANY

 

 

 

 

 

By:

/s/

 

 

Steven Ford, Chief Executive Officer

 

69

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

Agent, Issuing Bank, Swingline Bank and as a Bank

 

 

 

 

 

By:

/s/

 

 

Patrick S. Thornton, Executive Director

 

70

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., as co-syndication agent

 

and as a Bank

 

 

 

 

 

By:

/s/

 

 

Scott Santa Cruz, Managing Director

 

71

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as co-syndication agent

 

and as a Bank

 

 

 

 

 

By:

/s/

 

 

Chris Burns, Vice President

 

72

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as

 

co-documentation agent and as a Bank

 

 

 

 

 

By:

/s/

 

 

George Stoecklein, Vice President

 

73

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as co-documentation agent and as

 

a Bank

 

 

 

 

 

By:

/s/

 

 

Baebel Freudenthaler, Director

 

74

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK (USA), as co-documentation agent and as a Bank

 

 

 

 

 

By:

/s/

 

 

David Lim, Senior Vice President

 

75

--------------------------------------------------------------------------------


 

 

T.D. BANK, N.A., as co-documentation agent and as a Bank

 

 

 

 

 

By:

/s/

 

 

M. Bernadette Collins, Executive Director

 

76

--------------------------------------------------------------------------------


 

 

CITICORP NORTH AMERICA, INC., as a Bank

 

 

 

 

 

By:

/s/

 

 

Christopher M. Hartzell, Vice President

 

77

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank

 

 

 

 

 

By:

/s/

 

 

Eric P. Rodawig, Assistant Vice President

 

78

--------------------------------------------------------------------------------


 

 

PNC BANK NATIONAL ASSOCIATION (successor in interest by merger to National City
Bank), as a Bank

 

 

 

 

 

By:

/s/

 

 

John Berry, Vice President

 

79

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS AND SCHEDULES

 

SCHEDULE 1.01

–

Commitments

 

SCHEDULE 1.01(a)

–

Pricing Schedule

 

SCHEDULE 1.01(b)

–

Existing Letters of Credit

 

SCHEDULE 1.01(c)

–

Mandatory Costs

 

SCHEDULE 4.09

–

Material Subsidiaries

 

 

 

 

 

EXHIBIT A

–

Form of Note

 

EXHIBIT B

–

Form of Money Market Quote Request

 

EXHIBIT C

–

Form of Invitation for Money Market Quotes

 

EXHIBIT D

–

Form of Money Market Quote

 

EXHIBIT E

–

Form of Opinion of Counsel for the Co-Borrowers

 

EXHIBIT F

–

Form of Assignment and Assumption Agreement

 

EXHIBIT G

–

Form of Increased Commitment Supplement

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

to

Third Amended and Restated Credit Agreement

 

Commitments

 

Bank

 

Available
Currency
Commitment

 

Revolving
Commitment

 

JPMorgan Chase Bank, N.A.

 

$

37,500,000

 

$

75,000,000

 

Wells Fargo Bank, N.A.

 

$

37,500,000

 

$

75,000,000

 

Bank of America, N.A.

 

$

37,500,000

 

$

75,000,000

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd

 

$

31,875,000

 

$

63,750,000

 

SunTrust Bank

 

$

31,875,000

 

$

63,750,000

 

Mizuho Corporate Bank (USA)

 

$

31,875,000

 

$

63,750,000

 

T.D. Bank, N.A.

 

$

31,875,000

 

$

63,750,000

 

Citicorp North America, Inc.

 

$

20,000,000

 

$

40,000,000

 

HSBC Bank USA, National Association

 

$

20,000,000

 

$

40,000,000

 

PNC Bank National Association

 

$

20,000,000

 

$

40,000,000

 

Total Commitments

 

$

300,000,000.00

 

$

600,000,000.00

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(a)

to

Third Amended and Restated Credit Agreement

 

Pricing Schedule

 

Each of “Euro–Dollar Margin”, “Base Margin”, and “Facility Fee Rate” means, for
any date, the rate per annum set forth below in the row opposite such term and
in the column corresponding to the Pricing Level that applies at such date:

 

Margin

 

Level I

 

Level II

 

Level III

 

Level IV

 

Level V

 

Level VI

 

Euro–Dollar Margin

 

0.75

%

0.85

%

1.05

%

1.25

%

1.45

%

1.65

%

Base Margin

 

0.00

%

0.00

%

0.05

%

0.25

%

0.45

%

0.65

%

Facility Fee Rate

 

0.125

%

0.15

%

0.20

%

0.25

%

0.30

%

0.35

%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I” applies at any date if, at such date, Carlisle’s senior unsecured bank
or other unsecured senior debt is rated A- or higher by S&P or A3 or higher by
Moody’s.

 

“Level II” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB+ by S&P or Baa1 by Moody’s.

 

“Level III” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB by S&P or Baa2 by Moody’s.

 

“Level IV” applies at any date if, at such date, Carlisle’s senior unsecured
bank or other unsecured senior debt is rated BBB-by S&P or Baa3 by Moody’s.

 

“Level V” applies at any date if, at such date, Carlisle’s senior unsecured bank
or other unsecured senior debt is rated BB+ by S&P or Bal by Moody’s.

 

“Level VI” applies at any date, if at such date, no other Pricing Level applies.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI applies at any date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw–Hill
Companies, Inc.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured bank debt of Carlisle without third–party
credit enhancement and any rating assigned to any other debt security of
Carlisle shall be disregarded. The rating in effect at any date is that in
effect at the close of business on such date. The applicable “Pricing Level” for
purposes of this definition shall be the Pricing Level set forth above which
corresponds with such credit ratings.  In the event the ratings assigned by S&P
or Moody’s fall in different Pricing Levels, the Pricing Level to be used shall
be the

 

1

--------------------------------------------------------------------------------


 

Pricing Level containing the highest rating; provided that if the difference is
more than one full rating category (with changes in the +, - or numerical
modifiers associated with the ratings being considered one full rating category
for purposes of this proviso), the Pricing Level to be used shall be the Pricing
Level containing the rating which is one above the lowest rating assigned.  If
the rating system of S&P or Moody’s shall change or if S&P and Moody’s both no
longer rate the unsecured senior bank debt of Carlisle, the parties hereto shall
negotiate in good faith to amend the references to specific ratings in this
definition (including by way of substituting another rating agency mutually
acceptable to Carlisle and the Administrative Agent for the rating agency with
respect to which the rating system has changed) to reflect such changed rating
system, and if an agreement with Carlisle on this point cannot be reached, the
Administrative Agent, acting in good faith, shall determine the applicable
Pricing Level.  Pending agreement on such amendment or the Administrative
Agent’s determination, the rating in effect immediately prior to such change
will be used in determining the Pricing Level hereunder. As of the Closing Date,
the Pricing Level is Level III.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(b)

to

Third Amended and Restated Credit Agreement

 

Existing Letters of Credit

 

Issuing Bank: JPMorgan Chase Bank, N.A.

 

 

 

Current

 

Effective

 

Actual

 

 

Alias

 

Amount

 

Date

 

Expiry

 

Beneficiary

 

 

 

 

 

 

 

 

 

D-241758

 

3,513,137.00

 

10-Oct-07

 

30-Jun-12

 

National Union Fire Insurance

 

 

 

 

 

 

 

 

 

S-748281

 

7,854,015.00

 

8-Jun-09

 

30-Jun-12

 

Ace American Insurance Company

 

 

 

 

 

 

 

 

 

S-748325

 

16,781,725.00

 

10-Jun-09

 

30-Jun-12

 

National Union Fire Insurance

 

 

 

 

 

 

 

 

 

S-748336

 

500,000.00

 

9-Jun-09

 

30-Jun-12

 

Liberty Mutual Insurance Company

 

 

 

 

 

 

 

 

 

S-754574

 

624,540.18

 

19-May-09

 

23-Mar-12

 

Tech City 52, LLC

 

 

 

 

 

 

 

 

 

S-842724

 

150,000.00

 

13-Jul-10

 

30-Jun-12

 

Jackson Energy Authority

 

 

 

 

 

 

 

 

 

S-890398

 

150,000.00

 

2-Dec-10

 

12-Jul-12

 

The Travelers Indemnity Company

 

 

 

 

 

 

 

 

 

S-890399

 

250,000.00

 

2-Dec-10

 

12-Jun-12

 

Oklahoma Workers’ Compensation

 

 

 

 

 

 

 

 

 

S-759193

 

174,375.00

 

28-May-09

 

31-Jul-12

 

GRE Belmont, LLC

 

 

 

 

 

 

 

 

 

S-705725

 

884,164.00

 

19-Dec-08

 

1-Sep-12

 

South Dakota Department of Labor

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(c)

to

Third Amended and Restated Credit Agreement

 

Mandatory Costs

 

1.                                       The Mandatory Cost is an addition to
the interest rate to compensate the Banks for the cost of compliance with
(a) the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions) or (b) the requirements of the European Central Bank.

 

2.                                       On the first day of each Interest
Period with respect to any Available Currency Borrowing (or as soon as possible
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Bank, in accordance with the
paragraphs set out below.  The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Banks’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Bank in the
relevant Loan) and will be expressed as a percentage rate per annum.

 

3.                                       The Additional Cost Rate for any Bank
lending from a lending office in a Participating Member State will be the
percentage notified by that Bank to the Administrative Agent. This percentage
will be certified by that Bank in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Bank’s participation in all Available Currency Borrowings made from that lending
office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that lending office.

 

4.                                       The Additional Cost Rate for any Bank
lending from a lending office in the United Kingdom will be calculated by the
Administrative Agent as follows:

 

(a)                                  in relation to a sterling Loan:

 

[g246751kk19i001.jpg]

 per cent per annum

 

(b)                                 in relation to a Loan in any currency other
than sterling:

 

[g246751kk19i002.jpg]

 per cent per annum.

 

Where:

 

A                                        is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which that
Bank is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                          is the percentage rate of interest
(excluding the margin and the Mandatory Cost and any additional rate of interest
accruing when a Default exists) payable for the relevant Interest Period on the
Loan.

 

1

--------------------------------------------------------------------------------


 

C                                        is the percentage (if any) of Eligible
Liabilities which that Bank is required from time to time to maintain as
interest bearing Special Deposits with the Bank of England.

 

D                                     is the percentage rate per annum payable
by the Bank of England to the Administrative Agent on interest bearing Special
Deposits.

 

E                                       is designed to compensate Banks for
amounts payable under the Fees Rules and is calculated by the Administrative
Agent as being the average of the most recent rates of charge supplied by the
Available Currency Reference Banks to the Administrative Agent pursuant to
paragraph 7 below and expressed in pounds per £1,000,000.

 

5.                                       For the purposes of this Schedule:

 

(a)                                  “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                 “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                  “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                 “Tariff Base” has the meaning given to it
in, and will be calculated in accordance with, the Fees Rules.

 

6.                                       In application of the above formulae,
A, B, C and D will be included in the formulae as percentages (i.e. 5 per cent.
will be included in the formula as 5 and not as 0.05).  A negative result
obtained by subtracting D from B shall be taken as zero. The resulting figures
shall be rounded to four decimal places.

 

7.                                       If requested by the Administrative
Agent, each Available Currency Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Available Currency
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Available Currency Reference Bank as being
the average of the Fee Tariffs applicable to that Available Currency Reference
Bank for that financial year) and expressed in pounds per £1,000,000 of the
Tariff Base of that Available Currency Reference Bank.

 

8.                                       Each Bank shall supply any information
required by the Administrative Agent for the purpose of calculating its
Additional Cost Rate.  In particular, but without limitation, each Bank shall
supply the following information on or prior to the date on which it becomes a
Bank:

 

(a)                                  the jurisdiction of its lending office; and

 

(b)                                 any other information that the
Administrative Agent may reasonably require for such purpose.

 

2

--------------------------------------------------------------------------------


 

Each Bank shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9.                                       The percentages of each Bank for the
purpose of A and C above and the rates of charge of each Available Currency
Reference Bank for the purpose of E above shall be determined by the
Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Bank notifies the
Administrative Agent to the contrary, each Bank’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a lending office in the same
jurisdiction as its lending office.

 

10.                                 The Administrative Agent shall have no
liability to any Person if such determination results in an Additional Cost Rate
which over or under compensates any Bank and shall be entitled to assume that
the information provided by any Bank or Available Currency Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 

11.                                 The Administrative Agent shall distribute
the additional amounts received as a result of the Mandatory Cost to the Banks
on the basis of the Additional Cost Rate for each Bank based on the information
provided by each Bank and each Available Currency Reference Bank pursuant to
paragraphs 3, 7 and 8 above.

 

12.                                 Any determination by the Administrative
Agent pursuant to this Schedule in relation to a formula, the Mandatory Cost, an
Additional Cost Rate or any amount payable to an Bank shall, in the absence of
manifest error, be conclusive and binding on all parties.

 

13.                                 The Administrative Agent may from time to
time, after consultation with the Co-Borrowers and the Banks, determine and
notify to all parties any amendments which are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions) and any such determination
shall, in the absence of manifest error, be conclusive and binding on all
parties.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 4.09

to

Third Amended and Restated Credit Agreement

 

Material Subsidiaries

(as of October 20, 2011)

 

Carlisle Companies Incorporated

Carlisle Management Company

Carlisle Brake & Friction, Inc.

Friction Products, Inc.

Carlisle Corporation

Carlisle Transportation Products, Inc.

Carlisle Construction Materials Incorporated

Carlisle Coatings & Waterproofing Incorporated

Carlisle TPO, Inc.

Carlisle Interconnect Technologies, Inc.

Carlyle Holdings, Inc.

Carlyle, Inc.

Electronic Cable Specialists, Inc.

Carlisle Insurance Company

Carlisle FoodService Products Incorporated

Carlisle Industrial Brake & Friction, Inc.

Carlisle International BV

Carlisle Holding Ltd.

Brake Products Ltd.

Carlisle Asia Pacific Ltd.

Carlisle Brake Products (Hangzhou) Co. Ltd.

Carlisle (Meizhou) Rubber Products Co. Ltd.

Aztec Holdings Aps

CSL Manufacturing CV

Carlisle Canada

S. K. Wellman SpA

Carlisle Holdings GmbH

PDT Phoenix GmbH

CSL International CV

Carlisle Holdings BV

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Third Amended and Restated Credit Agreement

 

Note

 

$

 

{date}

 

For value received, Carlisle Companies Incorporated, a Delaware corporation
(“Carlisle”) and Carlisle Management Company, a Delaware corporation (“CMC” and
together with Carlisle, herein the “Co-Borrowers”), jointly and severally
promise to pay to the order of                                                 
(the “Bank”), for the account of its Applicable Lending Office, the unpaid
principal amount of each [Revolving][Available Currency][Money Market][Term]
Loan made by the Bank pursuant to the Credit Agreement referred to below on the
maturity date provided for in the Credit Agreement. The Co-Borrowers each
jointly and severally promise to pay interest on the unpaid principal amount of
each such Loan on the dates and at the rate or rates provided for in the Credit
Agreement. All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other immediately available funds at
the office of the Administrative Agent.

 

All [Revolving][Available Currency][Money Market][Term] Loans made by the Bank,
the respective types and maturities thereof and all repayments of the principal
thereof shall be recorded by the Bank and, if the Bank so elects in connection
with any transfer or enforcement hereof, appropriate notations to evidence the
foregoing information with respect to each such Loan then outstanding may be
endorsed by the Bank on the schedule attached hereto, or on a continuation of
such schedule attached to and made a part hereof, provided that the failure of
the Bank to make any such recordation or endorsement shall not affect the
obligations of the Co-Borrowers hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Third Amended and Restated
Credit Agreement dated as of October 20, 2011 among Carlisle Companies
Incorporated, Carlisle Management Company, the Banks party thereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent (as the same may be amended from time
to time, the “Credit Agreement”). Terms defined in the Credit Agreement are used
herein with the same meanings.  Reference is made to the Credit Agreement for
provisions for the prepayment hereof and the acceleration of the maturity
hereof.

 

 

CARLISLE COMPANIES INCORPORATED

 

CARLISLE MANAGEMENT COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Authorized Officer for Each Co-Borrower

 

--------------------------------------------------------------------------------


 

EXHIBIT B

to

Third Amended and Restated Credit Agreement

 

Form of Money Market Quote Request

[Date]

 

To:                              JPMorgan Chase Bank, N.A. (the “Administrative
Agent”)

 

From:                  Carlisle Companies Incorporated (“Carlisle”)

 

Re:                               Third Amended and Restated Credit Agreement
(as amended from time to time, the “Credit Agreement”) dated as of October 20,
2011 among Carlisle Companies Incorporated, Carlisle Management Company, the
Banks party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Money Market Quotes for the following proposed Money Market
Borrowing(s):

 

Date of Borrowing:

 

Co-Borrower requesting the Borrowing:

 

Principal Amount(1)

 

Interest Period(2)

 

 

 

$

 

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute Rate]. 
[The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

 

CARLISLE COMPANIES INCORPORATED

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) Amount must be $10,000,000 or a larger multiple of $1,000,000.

 

(2) Not less than one month (LIBOR Auction) or not less than 14 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

to

Third Amended and Restated Credit Agreement

 

Form of Invitation for Money Market Quotes

 

To                                 [Name of Bank]

 

Re:                               Invitation for Money Market Quotes to Carlisle
Companies Incorporated (“Carlisle”)

 

Pursuant to Section 2.03 of the Third Amended and Restated Credit Agreement
dated as of October 20, 2011 among Carlisle, Carlisle Management Company, the
Banks party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent, we
are pleased on behalf of Carlisle to invite you to submit Money Market Quotes to
Carlisle for the following proposed Money Market Borrowing(s):

 

Date of Borrowing:

 

Co-Borrower requesting the Borrowing:

 

Principal Amount

 

Interest Period

 

 

 

$

 

 

 

Such Money Market Quotes should offer a Money Market [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than [2:00 P.M.] [9:30 A.M.] (New
York City time) on [date].

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Authorized Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT D

to

Third Amended and Restated Credit Agreement

 

Form of Money Market Quote

 

To:                              JPMorgan Chase Bank, N.A. as Administrative
Agent

 

Re                                  Money Market Quote to Carlisle Companies
Incorporated (“Carlisle”)

 

In response to your invitation on behalf of Carlisle dated
                          , 20        , we hereby make the following Money
Market Quote on the following terms:

 

1.                                       Quoting Bank:

 

2.                                       Person to contact at Quoting Bank:

 

3.                                       Date of Borrowing: (3)

 

4.                                       We hereby offer to make Money Market
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal

 

 

 

Money Market

 

Amount(4)

 

Interest Period(5)

 

[Margin](6)

 

[Absolute Rate](7)

 

$

 

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

 

[Provided, that the aggregate principal amount of Money Market Loans for which
the above offers may be accepted shall not exceed
$                                  .](8)

 

--------------------------------------------------------------------------------

(3) As specified in the related Invitation.

 

(4) Principal amount bid for each Interest Period may not exceed principal
amount requested. Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend. Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

 

(5) Not less than one month or not less than 30 days, as specified in the
related Invitation. No more than five bids are permitted for each Interest
Period.

 

(6) Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period. Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”

 

(7) Specify rate of interest per annum (to the nearest 1/10,000 of 1%).

 

(8) Principal amount bid for each Interest Period may not exceed principal
amount requested. Specify aggregate limitation if the sum of the individual
offers exceeds the amount the Bank is willing to lend. Bids must be made for
$5,000,000 or a larger multiple of $1,000,000.

 

1

--------------------------------------------------------------------------------


 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Third Amended and
Restated Credit Agreement dated as of October 20, 2011 among Carlisle, Carlisle
Management Company, the Banks party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent, irrevocably obligates us to make the Money Market
Loan(s) for which any offer(s) are accepted, in whole or in part.

 

 

Very truly yours,

 

 

 

[NAME OF BANK]

 

 

 

 

Dated:

 

 

By:

 

 

 

Authorized Officer

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

to

Third Amended and Restated Credit Agreement

 

Opinion of

Counsel for the Co-Borrowers

 

October 20, 2011

 

To the Banks and the Administrative Agent

Referred to Below

c/o JPMorgan Chase Bank, N.A., as Administrative Agent

13777 Ballantyne Corporate Place

Charlotte, NC 28277

 

Dear Sirs:

 

I am Vice President, Secretary and General Counsel of Carlisle Companies
Incorporated (“Carlisle”) and Secretary of Carlisle Management Company (“CMC”
and together with Carlisle, herein the “Co-Borrowers”), and in my capacity as an
employee of Carlisle, I have participated in the execution and delivery of the
Third Amended and Restated Credit Agreement (the “Credit Agreement”) dated as of
October 20, 2011 among the Co-Borrowers, the Banks party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent. Terms defined in the Credit Agreement
are used herein as therein defined. This opinion is being rendered to you
pursuant to Section 3.01(b) of the Credit Agreement.

 

I have examined originals or copies, certified or otherwise identified to my
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as I have deemed necessary or advisable for purposes of this
opinion.

 

The opinions expressed in this letter are limited to the laws of the States of
New York and Delaware and the Federal laws of the United States of America.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                       Each Co-Borrower is a corporation duly
incorporated, validly existing and in good standing under the laws of Delaware
and has all corporate powers and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.

 

2.                                       The execution, delivery and performance
by each Co-Borrower of the Credit Agreement and the Notes are within the
corporate powers of each Co-Borrower, have been duly authorized by all necessary
corporate action, require no action by or in respect of, or filing with, any
governmental body, agency or official and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
certificate of incorporation or by–laws of either Co-Borrower or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
Carlisle or any of Carlisle’s Material Subsidiaries or result in the creation or
imposition of any Lien on any asset of Carlisle or any of Carlisle’s Material
Subsidiaries.

 

1

--------------------------------------------------------------------------------


 

3.                                       The Credit Agreement constitutes a
valid and binding agreement of each Co-Borrower and each Note constitutes a
valid and binding obligation of each Co-Borrower, in each case enforceable in
accordance with its terms except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity.

 

4.                                       There is no action, suit or proceeding
pending against, or to the best of our knowledge threatened against or
affecting, Carlisle or any of Subsidiaries of Carlisle before any court or
arbitrator or any governmental body, agency or official, in which there is a
reasonable possibility of an adverse decision which could materially adversely
affect the business, consolidated financial position or consolidated results of
operations of Carlisle and Carlisle’s Consolidated Subsidiaries, considered as a
whole, or which in any manner draws into question the validity of the Credit
Agreement or the Notes.

 

5.                                       Each of Carlisle’s corporate
Subsidiaries is a corporation validly existing and in good standing under the
laws of its jurisdiction of incorporation, and has all corporate powers and all
material governmental licenses, authorizations, consents and approvals required
to carry on its business as now conducted except where the failure to have such
powers, licenses, authorizations, consents or approvals could not reasonably be
expected to have a Material Adverse Effect.

 

 

Very truly yours,

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

to

Third Amended and Restated Credit Agreement

 

Assignment And Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Bank under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Bank) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

                                                                       

 

 

 

 

 

2.

 

Assignee:

 

                                                                       

 

 

 

 

[and is an affiliate/Approved Fund of [identify Bank]

 

 

 

 

 

3.

 

Co-Borrowers(s):

 

Carlisle Companies Incorporated and Carlisle Management Company

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

$600,000,000 Third Amended and Restated Credit Agreement dated as of October 20,
2011 among Carlisle Companies Incorporated, Carlisle Management Company, the
Banks parties thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent

 

1

--------------------------------------------------------------------------------


 

6.                        Assigned Interest:

 

 

 

Aggregate Amount of

 

Amount of

 

 

 

 

 

Commitment/Loans for

 

Commitment/Loans

 

Percentage Assigned of

 

Facility Assigned

 

all Banks

 

Assigned

 

Commitment/Loans

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Carlisle and its affiliates and subsidiaries or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and] Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

By:

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

[Consented to:]

 

CARLISLE COMPANIES INCORPORATED

 

CARLISLE MANAGEMENT COMPANY

 

 

 

By:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 1

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT DATED OCTOBER 20, 2011 AMONG
CARLISLE COMPANIES INCORPORATED, CARLISLE MANAGEMENT COMPANY, THE BANKS PARTY
THERETO AND JPMORGAN CHASE BANK, N.A., AS THE ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                       Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Co-Borrowers, any of the Subsidiaries or Affiliates of Carlisle or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Co-Borrowers, any of the Subsidiaries or Affiliates of
Carlisle or any other Person of any of their respective obligations under any
Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Bank, and (v) if it is a Foreign Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Bank.

 

2.                                       Payments. From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                       General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

to

Third Amended and Restated Credit Agreement

 

Form of Increased Commitment Supplement

 

This INCREASED COMMITMENT SUPPLEMENT (this “Supplement”) is dated as of
                        ,        and entered into by and among Carlisle
Companies Incorporated, a Delaware corporation (“Carlisle”), Carlisle Management
Company, a Delaware corporation (“CMC” and together with Carlisle, herein the
“Co-Borrowers”), each of the banks or other lending institutions which is a
signatory hereto (the “Banks”), JPMorgan Chase Bank, N.A., as administrative
agent for itself and the other parties (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and is made with
reference to that certain Third Amended and Restated Credit Agreement dated as
of October 20, 2011 (as amended, the “Credit Agreement”), by and among the
Co-Borrowers, the banks party thereto and the Administrative Agent. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Co-Borrowers and
the Banks are entering into this Increased Commitment Supplement to provide for
the increase of the aggregate Revolving Commitments;

 

WHEREAS, each Bank party [hereto and already a party to the Credit Agreement]
wishes to increase its Commitment [, and each Bank, to the extent not already a
Bank party to the Credit Agreement (herein a “New Bank”), wishes to become a
Revolving Bank party to the Credit Agreement];

 

WHEREAS, the Banks are willing to agree to supplement the Credit Agreement in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                            Increase in Revolving
Commitments. Subject to the terms and conditions hereof, each Bank severally
agrees that its Revolving Commitment shall be increased to [or in the case of a
New Bank, shall be] the amount set forth opposite its name on the signature
pages hereof.

 

Section 2.                                            [New Banks.  Each New Bank
(i) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the most recent financial statements of
Carlisle delivered under Section 5.01 and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Supplement; (ii) agrees that it has, independently and without
reliance upon the Administrative Agent, any other Bank or any of their officers,
directors, subsidiaries or affiliates and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Supplement; (iii) agrees that it will, independently
and without reliance upon the Administrative Agent, any other Bank or any of
their officers, directors, subsidiaries or affiliates and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents; (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are

 

1

--------------------------------------------------------------------------------


 

reasonably incidental thereto; and (v) agrees that it is a “Bank” and a
“Revolving Bank” under the Loan Documents and will perform in accordance with
their terms all of the obligations that by the terms of the Loan Documents are
required to be performed by it as a Bank.

 

Section 3.                                            Representations and
Warranties. In order to induce the Banks to enter into this Supplement and to
supplement the Credit Agreement in the manner provided herein, the Co-Borrowers
represents and warrants to the Administrative Agent and each Bank that (a) the
representations and warranties contained in Article 4 of the Credit Agreement
are and will be true, correct and complete on and as of the effective date
hereof to the same extent as though made on and as of that date and for that
purpose, this Supplement shall be deemed to be included as part of the Agreement
referred to therein, and (b) no event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Supplement
that would constitute a Default.

 

Section 4.                                            Effect of Supplement.  The
terms and provisions set forth in this Supplement shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and except
as expressly modified and superseded by this Supplement, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect. The Co-Borrowers, the Administrative Agent, and the
Banks agree that the Credit Agreement as supplemented hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Any and all agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as supplemented hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
shall mean a reference to the Credit Agreement as supplemented hereby.

 

Section 5.                                            Applicable Law.  This
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York and applicable laws of the United States of America. This
governing law election has been made by the parties in reliance (at least in
part) on Section 5-1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other applicable law.

 

Section 6.                                            Counterparts,
Effectiveness. This Supplement may be executed in any number of counterparts, by
different parties hereto in separate counterparts and on telecopy or other
electronic reproduced counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument; signature pages may be detached from multiple
separate counterparts and attached to a single counterpart so that all signature
pages are physically attached to the same document. This Supplement shall become
effective upon the execution of a counterpart hereof by the Co-Borrowers, the
Banks and receipt by the Co-Borrowers and the Administrative Agent of written or
telephonic notification of such execution and authorization of delivery thereof.
Delivery of an executed counterpart of a signature page of this Supplement by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Supplement.

 

Section 7.                                            Entire Agreement. This
Supplement embodies the final, entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous commitments,
agreements, representations and understandings, whether oral or written,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no unwritten oral agreements among the parties
hereto.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

CARLISLE COMPANIES INCORPORATED
CARLISLE MANAGEMENT COMPANY, as the Co-Borrowers

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

New Total Revolving Commitment:

 

$                                    

JPMORGAN CHASE BANK, N.A., individually and as the Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

$                                    

[BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

$                                    

[NEW BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT H

to

Third Amended and Restated Credit Agreement

 

Form of Term Loan Supplement

 

This TERM LOAN SUPPLEMENT (this “Supplement”) is dated as of
                        ,        and entered into by and among Carlisle
Companies Incorporated, a Delaware corporation (“Carlisle”), Carlisle Management
Company, a Delaware corporation (“CMC” and together with Carlisle, herein the
“Co-Borrowers”), each of the banks or other lending institutions which is a
signatory hereto (the “Banks”), JPMorgan Chase Bank, N.A., as administrative
agent for itself and the other parties (in such capacity, together with its
successors in such capacity, the “Administrative Agent”), and is made with
reference to that certain Third Amended and Restated Credit Agreement dated as
of October 20, 2011 (as amended, the “Credit Agreement”), by and among the
Co-Borrowers, the banks party thereto and the Administrative Agent. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 2.01(d) of the Credit Agreement, the Co-Borrowers
and the Banks are entering into this Supplement to provide for a new term loan;

 

WHEREAS, each Bank [party hereto and already a party to the Credit Agreement]
wishes to provide a Term Commitment [, and each Bank, to the extent not already
a Bank party to the Credit Agreement (herein a “New Term Bank”), wishes to
become a Bank party to the Credit Agreement with a Term Commitment];

 

WHEREAS, the Banks are willing to agree to supplement the Credit Agreement in
the manner provided herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1.                                            Term Commitments.  Subject
to the terms and conditions hereof and Section 2.01(d) of the Credit Agreement,
each Bank severally agrees that its Term Commitment provided pursuant to this
Supplement is in the amount set forth opposite its name on the signature
pages hereof and shall be denominated in                       .      The
aggregate amount of the Term Commitments provide pursuant hereto is a Dollar
Amount equal to $                          . The Term Borrower for such Loans is
                        . The Term Loans to be made pursuant here to shall be
made on                                    and shall be [a Base Rate Loan in the
amount of $                    ] [and] [a [Euro-Dollar] [Available Currency]
Loan in the amount of $                    , having an Interest Period of [one]
[three] [six] [nine] months]. The aggregate unpaid principal amount of the Term
Loans made pursuant to this Supplement shall be due and payable in installments
on the dates and in the amounts indicated below :

 

Date of Payment

 

Amount of Payment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

To the extent not previously paid in accordance with the schedule set forth
above, the unpaid principal amount of all Term Loans shall be due and payable on
                     (the “Term Loan Termination Date”).

 

Section 2.                                            [New Term Banks. Each New
Term Bank (i) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements of the Co-Borrowers
delivered under the Credit Agreement and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Supplement; (ii) agrees that it has, independently and without
reliance upon the Administrative Agent, any other Bank or any of their
respective officers, directors, employees, agents and affiliates and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Supplement; (iii) agrees that it will,
independently and without reliance upon the Administrative Agent, any other Bank
or any of their respective officers, directors, employees, agents and affiliates
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (v) agrees that it is a “Bank” under the
Credit Agreement and will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Bank (including delivery of all requisite tax
certifications) with a Term Commitment.

 

Section 3.                                            Representations and
Warranties. In order to induce the Banks to enter into this Supplement and to
supplement the Credit Agreement in the manner provided herein, the Co-Borrowers
represents and warrants to the Administrative Agent and each Bank that (a) the
representations and warranties contained in Article 4 of the Credit Agreement
are and will be true, correct and complete on and as of the effective date
hereof to the same extent as though made on and as of that date and for that
purpose, this Supplement shall be deemed to be included as part of the Agreement
referred to therein, and (b) no event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Supplement
that would constitute a Default.

 

Section 4.                                            Effect of Supplement.  The
terms and provisions set forth in this Supplement shall modify and supersede all
inconsistent terms and provisions set forth in the Credit Agreement and except
as expressly modified and superseded by this Supplement, the terms and
provisions of the Credit Agreement are ratified and confirmed and shall continue
in full force and effect. The Co-Borrowers, the Administrative Agent, and the
Banks agree that the Credit Agreement as supplemented hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms.  Any and all agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as supplemented hereby, are
hereby amended so that any reference in such documents to the Credit Agreement
shall mean a reference to the Credit Agreement as supplemented hereby. Delivery
of an executed counterpart of a signature page of this Supplement by telecopy or
other electronic communication shall be effective as delivery of a manually
executed counterpart of this Supplement.

 

Section 5.                                            Applicable Law.  This
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York and applicable laws of the United States of America. This
governing law election has been made by the parties in reliance (at least in
part) on Section 5–1401 of the General Obligations Law of the State of New York,
as amended (as and to the extent applicable), and other applicable law.

 

2

--------------------------------------------------------------------------------


 

Section 6.                                            Counterparts,
Effectiveness. This Supplement may be executed in any number of counterparts, by
different parties hereto in separate counterparts and on telecopy or other
electronically reproduced counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. This Supplement
shall become effective upon the execution of a counterpart hereof by the
Co-Borrowers, the Banks and receipt by the Co-Borrowers and the Administrative
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.

 

Section 7.                                            Entire Agreement. This
Supplement embodies the final, entire agreement among the parties relating to
the subject matter hereof and supersede any and all previous commitments,
agreements, representations and understandings, whether oral or written,
relating to the subject matter hereof and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no unwritten oral agreements among the parties
hereto.

 

IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

CARLISLE COMPANIES INCORPORATED
CARLISLE MANAGEMENT COMPANY, as the Co-Borrowers

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Term Loan Commitment:

 

$                                    

JPMORGAN CHASE BANK, N.A., individually and as the Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

$                                    

[BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

$                                    

[NEW BANK]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------